     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 1 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                                Civil Case No. 4:20-cv-04592-JST

15                                              Plaintiff, APPENDIX OF DECLARATIONS IN
                                                           SUPPORT OF PLAINTIFF’S MOTION
16                v.                                       FOR PRELIMINARY INJUNCTION

17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                            Defendants.
23

24

25

26

27

28

                       App’x of Decls. In Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 2 of 216



 1             DECLARATIONS IN SUPPORT OF PLAINTIFF’S MOTION FOR
 2                                  PRELIMINARY INJUNCTION
 3
     Exhibit
 4   Number    Declarant                         Entity

 5
     $         Alison Wrynn, Ph.D                California State University
 6
     %         Bradley Wells                     California State University
 7
     &         Leo Van Cleve                     California State University
 8
     '         John J. Hetts                     California Community Colleges Chancellor’s Office
 9
     (         Judy C. Miner                     Foothill-De Anza Community College District
10
     )         Teresita Rodriguez                Santa Monica Community College District
11
     *         Johnnie Adams                     Santa Monica Community College District
12
     +         Rajen Vurdien, Ph.D               San Francisco Community College District
13

14   ,         Ryan Cornner                      Los Angeles Community College District

15   -         Laura L. Hope                     Chaffey Community College District

16   .         Ramon L. Knox                     San Diego Community College District

17   /         James Watt, MD, MPH               California Department of Public Health
                                                 United Automobile, Aerospace and Agricultural
18   0         Lark Winner                       Implement Workers of America, Local 4123
19
     1         Stephen Patrick Kodur             Student Senate for California Community Colleges
20

21

22

23

24

25

26

27

28
                                                       1
                   App’x of Decls. In Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 3 of 216




 EXHIBIT $
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 4 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA                                Civil Case No. 4:20-cv-04592-JST

15                                             Plaintiff, DECLARATION OF ALISON WRYNN
                                                          IN SUPPORT OF PLAINTIFF’S
16                 v.                                     MOTION FOR PRELIMINARY
                                                          INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; and MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration and Customs
     Enforcement,
22
                                           Defendants.
23

24

25

26

27

28

                   Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 5 of 216



 1        I, Alison Wrynn, declare as follows:

 2            1.    I am a resident of the State of California. I am the Associate Vice Chancellor,

 3   Academic Programs, Innovations and Faculty Development of the California State University

 4   (CSU).

 5            2.    I make this declaration based upon my personal knowledge, a review of records

 6   and information kept in the regular course of CSU business and made available to me in the

 7   course of my duties at CSU, and information provided to me by CSU employees including those

 8   who work under my direction and supervision and those who do not. If called as a witness, I

 9   could and would testify competently to the matters set forth below.

10            3.    I have been employed as the Associate Vice Chancellor of Academic Programs,

11   Innovations and Faculty Development since July 2019. Before serving as Associate Vice

12   Chancellor, I served in an administrative capacity at the CSU Office of the Chancellor from 2016-

13   2019; as an administrator at CSU, Fullerton from 2014-2016 and as a tenured faculty member at

14   CSU, Long Beach from 2000-2014.

15            4.    As part of my regular job duties as the Associate Vice Chancellor of Academic

16   Programs, Innovations and Faculty Development, I am responsible for ensuring systemwide

17   compliance with academic policy, state and federal laws related to higher education, and

18   university mission; building momentum for an innovative mindset within the CSU and

19   developing processes to implement innovative pedagogy; providing guidance to Provosts and

20   Assistant Vice Presidents of Academic Programs on academic policy matters and questions
21   regarding general education, curriculum development, implementation, and maintenance; as
22   well as other matters related to academic policy and practice.
23            5.    I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled
24   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13
25   Guidance), and am familiar with its contents.
26            6.    I have reviewed the Department of Homeland Security’s Broadcast Message
27   entitled “COVID-19 and Fall 2020,” issued on July 6, 2020 (July 6 Directive) and am familiar
28   with its contents.
                                                           1
                    Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 6 of 216



 1   CSU’s Response to COVID-19 Health Risks for Students, Staff, and Faculty

 2           7.     Like many higher education institutions across the country, CSU responded to the
 3   COVID-19 pandemic with a massive pivot to virtual instruction and administrative operations.
 4   The decision to undergo this change was informed by guidance from local, state, and federal
 5   public health officials, including the advice of epidemiologists and infectious disease experts.
 6   CSU’s 23 campuses began their transition to virtual instruction in mid-March 2020.
 7           8.     Transitioning more than 70,000 classes to virtual instruction required the
 8   coordinated efforts of the entire CSU community. To prepare for, and support, this new method
 9   of instruction, CSU provided various resources such as webinars, coaching, and other supports to
10   aid faculty in adapting to new technologies. To ensure the academic continuity of our students
11   and address the “Digital Divide,” all 23 campuses purchased and distributed laptops and tablets to
12   students who needed them. This accounted for 5,500 pieces of new equipment in addition to the
13   thousands of items already on hand in campus libraries, labs, and learning centers.
14           9.     Vital student support services such as student advising, disability
15   accommodations, supplemental learning resources, mental health services, medical health
16   services, IT help desks, and international student support also moved online. For example,
17   campuses reported that due to the COVID-19 pandemic, many students expressed increased
18   stress, anxiety, loneliness, lack of motivation, disappointment, anger, and other mental health
19   concerns. To address this, the CSU staff continued to provide counseling and other health
20   services through virtual channels.
21           10.    The campuses have continued to offer primarily virtual instruction in the summer
22   term.
23   CSU Made Plans for Fall 2020 In Reliance on the March 13 Guidance
24           11.    After consulting with academic researchers and public health experts who
25   predicted a surge of COVID-19 cases in the fall and an additional wave during the first quarter of
26   2021, CSU decided to create a primarily virtual learning plan for fall 2020.
27           12.    CSU moved forward with its fall 2020 plan on May 12, 2020 in order to give
28   faculty and staff sufficient time over the summer to make necessary preparations to deliver a rich
                                                           2
                    Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 7 of 216



 1   educational experience in the fall. In support of that objective, throughout the summer, CSU has

 2   offered—and continues to offer—training and professional development to its faculty to

 3   implement best practices in virtual learning based on data-driven planning and consultation with

 4   university stakeholders.

 5          13.     The primarily virtual learning plan allows for variability across the 23 campuses.

 6   The learning plan at any individual campus will be dependent on local public health data and

 7   whether appropriate exceptions can be made for in-person learning experiences given its

 8   particular circumstances and the rigor of the necessary safety standards informed by CDC and

 9   local, county and state public health authorities. This data could include rates of infection or

10   hospitalizations, availability of testing or contact tracing and other epidemiological indicators.

11          14.     Exceptions for in-person learning experiences went through a process for approval

12   dictated by the CSU Policy, Procedure, and Considerations for 2020-2021 Academic Year

13   Planning in the Context of COVID-19 (CSU Policy).1 Each campus submitted a proposal

14   including a list of courses for in-person instruction along with plans for how to safely deliver
15   these courses on campus. A team of senior-level administrators at the Chancellor’s Office
16   (including me) reviewed the list to ensure compliance with the policy in accordance with
17   information provided by accrediting, credentialing, and licensing bodies with respect to the
18   manner in which courses needed to be taught (e.g., nursing students are required to take a certain
19   percentage of their courses in an in-person, clinical setting). This review was also informed by
20   guidance from the CDC, Cal OHSA, the Governor’s office, and state and county health officials.
21   This group then made recommendations to the Chancellor, who made the final determination.
22          15.     Most learning experiences that may be permitted to continue in-person are
23   concentrated in STEM, Allied Health, Education and Art disciplines. A sample of the exceptions
24   allowing for an in-person learning experiences includes: essential science laboratory classes,
25   specific senior capstone projects, clinical nursing experiences, studio time for performing and
26

27          1
               California State University, CSU Policy, Procedure, and Considerations for 2020-2021
     Academic Year Planning in the Context of COVID-19 (May 25, 2020),
28   https://tinyurl.com/CSUCOVID19Policy (last visited July 10, 2020).
                                                           3
                    Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 8 of 216



 1   visual arts, and hands-on interactive simulators necessary for licensure and careers in maritime

 2   industry.

 3           16.     Across the 23 CSU campuses, the amount of in-person classes – which are

 4   concentrated in the sample of disciplines noted above – are predominantly in the 1-10 percent

 5   range. The breakdown for all but three campuses, that await final approval for their plan for the

 6   fall, is as follows:

 7                          a. 11 campuses will have five percent or less in-person classes;

 8                          b. 6 campuses will have five to 10 percent in-person classes;

 9                          c. One campus will have 10.5 percent in-person classes;

10                          d. One campus will have 18.7 percent in-person classes; and

11                          e. One campus will have 34 percent in-person classes due to a high number of

12                             environmental, forestry and other science-based lab courses.

13   The July 6 Directive Harms CSU’s Student Body and Academic Mission

14           17.     CSU specifically chose to move forward with a primarily virtual learning plan
15   because it would allow it to advance its academic mission while at the same time safeguarding the
16   health and well-being of their staff, students, and faculty. Course selection was based on those
17   courses that were incapable of being offered virtually and that could be delivered safely in person.
18   In creating its fall 2020 plan, CSU relied on ICE’s representations in the March 13 Guidance that
19   the COVID-19 in-person learning exemptions for F-1 students would be in effect for the duration
20   of the emergency. CSU had no reason to expect that ICE would rescind those exemptions as
21   pandemic continues, and COVID-19 cases rise throughout the United States, including in
22   California. The July 6 Directive significantly disrupts CSU’s fall 2020 plans, only weeks before
23   the academic year is scheduled to start as early as August 18, 2020.
24           18.     Prior to the July 6 Directive, an estimated 10,300 F-1 students were enrolled for
25   fall 2020, and the CSU anticipated 3,000 to 4,000 additional enrollments. These invaluable
26   members of the 23 campuses come from all over the world; the top 10 most represented countries
27   are China, India, Vietnam, Kuwait, Saudi Arabia, South Korea, Japan, Taiwan, Germany, and the
28   United Kingdom. These students enrich the educational experience of all CSU students.
                                                            4
                     Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 9 of 216



 1          19.     Students currently in the United States who, as a result of the July 6 Directive, will

 2   be forced to leave the CSU and likely the United States, may face significant barriers to return to

 3   their home countries. The second largest group of F-1 students come from India. Currently, there

 4   are no flights available to India, and India has a waitlist for evacuation flights from the U.S. back

 5   to India. Other students from Europe may be unable to return to their home countries where

 6   travelers from the U.S. may be banned, resulting in a significant shortage of flights to these

 7   countries. Yet, other students who may have traveled back to their home countries in reliance on

 8   the March 13 Guidance are now scrambling to change their courses and find flights back into the

 9   U.S., only to discover that they are unable to do either.

10          20.     CSU’s international students will face significant disruption to the educational

11   endeavors. Students who have invested several years towards graduation are now at risk of not

12   being able to complete their studies. These students may also lose out on Optional Practical

13   Training and other gainful employment opportunities upon graduating from onH RIthe 23 CSU

14   campuses.

15          21.     The July 6 Directive, pressures all 23 campuses to review course scheduling and

16   capacity, and determine if adjustments can be made to on-campus plans so as to provide a greater

17   number and selection of in-person course offerings, including those that are not in accordance

18   with existing policy because they can be effectively and safely delivered in a virtual environment.

19   The number and selection of approved in-person courses to be offered at each campus in the fall

20   2020 term took into account (among other things) the anticipated density level for a particular

21   course as well as the effect that the course offering would have on overall density on campus, that

22   is, how many persons would be present during a course and how many persons would be on the

23   campus at one time.

24          22.     Last minute adjustments to in-person class options, as is contemplated by the July

25   6 Directive, in many academic disciplines will be extremely difficult, and perhaps realistically

26   impossible to accomplish. Adding in-person class options at this juncture would require each

27   campus to revise and resubmit its plans for how to safely deliver in-person courses on campus

28   and in the process, potentially reduce the number of previously approved courses to reduce
                                                           5
                    Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 10 of 216



 1   density or address space limitations. Campus plans would once again need to be reviewed and

 2   analyzed by the team of senior-level administrators at the Chancellor’s Office before being

 3   referred to the Chancellor for his approval. Because of the difficulty in adding new classes at this

 4   late juncture, and the added pressure on international students to attend in-person classes because

 5   of the July 6 Directive, the consequence will be an increased demand for the relatively few in-

 6   person classes that CSU campuses will be holding. In order to accommodate this increased

 7   demand for F-1 students to attend class in-person, CSU would need to approve classes with

 8   greater density, which could pose a risk to the public health during the pandemic.

 9            23.   The July 6 Directive impedes CSU’s steadfast commitment to inclusive excellence

10   as it forces CSU to make the impossible choice in the face of a global pandemic between the

11   inclusion of its international students and the safety and health of all of its students, faculty, and

12   staff.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           6
                    Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 11 of 216



 1   I declare under penalty of perjury under the laws of the United States and State of California that

 2   the foregoing is true and correct, and that this declaration was executed on July 13, 2020 in Long

 3   Beach, California.

 4

 5

 6

 7
                                  _____________________________________
 8                                          Alison Wrynn, Ph.D.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          7
                   Decl. of Alison Wrynn in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 12 of 216




  EXHIBIT %
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 13 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                                Civil Case No. 4:20-cv-04592-JST

15                                             Plaintiff, DECLARATION OF BRADLEY WELLS
                                                          IN SUPPORT OF PLAINTIFF’S
16                 v.                                     MOTION FOR PRELIMINARY
                                                          INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; and MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration and Customs
     Enforcement,
22
                                            Defendants.
23

24

25

26

27

28

                   Decl. of Bradley Wells in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 14 of 216



 1        I, Bradley Wells, declare as follows:

 2          1.      I am a resident of the State of California. I am the Associate Vice Chancellor,

 3   Business and Finance, of the California State University (CSU).

 4          2.      I make this Declaration based upon my personal knowledge, a review of records

 5   and information kept in the regular course of CSU business and made available to me in the

 6   course of my duties at CSU, and information provided to me by CSU employees including those

 7   who work under my direction and supervision and those who do not. If called as a witness, I

 8   could and would testify competently to the matters set forth below.

 9          3.      I have been employed by the California State University, Office of the Chancellor

10   as Associate Vice Chancellor, Business and Finance since May 15, 2015. Before serving at the

11   Office of the Chancellor, I served as the Vice President for Finance and Administration and Chief

12   Financial Officer at California State University, East Bay from 2011 to 2015.

13          4.       As part of my regular job duties as Vice Chancellor, I am responsible for

14   developing and implementing systemwide policy and advising and supporting campus activities

15   in the areas of budget, accounting, financing, risk management, capital development, information

16   technology, and financial reporting.

17          5.      I have reviewed U.S. Immigration and Customs Enforcement’s (ICE) policy

18   entitled “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

19   Guidance), and am familiar with its contents.

20          6.      I also have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall

21   2020,” issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

22          7.      Prior to the issuance of the July 6 Directive, CSU estimated that approximately

23   14,000 international students would enroll in one of CSU’s 23 campuses this fall. The forecasted

24   revenue from international students enrolled and expected to enroll in academic year 2020-2021

25   totaled over $260 million. This revenue would have contributed approximately four percent of

26   the total annual operating budget of the CSU system. This loss is particularly significant, as it

27   comes atop a state budget reduction of $324 million to the CSU system. Tuition from

28   international students is used by the CSU for the benefit of the whole campus community to pay
                                                            1
                    Decl. of Bradley Wells in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 15 of 216



 1   operating costs of the university including faculty and staff salaries and benefits, utilities,

 2   information technology costs, library materials and services, general administrative costs, capital

 3   debt service, and other typical administrative and operational expenses.

 4          8.      The July 6 Directive casts significant uncertainty upon CSU’s expected enrollment

 5   of international students and their revenue streams. While nearly all CSU campuses will operate

 6   a combination of in-person and virtual instruction, most campuses have planned to, and will,

 7   conduct 10 percent or less of their classes in-person. Because of the limited number of scheduled

 8   in-person classes, the existing risk of exposure to COVID-19 and the timing of the July 6

 9   Directive, many F-1 students will not be in a position to attend an in-person class on their

10   campus.

11          9.      With the July 6 Directive coming just weeks before the start of the 2020-2021

12   school year, ICE’s actions may result in the dis-enrollment of a substantial number of CSU’s

13   international students, and consequently, the CSU stands to suffer a significant loss of revenue to

14   a budget that was signed by the governor on June 29, 2020.

15          10.     I have reviewed the Declaration of Leo Van Cleve in Support of Plaintiffs’ Motion

16   for Preliminary Injunction and am familiar with its contents. I have analyzed the administrative

17   burdens discussed by Mr. Van Cleve as a direct result of the July 6 Directive. Given the timing of

18   the July 6 Directive, CSU is not able at this time to estimate the substantial number of work hours

19   that would be expended or the amount of costs that would be incurred. However, rough estimates

20   of the time required for the tasks outline in Mr. Van Cleve’s Declaration, including submitting

21   each campus’s operational plan, inputting and monitoring student enrollment in in-person classes,

22   and re-issuing Forms I-20, suggests between three and five hours per international student. At an

23   average administrative salary and benefit rate of $32.93 an hour, the cost of the imposed

24   administrative burden placed on CSU staff by the July 6 Directive is estimated to range from a

25   low of $1,460,000 to $2,433,000. This estimate does not include the time that would be spent by

26   campuses revising their in-person instruction plans for fall 2020, nor the time required for the

27   Chancellor and his senior administrative team to review and consider any such revised plans.

28
                                                            2
                    Decl. of Bradley Wells in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 16 of 216



 1               I declare under penalty of perjury under the laws of the United States and State of

 2   California that the foregoing is true and correct, and that this declaration was executed on July 12

 3   2020 in Long Beach, California.
 4

 5

 6                                _____________________________________
                                               Bradley Wells
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                   Decl. of Bradley Wells in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 17 of 216




  EXHIBIT &
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 18 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                               Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF LEO VAN CLEVE
                                                         IN SUPPORT OF PLAINTIFF’S
16                v.                                     MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                            Defendant.
23

24

25

26

27

28

                  Decl. of Leo Van Cleve in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 19 of 216



 1        I, Leo Van Cleve, declare as follows:

 2          1.      I am a resident of the State of California. I am the Assistant Vice Chancellor,

 3   International, Summer Arts, and Academic Senate of the California State University (ASCSU)

 4   Relations at the California State University (CSU).

 5          2.      I make this Declaration based upon my personal knowledge, a review of records

 6   and information kept in the regular course of CSU business and made available to me in the

 7   course of my duties at CSU, and information provided to me by CSU employees including those

 8   who work under my direction and supervision and those who do not. If called as a witness, I

 9   could and would testify competently to the matters set forth below.

10          3.      I have been employed as Assistant Vice Chancellor since July, 2016. Before

11   serving in this role, I served in various administrative positions at the CSU, Office of the

12   Chancellor since August 1995 including as CSU’s State University Dean of International

13   Programs, Director of International Programs, and Associate Director of International Programs.

14          4.      As part of my regular job duties as Assistant Vice Chancellor, I am responsible for

15   oversight of the systemwide International Programs, oversight of Summer Arts, providing policy

16   advice on international issues, and acting as the Chancellor’s liaison to the Academic Senate of

17   the California State University.

18          5.      I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

19   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

20   Guidance), and am familiar with its contents.

21          6.      I have also reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall

22   2020,” issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

23   Administrative Burdens Caused by the July 6 Directive

24          7.      The July 6 Directive disrupts the careful plans that CSU created for fall 2020, and

25   imposes significant administrative burdens on the CSU.

26          8.      Staff must devote a great deal of time to understanding the new July 6 Directive,

27   evaluating its applicability to students on their campus, and then educating students regarding the

28   new policy so that the students’ visas are not at risk. All this is occurring within an impossibly
                                                           1
                   Decl. of Leo Van Cleve in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 20 of 216



 1   short time frame, not to mention during a global pandemic, given that the new ICE policy was

 2   issued only weeks before the start of the fall semester. Staff have had to divert their time to

 3   respond to inquiries from students both still in the United States and abroad. Students abroad had

 4   travelled back to their home countries in reliance on the March 13 Guidance exempting them

 5   from the regulatory in-person requirements for the duration of the pandemic, but now, their

 6   immigration status is uncertain just as the academic year is poised to start in August.

 7          9.      As part of the July 6 Directive, each of the 23 campuses will need to submit an

 8   operational plan describing its plans for online and in-person instruction to ICE, by August 1.

 9          10.     The CSU, like other higher education institutions, utilizes the Student & Exchange

10   Visitor Information System (SEVIS) to monitor the enrollment of its international students, as

11   required by the U.S. Department of Homeland Security. SEVIS requires that students be enrolled

12   full-time (equivalent to 12 units) and that higher education institutions input and monitor

13   students’ enrollment status. The July 6 Directive now tasks CSU staff with additional monitoring

14   responsibilities to ensure compliance with the new in-person course requirements set out in the

15   Directive. Staff will now be required—within a matter of weeks—to review each student’s

16   record to not only ensure that students are enrolled in a full-time course load, as normally

17   required, but also to confirm that each international student has enrolled in an in-person course.

18   Staff will then be required to periodically follow up with students to assure that the student has

19   registered for the appropriate classes, and that they understand they may not drop the in-person

20   class, or they would risk losing their visa status.

21          11.     ICE's July 6 Directive would require CSU to immediately take many additional

22   administrative actions some of which can only be done on campus due to restricted access to

23   databases remotely, at a time when most CSU employees are working from home in accordance

24   with state public health orders. The actions would include, but not be limited to, an individual

25   evaluation of the status of every international student attending CSU's 23 campuses, in most cases

26   re-issuing Forms I-20 by August 4, and addressing the needs of students who will lose legal status

27   including any who may currently be barred from re-entering their home country. Usually, the

28   Form I-20 is issued by an institution to an incoming international student only once, with certain
                                                            2
                    Decl. of Leo Van Cleve in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 21 of 216



 1   exceptions, and the student is required to keep this form for the duration of their education in the

 2   country. Never before has CSU had to re-issue Forms I-20 en mass to its international students.

 3   Higher education institutions will have to divert financial resources—already limited by the

 4   COVID-19 economic crisis—and staff to quickly coordinate the re-issuance of the Form I-20 to

 5   their thousands of F-1 nonimmigrant students. Additionally, in the event that a return to entirely

 6   virtual instruction is required by the pandemic at some point during the semester, students will be

 7   forced to immediately return to their home country pursuant to the July 6 Directive. CSU’s

 8   international student offices would have to advise and assist international students who are

 9   required to promptly leave the county—a task made exponentially more difficult with existing

10   travel restrictions in place because of the global pandemic.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                   Decl. of Leo Van Cleve in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 22 of 216



 1               I declare under penalty of perjury under the laws of the United States and State of

 2   California that the foregoing is true and correct, and that this declaration was executed

 3   on __July 12________, 2020 in __Long Beach___________, California.

 4

 5

 6

 7                                 _____________________________________
                                               Leo Van Cleve
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
                   Decl. of Leo Van Cleve in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 23 of 216




  EXHIBIT '
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 24 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                           IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                               Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF JOHN J. HETTS IN
                                                         SUPPORT OF PLAINTIFF’S MOTION
16                v.                                     FOR PRELIMINARY INJUNCTION

17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                          Defendants.
23

24

25

26

27

28

                  Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 25 of 216



 1             I, John J. Hetts, declare as follows:

 2             1.     I am a resident of the State of California. I am employed by the Foundation for

 3   California Community Colleges. I have held this position since July 1, 2019. The Foundation is

 4   the official auxiliary organization of the Board of Governors, formed “for the purpose of

 5   providing supportive services and specialized programs for the general benefit of the mission of

 6   the California Community Colleges.” Cal. Educ. Code § 72670.5(a). Under the terms of my

 7   employment with the Foundation, I am serving as a Visiting Executive, Research and Data, in the

 8   Educational Services and Support Division in the California Community Colleges Chancellor’s

 9   Office.

10             2.      My principal responsibilities include oversight and management of the California

11   Community College system’s use of evidence and data, including: our accountability metrics and

12   dashboards; annual reporting; evaluations of programs and interventions; and other internal and

13   external data. I assist the Chancellor’s office in meeting the informational, research, and

14   evaluative needs of the California Community Colleges, aligning those efforts to support the

15   Board of Governor’s Vision for Success, which strives to improve the outcomes for the millions

16   of students who attend the California Community Colleges.

17             3.     Before my current position, I served for five years as the Senior Director of Data

18   Science at Educational Results Partnership, which manages CalPASS Plus, a voluntary,

19   educational data system for the California Community Colleges that maintains information on

20   students from K-12 schooling through college and into the workforce. My principal

21   responsibilities in that position involved helping to improve the availability, integrity, and

22   usability of this intersegmental data and providing research support for intersegmental

23   educational research on the impacts of educational interventions, pathways, and policies. I

24   previously served as the Director of Institutional Research at Long Beach City College, with

25   similar responsibilities for a single college as those I now hold for the California Community

26   Colleges. I hold a doctorate in Social Psychology with a specialization in Measurement and

27   Psychometrics from UCLA and a B.A. in Psychology from Stanford University.

28             4.     I make this Declaration based upon my personal knowledge, a review of records
                                                               1
                       Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 26 of 216



 1   and information kept in the regular course of the Chancellor’s Office’s business and made

 2   available to me in the course of my duties at the Chancellor’s Office, and information provided to

 3   me by other employees at the Chancellor’s Office, including those who work under my direction

 4   and supervision and those who do not. If called as a witness, I could and would testify

 5   competently as to the matters set forth below.

 6          5.      I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

 7   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

 8   Guidance), and am familiar with its contents. I have reviewed ICE’s Broadcast Message entitled

 9   “COVID-19 and Fall 2020,” issued on July 6, 2020 (July 6 Directive), and am familiar with its

10   contents.

11   California Community Colleges Mission and Governing Principles

12          6.      The California Community Colleges are the largest postsecondary system in the
13   United States, with more than 2.1 million students attending one of 114 colleges with campuses
14   each year, and approximately 1.5 million students who enrolled in the spring 2020 semester. Our
15   colleges are the state’s most common entry point into collegiate degree programs, the primary
16   system for delivering career technical education and workforce training, a major provider of adult
17   education, apprenticeship and English as a Second Language courses, and a source of lifelong
18   learning opportunities for California’s diverse communities.
19          7.      The community colleges’ primary mission, as directed by California law, is to
20   offer academic and vocational instruction at a lower division level for both younger and older
21   students to enable those students to advance California’s economic growth and global
22   competitiveness. Cal. Educ. Code § 66010.4(a)(1) & (3). The community colleges mission
23   includes providing remedial instruction for those in need, instruction in English as a Second
24   Language, adult noncredit instruction, and support services that help students succeed at the
25   postsecondary level of education. Id. § 66010.4(a)(2)(A). The core principle surrounding these
26   missions is that higher education should be available to all, which the community college system
27   implements through a longstanding policy of full and open access to its colleges.
28          8.      Consistent with that principle, the Board of Governors has declared that the
                                                            2
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 27 of 216



 1   California community colleges are committed to serving all students who can benefit from a

 2   postsecondary education, without regard to race, ethnicity, national origin, or immigration status,

 3   and fully supports the promotion of programs, initiatives, and policies designed to implement

 4   these values of community and inclusion. See Resolution of the Board of Governors No. 2017-01

 5   [January 17, 2017], a true and correct copy of which is attached as Exhibit . Further, the

 6   California Equity in Higher Education Act establishes the policy of the State of California to

 7   afford all persons equal rights and opportunities in postsecondary educational institutions,

 8   including the California Community Colleges. Cal. Educ. Code §§ 66251, 68130.5. The State’s

 9   and Board’s commitment to diversity, inclusion, and open access to our colleges, is supported by

10   peer-reviewed academic research that indicates that students’ college experiences and educational

11   outcomes are enhanced by attending institutions with a diverse student body. See, e.g., “Does

12   Diversity Make a Difference?” American Council on Education and American Association of

13   University Professors (2000), a true and correct copy of which is attached as Ex. B; Meera E.

14   Deo, Affirmative Action Assumptions (2019) 52 U.C. Davis L. Rev. 2407, 2433 (“empirical data

15   on students in elementary school through law school have illustrated how meaningful exposure to

16   diverse students and faculty results in personal, educational, and professional benefits”).

17          9.     Due to its low costs, open admissions policy, commitment to diversity, and

18   convenient locations throughout the state, California’s community college system is an appealing

19   option for students seeking to advance their education, skills, and employment potential.

20   International Students Are Valuable Members of the System’s Academic Community

21          10.    International students are integral to California Community Colleges. In fall 2019

22   alone, 21,754 F-1 and M-1 students enrolled into classes at one of the 114 community colleges

23   statewide, representing just over $83 million in enrollment revenue alone to the colleges in the

24   system. This $83 million also constitutes these students’ investment in their education in

25   California Community Colleges. Moreover, prior to Fall 2019, these same students had

26   previously invested over $294 million, for a total of over $376 million invested in their education

27   at one of the California Community Colleges.

28          11.     International students enrich the learning experience by bringing their first-hand
                                                            3
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 28 of 216



 1   cultural experience, circumstances, and knowledge from their home country, diversifying

 2   conversations and thinking, thus contributing to learning for all students that translate

 3   understanding of world cultural theory into first-hand experiences. The melting pot experiences

 4   that international students bring to the United States contribute to the economic growth and the

 5   global nature of commerce of our country. International Students also become “ambassadors” for

 6   our country when they return to their home countries, and many continue to maintain ties in the

 7   United States. Others have gone on to create jobs by founding or co-founding companies in the

 8   United States, or to work to support innovative new startups, many in the technology and science

 9   sector, helping to fill the gap in STEM-talent pipeline needed to maintain the United States’ lead

10   in science and innovation globally.

11   The COVID-19 Pandemic Has Presented Unprecedented Challenges to the California

12   Community College System and Its Students

13          12.    Like other educational institutions, all of the California community colleges have

14   transitioned to online delivery or have implemented social distancing guidelines for services that

15   cannot be provided online due to the COVID-19 pandemic. The Chancellor’s Office and the

16   community colleges have already made significant efforts to address the severe disruptions

17   experienced by students to enable them to meaningfully participate in online instruction. For

18   instance, the Chancellor’s Office has been working with the telecommunications industry to

19   provide internet services at no or reduced cost and computers for students who need them.

20          13.    Because of the public health risks associated with in-person education and in an

21   effort to safeguard the health and safety of students, faculty, and staff, California’s community

22   colleges continued to hold virtually all online courses in summer 2020. On June 24, 2020, the

23   Chancellor’s Office released the Report on the Safe Campus Reopening Workgroup (Report),

24   attached hereto as Exhibit . The Report contains a comprehensive discussion of factors

25   community colleges should weigh when considering when and how to reopen, including giving

26   particular deference to county and local officials in determining when to begin reopening,

27   limiting in-person courses and implementing an online or hybrid mode of instruction, considering

28   staggered schedules, keeping some building unoccupied, prioritizing in-person instruction for
                                                            4
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 29 of 216



 1   only those courses that require laboratory or clinical experiences, and close monitoring of any in-

 2   person attendance.

 3          14.     The timing of each college campus reopening remains highly uncertain, and the

 4   prospect of reopening to begin the fall term are diminishing. Because the public health threat of

 5   the pandemic has not subsided, but is increasing (https://covid19.ca.gov/), most or all of

 6   California’s community colleges must plan to continue to operate on a primarily online basis for

 7   the fall 2020 semester in order to provide educational continuity and protect public safety. In

 8   addition, individual community colleges will be subject to directives from local public health

 9   officials who make determinations based on current health conditions in the city or county.

10   ICE’s Rescission of the COVID-19 In-Person Learning Exemptions for International

11   Students Has Created Confusion and Administrative Burdens for the Entire Community
12   College System
13          15.     In the midst of reviewing and ascertaining approaches to return in-person
14   instruction for institutions of higher education in a manner that protects personal health and
15   prevents the spread of COVID-19, the July 6 Directive has added another layer of confusion and
16   uncertainty, and has required staff to expend significant hours to understand the implications of
17   the new policy, and to identify the level of impact it will have on the California Community
18   Colleges system. The Chancellor’s Office has held internal meetings, and responded by email
19   and in video and telephone calls to urgent inquiries from students, college representatives, the
20   legislature, the media, and others across the state, and has briefed the President and Vice
21   President of the Board of Governors regarding the implications of the July 6 Directive, and how
22   to respond to it. The Chancellor’s Office has also created and circulated a survey to the
23   community colleges in an effort to understand the impact of the June 6 Directive. These activities
24   have involved staff in the Government Relations, Educational Services and Support, Workforce
25   and Economic Development, Facilities and Finance, and Communications Divisions, and the
26   Executive Office, and total approximately 200 hours of combined effort.
27          16.     Individual colleges are also grappling with how to respond to the July 6 Directive,
28   and many are reevaluating whether they are able to modify plans to conduct online-only programs
                                                            5
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 30 of 216



 1   this fall so that their international students are not forced to depart the United States. Balanced

 2   against an interest in reopening in order to preserve the status of international students, is the

 3   shortage of available personal protective equipment (PPE) supplies and other costs that will make

 4   online instruction a more feasible option, and state and local health guidelines regarding

 5   reopening of businesses.

 6          17.     Across the California Community Colleges, leadership (VPs, administrators, and

 7   deans), faculty, and staff have had to expend, and anticipate continuing to have to expend,

 8   substantial resources and effort to accommodate the policy change. According to the survey

 9   conducted by the Chancellor’s Office, 64 colleges indicate that if they are permitted to reopen

10   campuses by state and local health officials, they would have to make changes to their plans in

11   order to ensure that F-1 and M-1 nonimmigrant students retain their status under the July 6

12   Directive . In addition to the significant impacts of reduced enrollments, which require revision

13   of all college-wide budgetary planning, additional efforts and costs include, among other things,

14   admissions staff assisting students who are able to transfer to another institution, counseling staff

15   working to ensure students enroll in hybrid classes, emergency course conversion to hybrid

16   formats (opening spaces, arranging faculty, arranging staff for cleaning and sanitizing), impacts

17   on ESL department planning and staffing, re-processing/updating all SEVIS/immigration

18   documents and ensuring and monitoring ongoing compliance with the July 6 Directive, ongoing

19   communication to continuing and new students about compliance, additional costs of arranging

20   enough PPE and testing for students and staff, and legal analysis around liability exposure and

21   costs to potential severe illness or death of staff and students. Though the total costs cannot be

22   fully assessed at this time and many of the system’s colleges are still working to estimate the full

23   impact, colleges across the system estimate the fiscal impacts of all of this additional effort to

24   exceed $5,000,000 with significant unknowns remaining, including sizable liability risks to the

25   colleges.

26   ///

27   ///

28   ///
                                                             6
                     Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 31 of 216



 1   The California Community College System and Its Students Will Be Harmed by ICE’s

 2   Rescission of the COVID-19 In-Person Learning Exemptions
 3          18.     The exclusion of up to 21,754 international students from the California
 4   Community College system as a result of ICE’s rescission of the COVID 19 in-person learning
 5   exemptions will have a harmful impact on the California Community College System, its
 6   students, and its educational mission.
 7          19.     To begin with, the eligibility restrictions will likely harm enrollment throughout
 8   community colleges in California. Because under the July 6 Directive, F-1 and M-1 students
 9   cannot take online-only coursework and remain in the United States, many will be required to
10   return to their home country unless California Community Colleges, contrary to the advice of
11   public health experts, hold more expansive in-person learning during the pandemic. Some
12   students may not be able to continue their education from their home country due to classes
13   taking place in a different time zone, or lack of access to technology such as laptops and internet
14   connection. Colleges anticipate that this will result in the substantial majority of these students
15   withdrawing from California’s community colleges.
16          20.     In addition, students on F-1 and M-1 visas face an intractable catch-22 caused by
17   the policy change: the pandemic has caused the majority of college instruction to shift online,
18   which under this policy would result in international students losing their eligibility to remain in
19   the United States, while at the same time, the pandemic has created substantial travel restrictions
20   for travel from the United States which will prevent these students from leaving the country.
21   Colleges throughout the system report that they already know of more than 5,000 F-1 and M-1
22   students unable to return home because of current travel restrictions due to the pandemic.
23   However, we believe that this number is much higher. Based on the distribution of the home
24   countries of students with F-1 and M-1 visas in the California Community Colleges, and current
25   travel restrictions from the United States confirmed using the International Air Transport
26   Association Travel Centre’s COVID-19 Travel Regulations Map1, as of July 10, 2020, more than
27          1
               International Air Transport Association, COVID-19 Travel Regulations Map,
     https://www.iatatravelcentre.com/international-travel-document-news/1580226297.htm (last
28   visited July 10, 2020).
                                                            7
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 32 of 216



 1   90% of F-1 and M-1 students (more than 20,000) would face significant travel restrictions

 2   preventing their return home, if they could not meet the July 6 Directive in-person course

 3   requirements.

 4          21.      Loss in enrollment has a negative ripple effects on the state’s community colleges

 5   because 70 to 90 percent of most colleges’ funding is based on factors directly related to

 6   enrollment. As a result, colleges with significant numbers of international students will be forced

 7   to scale back their offerings, causing a shortage of available course selections for students,

 8   reduced staffing, and reduced levels of support services.

 9          22.      This would come at the same time that the COVID-19 pandemic has led to

10   substantial projected cuts and deferrals to the system’s budget and resources for the current fiscal

11   year and FY 2020-21. On May 14, 2020, Governor Newsom released the May revision for the

12   State’s budget for FY 2020-21, which detailed drastic budget adjustments for the State’s higher

13   education institutions, including the California Community Colleges. When the Governor’s

14   budget was originally released on January 10, 2020, the budget projected a $5.6 billion surplus

15   for FY 2020-21 and $21 billion in reserves. The Governor’s May 7 budget revision now projects

16   a $41 billion decline in revenues by the end of FY 2020-21 with a $13 billion increase in health

17   and human services program costs and other pandemic-related expenditures, resulting in a

18   projected budgeted shortfall of $54 billion as compared to the January budget proposal. The May

19   7 Revision reduced ongoing funding for the California Community Colleges system in FY 2020-

20   21 by approximately $1.1 billion as compared to the January budget proposal. These projected

21   changes will not only have an immediate impact on the California Community Colleges’

22   programs, but are expected to continue through the next fiscal year, if not longer. The inevitable

23   dis-enrollment of international students caused by the July 6 Directive will make the loss of

24   funding based on enrollment particularly harmful.

25          23.      The forced departure and resulting loss of international students also harms the

26   California Community Colleges system’s commitment to diversity of perspective in the

27   classroom, and mission to ensure that students from all backgrounds succeed in reaching their

28   goals and improving their families and communities. This lost enrollment will also undermine
                                                             8
                     Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 33 of 216



 1   the progress toward equitable goals declared in California Community Colleges’ Vision for

 2   Success, which was adopted by the Board in 2017 to provide clear goals for the California

 3   Community College system. See Vision for Success: Strengthening the California Community

 4   Colleges to Meet California’s Needs (2017), a true and correct copy of which is attached as

 5   Exhibit . Among the goals within the Vision for Success, are to: (a) increase by at least 20

 6   percent the number of California community college students annually who acquire associate

 7   degrees, credentials, certificates, or specific skill sets that prepare them for an in-demand job; (b)

 8   reduce equity gaps across of the above measures through faster improvements among traditionally

 9   underrepresented student groups; and (c) reduce regional achievement gaps across all of the above

10   measures through faster improvements among colleges located in regions with the lowest

11   educational attainment of adults. In 2017, the Board adopted all of the goals as part of the

12   objectives of the California Community College system. ICE’s rescission of the in-person

13   learning exemptions will hinder the California Community Colleges’ ability to meet those goals

14   by increasing the risk that students will dis-enroll or not reach high achievement levels, even after

15   significant individual, college, and system investments in their education.

16          24.    International students also contribute meaningfully to the local community where

17   they reside while attending college. The funds that students pay for tuition, housing, meals, and

18   other services have direct and significant impact to local economies. The loss of economic

19   contribution to local communities will further impact the current economic situation that

20   California and the rest of the country is experiencing. Based on college estimates of the total cost

21   of education used for reporting to the US Department of Education’s Integrated Postsecondary

22   Education Data System (IPEDS) for each community college, international student in the

23   California Community Colleges spend approximately $450,000,000 annually for living expenses

24   while attending college (approximately $281 million in food and housing, $40 million in books

25   and supplies, $33 million in health insurance, and $92 million in personal, transportation and

26   other expenses). Adding the $170 million annually across the California Community Colleges in

27   student fees, the estimated loss of revenue to California from international students attending

28   community colleges alone amounts to approximately $620 million. The potential economic
                                                             9
                     Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 34 of 216



 1   impact of removing international students poses a significant threat to a large number of our local

 2   communities and to the economic health of the entire state.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           10
                    Decl. of John J. Hetts in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 35 of 216
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 36 of 216




  EXHIBIT 
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 37 of 216




                              Resolution of the Board of Governors
                                 California Community Colleges
                                           No. 2017-01

WHEREAS, the California Community Colleges system is committed to serving all students
who can benefit from a post-secondary education, without regard to race, ethnicity, religion,
national origin, immigration status, age, gender, language, socio-economic status, gender identity
or expression, medical condition or disability; and

WHEREAS, the California Community Colleges Board of Governors has adopted a strategic
plan which states, in part: “All people have the opportunity to reach their full educational
potential… The Colleges embrace diversity in all its forms … All people have the right to access
quality higher education;” and

WHEREAS, California’s diversity is a great source of innovation and industry, making
California one of the largest economies in the world and an economic engine for the United
States; and

WHEREAS, approximately one tenth of California’s workforce is undocumented and contributes
$130 billion annually to its gross domestic product, according to the California Assembly; and

WHEREAS, great uncertainty exists about what specific immigration and education policies will
be pursued by the incoming administration, and immigrants and other populations within the
community college system are fearful of policies that may result in deportation or forced
registration based on their religion; and

WHEREAS, over the past several weeks, the California Community Colleges Chancellor’s
Office has reassured students and colleges that our campuses will remain safe, welcoming places
for students of all backgrounds to learn; informed them that no changes have been made with
regard to admissions or financial aid; informed students that financial aid for certain
undocumented students is protected by state law; called on President-elect Donald J. Trump to
preserve Deferred Action for Childhood Arrivals; and joined with the University of California,
the California State University and the California Community Colleges to defend the right of all
students to obtain a higher education in California; now, therefore, be it

RESOLVED that the California Community Colleges Board of Governors declare that all 113
community colleges remain open, safe and welcoming to all students who meet the minimum
requirements for admission, regardless of immigration status, and that financial aid remains
available to certain undocumented students; and be it further

RESOLVED that the California Community Colleges Board of Governors urges the incoming
administration to continue the Deferred Action for Childhood Arrivals program, which grants
“Dreamers” – people who were brought to this country as children by their parents – reprieve
from deportation because California and the United States are stronger due to their contributions
to our economy, to our communities and to our Armed Forces; and be it further
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 38 of 216




RESOLVED that the state Chancellor’s Office will not release any personally identifiable
student information related to immigration status without a judicial warrant, subpoena or court
order, unless authorized by the student or required by law; and be it further

RESOLVED that the state Chancellor’s Office will not cooperate with any efforts to create a
registry of individuals based on any protected characteristics such as religion, national origin,
race, or sexual orientation; and be it further

RESOLVED that the Board of Governors and the Chancellor’s Office encourage our local
community college districts to ensure that all students have an opportunity to receive an
education in the community college system, regardless of immigration status and any other
protected status; and be it further

RESOLVED that the Board of Governors and the Chancellor’s Office encourage our local
community college districts to consider our system’s values when responding to any request to
participate in joint efforts with other government agencies to enforce federal immigration law
and when responding to requests for personally identifiable student information; and be it further

RESOLVED that the California Community Colleges Board of Governors and the state
Chancellor’s Office will vigorously advocate at every level of government to protect our students
and our system’s values.
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 39 of 216




  EXHIBIT 
    Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 40 of 216
                                    








                                
                               
                                 
                                   



                                                                
                                                                
                                                                                       
                                     )!%,%%, &.!!&"!""
                                                  $! !,!"$, "%"%
                                              *$"!$!,!"$,! "%
                             $*%!,$&$*, !&"$
                                   !!*$',$%!&,&'!&!&"$
                                    $!%""$'+,!"$, "%!%
                                  "*%,$%!&/'#$!&!!&,%&"
                            $&$,$%!&/'#$!&!!&, #$"
                                     '%&$,$%!&,!" %"
                                                                                 
                                                        ()!*-
                                ,/,,,"!%'&&"!"'!
          Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 41 of 216




Table of Contents

EXECUTIVE SUMMARY / CHARGE OF THE WORKGROUP ............................................................... 2


ORGANIZATION OF THE REPORT .................................................................................................... 2


I. A framework around indicators of when to begin to open college campuses. ..................... 3


II. Recommendations around best practices for continuing instruction with social

distancing. ....................................................................................................................................... 4


III. Recommendations on a framework of best practices for supporting classified staff and

faculty as we reopen college campuses. ..................................................................................... 11


IV.    Recommendations to the Chancellor’s Office on any changes to regulations impacting

space utilization that may be required due to the anticipated social distancing protocols .... 16


V.    Recommendations on how to position our advocacy efforts to support the rapid

workforce training necessary to get Californians re-employed. ................................................ 18


VI.    Recommendations on any other guidance, frameworks, or best practices that would be

applicable to position the system to support the recovery of our communities and state. ..... 23


CONCLUSION................................................................................................................................. 26


Resource List as of June 25, 2020 ................................................................................................. 26




California Community Colleges                                                                                                                      4
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 42 of 216




EXECUTIVE SUMMARY / CHARGE OF THE WORKGROUP
With a strong recognition that the safe and responsible reopening of college campuses will
require a substantial state investment and clear guidance from state public health officials, the
report presents considerations for locally governed community college districts.

On April 29, 2020, Chancellor Eloy Ortiz Oakley requested that Joe Wyse, President of the Chief
Executive Officers Board for California Community Colleges, “establish and appoint a chair to
lead a high-level task force to develop guidance and recommendations for the Chancellor’s
Office to consider in supporting districts and colleges as they plan for reopening of their
campuses.” Chancellor Oakley also directed the Workgroup to provide updates on
recommendations to the Consultation Council with recommendations due to the Chancellor’s
Office by May 22, 2020.

President Wyse promptly appointed a chair and a task force in response to the charge from
Chancellor Oakley. The volunteer members of the Workgroup have met regularly since their
appointment and have sought feedback and insights from a variety of important groups and
individuals. The full Workgroup has met with Consultation Council and the CEO Board of the
Community College League of California, and also has met with leaders from across the country
in states where the reopening may be happening at a faster pace than in California. Individual
members of the Workgroup have also met with a broad cross-section of individuals and groups
and also received countless emails with questions and issues presented. Given the short
timeline, members of the Workgroup have engaged as many stakeholders as possible and
devoted countless hours to this important task.

Since the charge to create a Workgroup was presented on April 29, the landscape has
continued to shift on a seemingly daily basis. Many community college districts have
announced an intention to move the fall semester to a predominantly online modality, as has
the entire California State University system. With this seismic shift in mind, the Workgroup has
focused more intently on short-term issues involving the continued transition to remote
operations and online instruction within the context of broader campus reopening now likely
to happen later in 2020 or in early 2021. The Workgroup recognizes that today’s report
represents a moment in time, and that changing circumstances could quickly result in some of
the recommendations becoming outdated or no longer practical.


ORGANIZATION OF THE REPORT
The Charge from Chancellor Oakley included six key issues for the Workgroup to address. The
Report is organized in response to the issues presented. One or more members of the
Workgroup prepared a section of the Report in response to each of the six issues.



California Community Colleges                                                                  5
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 43 of 216




   I. A framework around indicators of when to begin to open
       college campuses.
The decision of when to begin opening California’s community college campuses will depend
upon a complex array issues that are significantly local in nature. A multitude of considerations
shape planning to reopen our colleges when State and local guidance allow. A key document
for the state of California is the Update on California's Pandemic Roadmap. On May 20, 2020,
the Workgroup learned that the California Office of Emergency Services (Cal OES) has
determined that higher education will be included in Stage 3 of the modifications of the
statewide stay at home order. Stage 2 reopening is under way and varies by county . The
California Department of Public Health has issued a communication that indicates that the
reopening of higher education for larger scale in-person operations is not permitted in Stage
2, which includes K-12, of the state's reopening.

In short, it appears broad reopening for in-person college operations will not be permitted until
a county is determined to be in Stage 3. Not all counties will move to Stage 3 at the same time
as is the case in counties currently moving to Stage 2. As is the case with so many issues
involving COVID-19, the criteria to allow for the transition from Stage 2 to Stage 3 are not
entirely clear and continue to evolve. In addition, some on-campus activities might qualify as
Stage 2 activities, so additional clarification will be needed.

In addition to the state guidance coming from OES and Governor Newsom, FEMA provides high
level federal guidance in this Fact Sheet. OSHA also has guidance that can be found here.
County and local officials will be crucial in the determination of when to begin the reopening
process within the framework of state guidelines from the Governor and legislature as outlined
in the Update on California’s Pandemic Roadmap.

The following is a non-exhaustive list of items for a potential framework to consider when
planning for reopening a college when a county has entered Stage 3:

      1. Consider staff/faculty1 continuing to work from home, perhaps on staggered shifts/days
          on site in light of the need to spread out workstations to maintain 6 feet between
          cubicles/work spaces.
      2. Plan for a portion of employees to continue to work remotely. Employees over 65 years
          of age and those with underlying medical conditions will likely work remotely longer
          than others. An explanation of underlying medical conditions can be found on in
          Appendix A of the CDC’s Community Mitigation Strategy.



4$!%&"'&*&$"'"'&&$#"$&$!'%("#$&0&   !'!&'&*.


California Community Colleges                                                                       6
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 44 of 216




   3. Plan for time between uses of spaces (class offerings, use of offices, etc.) for cleaning.
       The CDC’s has guidance for cleaning facilities on its website.
   4. Evaluate the potential to add glass/plexi-glass partitions in work spaces, including labs.
       Such mitigation may allow faculty can oversee two rooms at once while better
       accommodating social distancing.
   5. Plan for potential exposures of students/employees and resulting two weeks of
       isolation that follows. Consider in the first stage of reopening to keep a portion of
       buildings unoccupied in order to shift use should an exposure occur in a newly
       reopened building.
   6. Consider online and hybrid formats to courses, with alternating days to use larger
       rooms for more course sections.
   7. Finally, plan for the longer term and the potential change in the situations over the
       coming months. There is potential for a resurgence of the virus in the fall. The CDC has
       numerous links to forecasting models. Some are suggesting social distancing may need
       to be in effect for 12 to 18 months. For example, see an article on the National Science
       Foundation’s website.



II. Recommendations around best practices for continuing
     instruction with social distancing.
As the California Community College system prepares to ensure that quality instruction
continues during the pandemic, the safety of students and employees is our top priority. The
following recommendations should be considered by colleges within their unique local
contexts, including district collective bargaining and implemented as appropriate to their
regional situations and guidance by local public health authorities.

These guidelines are based on information about COVID-19 that is known today with the
understanding knowledge is evolving quickly. The guidelines are purposely broad for universal
use and written with the understanding that colleges will deploy finite resources to implement
guidelines. California Community Colleges should view these guidelines and evaluate the
feasibility of these recommendations in the light of their own institutional environment,
community resources, public health capacity, demographics, internal resources and risk
tolerance.

General considerations as suggested by the American College Health Association (ACHA)
should include, but are not limited to:

   • Prioritization of in-person instruction for courses with academic outcomes that cannot
      be measured or achieved virtually, such as performance, laboratory, and clinical
      experiences.



California Community Colleges                                                                  7
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 45 of 216




   • Implementation of an online or hybrid mode of instruction for the foreseeable future.
      Remote options should be planned for and available in the event that a rebound in local
      infections necessitates continued physical distancing and to support vulnerable
      students and staff, students in quarantine or isolation, and students and staff who
      cannot physically return to campus.
   • Limitation of the number of attendees for in-person courses/sections. In most cases, all
      in-person courses/sections should be limited and also utilize other physical distancing
      measures.
   • Implementation of close monitoring and tracking of in-person attendance and seating
      arrangements to facilitate contact tracing in the event of an exposure.
   • Development of a physical distancing plan for each course that includes:
          o Number of students and faculty present in each session;
          o Length of session;
          o Nature of activities;
          o Mechanisms to conduct student and faculty symptom checks;
          o Public health practices: face coverings, 6 feet of physical distancing;
               cough/sneeze etiquette, hand hygiene;
          o Provisions for hand sanitizer and enhanced cleaning;
          o Instructions to participants on the course-specific physical distancing protocol;
               and
          o Availability of remote options.
   • Development of specialized plans for students who are at increased risk due to the
      occupational nature of their studies. Examples include health professional students
      and students engaged in out-of-classroom or community-based instruction. Ensure
      students are provided with adequate Personal Protective Equipment, supervision, and
      other protections based on their risk.
   • Expansion of simulation experiences (if approved by accrediting body) to create clinical
      scenarios for health professional students to practice technical, diagnostic, and exam
      skills.
   • Development of attendance and excuse policies that acknowledge and support
      students who become ill without creating barriers and without requiring unnecessary
      visits to health facilities for documentation of illness.
   • Encourage faculty-student communication regarding health status and any changes in
      their ability to complete coursework and academic responsibilities.
   • Identification of resources for students with learning disabilities or difficulties with
      remote learning platforms.

The Academic Senate for California Community Colleges in collaboration with the other
stakeholders, has developed recommendations that enable colleges to offer limited face-to-
face instruction safely and tactically. In addition, specific considerations should be made
depending on the discipline being taught.




California Community Colleges                                                               8
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 46 of 216




In order to resume instruction securely and strategically the following considerations should
be contemplated:
    • Plan to limit face-to-face instruction by utilizing online and hybrid instruction. Engage
       with faculty to evaluate expected offerings to determine what courses must be at least
       partially taught on campus;
    • Ensure student, faculty, and staff have access to technologies needed, including
       laptops, Internet access, and necessary applications, as well as IT support and training
       for the technologies;
    • Determine feasibility of various scheduling methods for resuming instruction in courses
       that must have on campus elements;
    • Close or restrict common areas on campus, using barriers, or increasing physical
       distance between tables/chairs to discourage students from congregating in high traffic
       areas such as bathrooms, hallways, and stairwells;
    • Develop a plan for flow of students to, from, and within physical class spaces for each
       class hosting students;
    • Maintain safety precautions in the classroom; and
    • Each discipline that is difficult to convert to virtual instruction should be considered
       distinctly when developing a plan to safely return to campus.

Career Technical Education
   • Review accrediting, licensure, certification, or industry requirements for performance
      of hands-on skills, practicum, and clinical experience;
   • Evaluate the degree to which students can achieve performance-related course
      outcomes using at-home versus in-class materials and equipment; and
   • Consider whether equipment or materials may be made available for use at home
      rather than in class.

Lab Sciences
   • Review lab outcomes to determine which must be completed in an on-campus lab
       setting versus those that can be completed at home, simulated online or via recordings;
   • Consider major prep lab courses versus general education:
       o The need for on-campus labs may be greater for major prep lab courses versus those
           in primarily general education courses;
   • For major prep lab courses, consider beginning versus advanced lab courses:
       o Hands-on performance of key labs may be more critical in advanced lab courses
           while skills developed in beginning lab courses may be reviewed and reinforced in
           a later class; and
   • Consider whether equipment or materials may be made available for use at home
       rather than in class.

STEM




California Community Colleges                                                                 9
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 47 of 216




   • Evaluate the degree to which students can achieve course outcomes online versus in
       class on campus;
   • Evaluate the degree to which instructional support can be provided online versus in
       class on campus;
   • Offer proctored assessments in small groups or waves for courses where online
       assessment creates inequity or integrity issues;
   • Consider whether necessary equipment or materials may be made available for use at
       home rather than in class;
    • Consider phased approach to on-campus instructional support services when feasible;
        and
    • As reopening progresses, consider use of hybrid approach for lecture delivery to
        spread on-campus attendance of a class of students out across two to three days
        (similar to science and CTE labs) while also having a portion of class delivered online.

Visual/Performing Arts and Kinesiology
   • Evaluate the degree to which students can achieve course outcomes online versus in
       class on campus;
   • Evaluate the feasibility of providing appropriate amounts of performance feedback in
       an online environment;
   • Consider the needs of major requirements versus general education requirements and
       offering of beginning versus advanced courses;
   • Consider whether equipment or materials may be checked out or purchased for use at
       home rather than in class; and
   • As reopening progresses, consider use of hybrid approach for lecture delivery to spread
       attendance of a class of students out across two to three days (similar to science and
       CTE labs) while also having a portion of class delivered online.

Humanities and Social Sciences
  • Evaluate the degree to which students can achieve course outcomes online versus in
     class on campus;
  • Evaluate the degree to which instructional support can be provided online versus in
     class on campus;
  • Consider phased approach to on campus instructional support services when feasible;
     and
  • As reopening progresses, consider use of hybrid approach to lecture delivery to spread
     attendance of a class of students out across two to three days (similar to science and
     CTE labs) while also having a portion of class delivered online.

It is essential to determine the feasibility of various scheduling methods for resuming
instruction to accommodate social distancing in courses that must include face-to-face
elements. Some contemplations are depicted in this section:
    • Options are dependent on faculty load and compensation considerations;


California Community Colleges                                                                 :
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 48 of 216




   •   Utilizing student attendance split across a distributed hybrid schedule (for example, 10
       students each MWF @ 9am while others engage asynchronously online). May limit
       students to one attendance per class per week. Requires lab be set up 2-3 times each
       week; however, allows more time to clean between classes;
   •   Schedule on campus and virtual labs across a two to three-week period to limit total
       number of students in class at a time (for example, 1/3 of students would attend a face-
       to-face lab in a week while 2/3 of the students will work on a different simulated lab).
       May limit students to one attendance per class every 2-3 weeks.
   •   Schedule small group student appointments for a lab that is scheduled for an extended
       period on one day only. Lab setup for only a day with reset and sanitization between
       groups.
   •   As risks of transmission gradually are reduced, schedule courses (or sections of courses)
       back onto campus.

It is important to develop a plan for flow of students to, from, and within class spaces for each
class hosting face-to-face students. Some guidelines to consider are:
     • Plans should be specific to each class and classroom space;
     • Evaluate direct pathways between parking lots and classroom spaces and establish
        directional hallways and passageways for foot traffic, if possible, to eliminate students
        from passing by one another;
     • Identify parking locations, waiting spaces, entry doors, exit doors and designate
        separate routes for entry and exit into class or classroom spaces to help maintain social
        distancing
     • Utilize door signs and ground markers to clearly guide students, faculty, and staff safely;
     • When evaluating space for 6-ft distancing, collaborate with faculty to determine the
        amount of individual student movement within a workstation or lab space before
        measuring out 6 feet;
     • Consider installing plexi-glass or other dividers, utilize large tables, or use outdoor
        space to create physical barriers between students and between students and faculty;
        and
     • Minimize student movement beyond workstation or lab space (for example: provide
        supplies at each station rather than in a central location in classroom).

It is critical to maintain safety precautions in the classroom and on site to limit a surge of
COVID-19 cases on campus. Consider the following:
     • Conduct health self-screenings before students and faculty leave home or conduct
         health screenings upon arrival to campus in a centralized location;
     • Utilize masks, handwashing, and social distancing as recommended by state and local
         departments of public health and other guidance organizations;
     • Limit sharing of equipment during a class session, and if items must be shared, then
         disinfect between each use;




California Community Colleges                                                                   ;
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 49 of 216




   • Include sanitation supplies in all classrooms and offices and have regular
      decontamination procedures for public places, including classroom and office
      furniture, door handles and bathroom stalls;
   • Sanitize equipment and workstation or lab space between classes or when utilized by
      different students;
   • Minimize or prohibit any student-to-student contact/interaction within the classroom
      environment that would necessitate less than 6 feet of spacing between participants.
      Have students work independently rather than in pairs or small groups;
   • Embed performance of updated requirements for equipment and workstation
      sanitation as part of curriculum (when consistent with procedures in related
      industries);
   • Utilize plexi-glass or other dividers and spacing between instructor station or lectern
      and students, and between staff and students in support services offices; and
   • Determine at-home load/assignments for at-risk and immunocompromised faculty and
      staff (may mean splitting partial class loads between faculty).

There are a multitude of considerations to address when planning to reopen, dependent on
State and local guidance. Some additional considerations include, but are not limited to:
   • Impacts of lower class sizes and use of multiple lab sessions for small groups of students
       as part of hybrid delivery on faculty load;
   • Impacts of varied on-campus and online asynchronous class attendance requirements
       on student schedules;
   • Needs for resources (time, personnel, equipment, supplies) to facilitate social
       distancing and disinfection of campus equipment and facilities when providing on-
       campus instruction and student services;
   • Needs for expanded mental health services for students, faculty (including part-time
       and adjunct faculty), and staff, including online services;
   • Provision or requirement of masks, gloves, and other safety equipment, is necessary to
       enhance the safety and well-being of students and employees; and
   • Campus safety plans should address how to respond to and follow-up on occasions
       when students, faculty, or staff have COVID-19 symptoms, including occasions when
       such persons refuse to leave the class or campus.

Comprehensive Student Support Services
As we continue to adapt to our current environment, campus-wide preparation is the key to an
organized, effective, safety-focused process of reopening. Ensuring quality instruction is
offered to our students is pivotal. However, providing comprehensive student support services
play a key role in student success. This effort will require the ongoing innovation and
engagement of campus stakeholders that directly provide these services. The following
guidelines are suggested:
    • Create a campus advising plan that leverages existing campus technologies and adopts
       a wraparound student services philosophy.


California Community Colleges                                                                 <
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 50 of 216




   •   Create an online clearinghouse for best practices in providing virtual support services
       and universal design, accessibility, and accommodations for online instruction and
       student services.
   •   Provide training for students on how to succeed in an online class and how to access
       virtual advising, tutoring, testing and other academic and student support services.
   •   Provide wrap-around services that address food and housing insecurity.
   •   Mental and health services are critical during this period.
   •   Ensure all students have access to online tutoring.
   •   Ensure all student support staff have access to online interaction technologies like
       Zoom and CraniumCafe.
   •   Provide robust access to online library services.
   •   Reconfigure library support areas and computer resources to comply with social
       distancing protocols, if these areas will be available to students.
   •   Replace paper forms with online forms that can be submitted via email or technologies.

Access to Technology
The COVID-19 health emergency exacerbates inequities, especially for the most vulnerable
student populations, who were already under-resourced before the pandemic. Student, staff
and faculty (including part-time and adjunct faculty) access to technology is critical. The
following guidelines are provided for contemplation:
     • Implement a survey of campus technology needs, with a key focus on students’ needs.
     • Create outdoor hotspots and partner with businesses to provide internet access;
        provide lists of access points to students.
     • Loan laptops that meet required specifications to students in need.
     • If safe, consider opening up computer labs for general use; follow cleaning and social
        distancing protocols.

The California School Employees Association has developed the following recommendations
and considerations to ensure institutions can safely hold in-person classes and other
activities when colleges reopen. While some consideration may be influences by future state
guidance, many can be evaluated locally following district-level procedures.

Cleaning and Disinfecting
    • When choosing disinfecting products, using those approved for use against COVID-19
       on the Environmental Protection Agency (EPA) List N: Disinfectants for Use Against
       SARS-CoV-2 and follow product instructions.
    • Review the CDPH guidance for K-12 schools (e.g. types of cleaning products and
       frequency of cleaning) https://covid19.ca.gov/pdf/guidance-schools.pdf specifying
       campuses should intensify cleaning, disinfection, and ventilation.
    • Ensure that ventilation systems and fans operate properly and increase circulation of
       outdoor air as much as possible by opening windows and doors and other methods.




California Community Colleges                                                              43
           Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 51 of 216




       •   Take steps to ensure that all water systems and features (e .g., drinking fountains,
           decorative fountains) are safe to use after a prolonged facility shutdown to minimize
           the risk of diseases associated with water.

Outside Visitors
   • Review facility use agreements and establish common facility protocols for all users of
       the facility.
   • Evaluate whether and to what extent external community organizations can safely
       utilize the site and campus resources. Ensure external community organizations that
       use the facilities also follow the college’s health and safety plans and CDPH guidance.

Staffing and Training
   • Consider staffing level needs to ensure they are sufficient to meet local facility
       cleanliness, physical distancing, student learning, and health and safety needs to
       address COVID-19.
   • Campuses can locally develop and provide staff training or, should it become available,
       utilize state-provided training on:
           o Disinfecting frequency and tools and chemicals used in accordance with the
                Healthy Colleges Act, CDPR guidance, and Cal/OSHA regulations. For staff who
                use hazardous chemicals for cleaning, specialized training is required.
           o Symptom screening, including temperature checks.
           o Confidentiality around health recording and reporting.
           o Where applicable, training for college health staff on clinical manifestations of
                COVID-19 and CDC transmission-based precautions.
   • District may consider designating a staff liaison or liaisons to monitor COVID-19 state
       and county guidance and monitor COVID-19 concerns. If such a liaison is designated,
       employees should know who they are and how to contact them.



III.       Recommendations on a framework of best practices for
           supporting the classified staff and faculty as we reopen
           college campuses.
The learning needs related the rapid conversion to remote instruction and services have had a
significant impact on community college faculty (including part-time and adjunct faculty),
classified professionals, administrators and students. In order to succeed in the current
environment, and successfully return to campus, the system must support robust assistance
to all groups.

Faculty have had a daunting challenge in terms of the sudden conversion to online and remote
instruction, in that for most, the courses were not designed nor being taught in that format


California Community Colleges                                                                44
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 52 of 216




when the closure of colleges commenced. Colleges have ramped up support for faculty in
various ways by temporarily canceling courses and offering workshops, created just in time
modularized support, assigned mentors to faculty to assist in the conversion and other curated
and specific approaches. Statewide professional learning opportunities have been offered
through @One, 3CSN and CVC-OEI along with proprietary assistance through LMS programs.
What is needed is a coordinated and specific approach statewide to address a myriad of needs.
In order to create successful learning experiences, the system must braid together its current
resources to provide a much larger and comprehensive support system that will:
    1) Create opportunities for discipline faculty to coordinate and partner on virtual
        instruction. Utilize Academic senate regions and discipline structures to pair faculty
        with @one experts across and within disciplines.
    2) Provide clearly communicated expectations for remote learning in courses that are not
        specifically identified as distance education.
    3) Provide adequate support for courses that require demonstration of skills in a face to
        face format. (Sciences, CTE, Arts)
    4) Assist faculty in designing flexible formats such as hybrids, all online and face to face
        that could potentially happen for a single course all in one semester.
    5) Suspend unnecessary administrative procedures related to course approval.
    6) Create a safe return to campus plan that considers physical distance, classroom design,
        classroom materials and faculty/student interaction from a teaching and learning
        perspective.

In discussions with faculty senate, 3CSN and @one, it has been noted that this is an opportunity
to have faculty spend time not just discussing remote learning, but in fact improving practices
across the board. In essence, the need for flexibility also lends itself to thinking about learning
in all formats. Further work is necessary to assess these needs, pull together faculty experts,
and launch a group that will successfully address these recommendations.

Similarly, classified professionals have the need to find tools and experiences that create
equitable support for their remote work. The following are areas identified by classified
professionals:

A. Recommend Online Professional Development for classified to help with key skill
building to help students and our colleges during and beyond COVID-19: As the COVID-19
pandemic has affected in-person professional development opportunities (conferences,
trainings, meetings, etc.) professional development specific to dual-platform delivery of
student support services and what those services are
           1. On-the-ground and in-person orientations, mentorship, advising, referrals to
               resources, answer questions, etc.
           2. Virtual orientations, mentorship, advising, referrals to resources, answer
               questions, etc.


California Community Colleges                                                                   45
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 53 of 216




   • Training related to supporting colleagues and students who have personally been
      affected by COVID-19 and how it impacts work and studies.
   • Sensitivity training regarding COVID-19 and how differences in opinion, political
      affiliations, and personal experiences have shaped employees and students and how to
      respect our differences.
   • Online professional development through Franklin Covey such as “7 Habits of Highly
      Effective People” or “Leading at the Speed of Trust” or similar organizations and
      training. Allow for extended training throughout the semester.
   • Statewide online focused statewide discussion for Classified Professionals focused on
      best practices in areas such as student success, equity, wraparound services, etc.
   • Opportunities to learn about creating healthy daily working routines, workplace set-up,
      and handling difficult work situations alone.

B. Recommend advancing technology support so that classified can better serve our
students.
   • Microsoft Teams, Cranium Café, Jabber, Zoom, and a host of other technology tools so
      that our employees can stay connected and our students can access our employees
      remotely.
   • When we return to the campus meetings should still be held virtually when possible, so
      continue to build on this and strengthen our online remote working skills and tools.
      When we do return to the campus, in-person meetings may still be disrupted. We will
      need to further train our classified on remote working technology and the colleges will
      need to continue to look to strengthen technology tool offerings to help with serving
      our students, faculty and the campus community.
   • Working remotely requires more effective communication, and collaboration. Support
      to enhance these skills in individuals may be necessary.
   • Invest in software that will eliminate lines in key services (A&R, counseling, financial aid)
      and will send a text to the student when they are at the front of the queue.
   • Increased bandwidth to support increased online presence and services.
   • Training and professional help with software learning and graphic production and
      compliance for special populations.

Students too are significantly impacted in multiple ways in this learning environment. In a
recent survey, the Student Senate surveyed students to assess their reactions and needs. By
far the highest issue related to remote learning is the isolation and concomitant mental health
issues, and the lack of resources or basic needs support to persist. Recommendations in the
student arena are:
        1) Communicate widely support for students, push intrusive student support through
            the LMS, through email and if available text. Create multiple live and static outreach
            campaigns through social media and create opportunities for feedback.
        2) Create and maintain community through virtual affinity group experiences (Puente,
            Umoja, Next UP, Veterans, etc.)



California Community Colleges                                                                   46
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 54 of 216




       3) Sustain operations that assess technology gaps and work with students to loan, give
          or make available levels of technology commensurate with expectations.
       4) Create learning modules that assist students to use Canvas and other tools that will
          assist them in focusing on content, rather than barriers of technology.
       5) Through student health systems, create open and accessible opportunities for
          appointments, group drop-ins and online resources for community mental health
          assistance.
       6) Work with local student government associations to partner on messaging, support
          and advocacy for students.
       7) Continue to advocate for financial aid reform, Cal Grant reform to provide adequate
          and equitable funding for community college students.

C. Recommend online distance learning/distance student experience Professional
Development for Faculty, Classified and Administrators (our entire campus community)
to better serve our students. We have been thrust into this online learning, online college
experience very quickly. Many faculty have experience using Canvas for their online course
offerings and some have good experience teaching online. However, the full experience of
assisting students in distance learning is far beyond the class and Canvas. Considerations
include:
    • Develop Best Practices discussions, professional development training, and online
        resource guides on how to best assist our students from classroom to campus in a
        virtual environment. If we find the employees and the faculty returning to the campus,
        but the students remain mostly online, we will need to build upon our skills to best
        serve the students remotely to provide parallel student support and intervention
        services to DE learners that we provide to traditional face-to-face learners.
    • Continued online training in the usage of Skype, zoom, Microsoft Teams, Cranium Café,
        NETTutor, etc.
    • Address via survey how institutions are meeting/have met the hardware & Internet
        needs of students and workers. Create a plan for future semester(s).
    • Software/Training: As above, with focus on gathering resource listings for both students
        and staff. This has been done to some degree but can be expanded.

D. Recommend more dynamic online web presence experiences for students to find
information and access to assistance. Students are shopping around for their classes and
need information quickly. A virtual campus experience that helps students navigate the
campus and easily find assistance via the college website.
    • Dynamic department directory.
    • Add information to include Cranium Café, zoom office hour, etc. for easy access by
      students.
    • Student self-scheduling options.
    • Directory of open online office hours.
    • Daily COVID updates and messages to students and employees.



California Community Colleges                                                              47
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 55 of 216




E. All Other Recommendations
    • Recommend software support to expedite in-person processes to allow for social
        distancing.
    • Allow employees to continue working remotely or hybrid work schedule, depending on
        job duties.
    • Schedule appointment times for students to come in, in addition to counseling services
        and provide Plexiglas or similar windows for key student traffic areas (A & R, Counseling,
        Financial Aid). The intention is for short-term use only until it is safe to remove and
        resume regular public contact.
    • Space inventory of workspaces for adequate distancing.
    • Support for staff who enforce distancing regulations (with students/community).
    • Set up lounge/waiting room spaces with appropriate distancing.
    • Safety communications on-campus via freestanding signs, floor decals, magnetic signs
        for doors, etc.
    • Stagger employee work schedules to ensure people/space ratio is low and providing a
        safe working environment (Example: Employee A works M/W, Employee B work T/Th
        with rotating Fridays. Other days are remote work from home).
    • Space/office inventory to determine if unused offices can be utilized for student service
        areas.
    • Increase phone, Skype, zoom, etc. for communication between colleagues.
    • Increase virtual methods in working with students.
    • Ensure employees have the resources and technology to support working from home.
    • Review how the distribution of CARES funds and other sources have been utilized,
        including response to notices over email, social media, text messaging, general adverts.
        Create plan for optimization.
    • Increase hand sanitizer dispensers or provide additional. Add handwashing stations
        throughout the campus.
    • Sanitation supplies/stations and proper training (as needed with equipment) available
        in offices for regular cleaning of surfaces.
    • Provide PPE for employees. The Chancellor’s Office has made a request to CalOES to
        provide an initial supply of face-masks to each district while local procurement efforts
        are implemented and while supply aligns with demand.

Further, labor partners, including the Community College Association, have provided the
following recommendations and considerations to further support faculty as colleges
develop and implement plans for the safe reopening of campuses. While work remains to
seek statewide industry guidance, many issues can be evaluated through local shared
governance and collective bargaining procedures.

Student Experience/Equity




California Community Colleges                                                                  48
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 56 of 216




   • To assure student safety, PPE should be provided or available to all students when
      physically attending courses.
   • Guidance for student safety should be considered include practices which require
      students to follow county healthy guidelines. Such an example can be seen in a Napa
      MOU which requires students to wear PPE.
   • Campus areas of high student utilization should be evaluated and made available with
      safety protocols, including food services for students on campus, access to physical
      areas for studying, schoolwork, etc. (library, student center, cafeteria) and access to
      learning tools such as Wi-Fi, computer labs, etc.

Collective Bargaining Issues
Many issues surrounding the safe reopening of college campuses are subject to local
collective bargaining, including but not limited to:
    • Faculty (including part-time faculty) compensation for prep time for a distance
        learning course that is ultimately cancelled.
    • Part-time faculty compensated for training and professional development.
    • Faculty teaching conditions, including not requiring teaching in-person formats if
        faculty do not feel safe or are a high-risk population or care for people who are high-
        risk, at least until the state enters Stage Four of the State’s plan for reopening.



IV. Recommendations to the Chancellor’s Office on any changes
     to regulations impacting space utilization that may be
     required due to the anticipated social distancing protocols
One of the units within the California Community Colleges Chancellor’s office is the Facilities
Planning Unit, which assists and supports the California Community Colleges’ 73 districts in
matters related to infrastructure and capital outlay. In short, capital outlay is money dedicated
to acquiring, maintaining, building, repairing or upgrading fixed assets such as land, facilities,
machinery and the like. As part of the facilities planning, this unit maintains a Space Inventory
Handbook. Within this handbook is outlined the way in which space utilization is tracked and
measured, which in turn affects the eligibility of individual district’s access to state bond
funding for new or remodeling of facilities.

With the decisions regarding remote learning during this global pandemic, questions will arise
about the way in which space utilization is tracked and measured, and the needs of colleges
for physical space. For example, will more traditional face-to-face lecture courses remain in
synchronous or asynchronous formats than prior to the pandemic, either through hybrid or
fully on-line formats? If so, should this affect space utilization calculations? Will social
distancing be required/needed for more than the 2020-21 academic year? If so, should this



California Community Colleges                                                                     49
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 57 of 216




need for more space per student affect space utilization calculations? These and other
questions are important to be analyzed, however, we must keep in mind that facilities planning
is necessarily a long-term view – up to a 50-year horizon – as the life of a physical asset such as
campus buildings are planned for decades of use. Therefore, this Workgroup cautions that any
contemplated decisions must look beyond the current crisis and anticipate the long history of
operations before the crisis and examine any lasting changes to facilities needs over the next
few years before making substantive changes to current facilities planning processes and
regulations.

Overall, two areas are looked at in more detail below: 1) Broad issues surrounding social
distancing measures and space utilization, and resulting considerations for changes to
facilities planning and space utilization for the future of the community college system, and 2)
broad suggestions for consideration for districts in planning for reopening campuses as safely
as possible while maintaining the perspective that all operations involve managing risk.

Social Distancing and Space Utilization
The Center for Disease Control and Prevention’s explanation of social distancing includes
staying at least six feet from other people, not gathering in groups and staying out of crowded
places and mass gatherings. If going out, it is recommended to wear a cloth face covering.
Strict application of this guidance has dramatic effect on the ability to use many facilities and
office spaces on college campuses. Most regular classroom settings capacity drops to 25% or
lower of current capacity when social distancing measures between seats and egress paths are
established. Others can drop to 10% when seating is fixed, such as in large theatre style lecture
halls. Science labs often are set up with common station areas for four to six students, which
could drop to one student per area. Some office areas are designed as cubical offices, without
six feet of space between them. Other examples could be given. The following is a non-
exhaustive list of considerations of the impact of social distancing on space utilization and
operational costs:

   1. The expected temporary application of social distancing requirements means that
           a. Space utilization goes down as students are spread out
           b. Cap/load ratio for lecture and lab space are increased
           c. Cap/load ratio for office space are increased
           d. Student areas in libraries, tutoring centers and other common areas are
               impacted
   2. There is a request submitted prior to this crisis to the DOF to change the standard
       square foot per student from 15 to 20 when considering classroom space utilization,
       which should be approved.
   3. Over time, the amount of on-line instruction and its impact on the need for classroom
       space should be evaluated, in balance with projected growth of enrollment over time.
       CTE and other lab course space utilization needs are not expected to change
       significantly over time as this space largely serves courses not easily done—or not


California Community Colleges                                                                   4:
         Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 58 of 216




         possible to do—via remote learning. The need for common areas such as library,
         tutoring, and study space for students may increase, especially areas made available
         with high speed internet connection for students.
   4.   The investment into programs such as the Student Equity and Achievement Program
         have made investments into more student support staff and faculty. A request was
         submitted prior to this crisis to the DOF to increase the office space square foot per full-
         time equivalent instructional staff member by 25 percent. The Workgroup
         recommends approval of this request by the DOF.
   5.   Furniture, fixtures, and equipment costs associated with construction projects may
         increase, as districts may plan for design changes to mitigate operational effects of
         future pandemics. For example, utility/internet and electronic queuing system
         infrastructure may be further enhanced as new and remodeling of facilities is planned.
   6.   Student housing needs may rise as a priority need even above current levels of
         discussion. Including potential student housing for districts desiring to pursue this
         model may be part of future funding requests. Design of student housing may change
         to address potential future pandemics.
   7.   Finally, it should be noted that equipment and maintenance expenditures for facilities,
         and for districts in general, will likely rise. Such things as regular change of HVAC filters
         will be accelerated, plexi-glass and other partitions built into design, barricades/gates
         at entrances for better access control, and costs for sanitation/cleaning supplies will
         increase.
This Workgroup recognizes the complexity involved in evaluating and recommending changes
to space utilization regulations and procedures. It is best not to make a hurried judgement in
the midst of the crisis. However, over the coming months, it is appropriate to task the existing
facilities division of the CCCCO to engage with stakeholders to evaluate thoroughly the
changes that may be needed to this important area of our system’s resource planning that may
be of a more permanent nature in order to make the wisest recommendations possible.

V. Recommendations on how to position our advocacy efforts
    to support the rapid workforce training necessary to get
    Californians re-employed.
Colleges and universities have been essential partners in our nation’s defense against the
community spread of COVID-19 by essentially transitioning fully to distance teaching and
learning, student services and business operations since mid- to late March 2020. Our
community colleges will also be essential to this state’s and nation’s economic recovery, and
our system must leverage every resource, including robust and coordinated advocacy efforts
in Sacramento and in Washington, D.C., to ensure that our role as regional economic drivers is
understood, and that our voice and influence are present to continue the investment in higher
education when it is needed the most.


California Community Colleges                                                                      4;
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 59 of 216




How quickly things can change for California. What was once projected as a historic surplus of
$5.6 billion in January 2020 is now a projected historic budget deficit of $54 billion. The budget
news for California is sobering and clearly points to the unprecedented and devastating impact
of the COVID-19 pandemic public health emergency on our State’s challenging financial
condition. Our System Administration and every community college district are now engaged
with reviewing and analyzing the 2020-21 anticipated state budget actions and its potential
impact to our system of 115 community colleges, which serves 2.2 million students, and the
anticipated threats to our traditional tenets of access, equity and affordability.

The COVID-19 health emergency exacerbates inequities, especially for the most vulnerable
student populations, who were already under-resourced before the pandemic. Student basic
needs, such as food security, housing, employment, mental health, access to technology, and
technology tools, emergency aid, have become more prevalent and disproportionately impact
underserved students and communities.

In addition, we must all advocate for policies and resources that allow for the safe reopening
of our community colleges in the era of COVID-19 to improve our preparedness and
responsiveness that includes putting in place the infrastructure for testing, surveillance,
contact tracing and our capability to handle a surge, and isolate each and every new case at
the state’s community colleges.

As Congress continues to work to address the COVID-19 pandemic and its economic impacts,
federal investment in a comprehensive national workforce development strategy that
supports workers to reenter the workforce after job loss, businesses to minimize further job
loss and business closures, businesses to create new jobs, and the preparation of workers and
students for both today’s in-demand jobs and those leading to economic growth after the
pandemic. Reemployment, upskilling and reskilling for in-demand, living-wage jobs will be
critical during the pandemic and its aftermath to ensure the best outcomes for workers and
employers across the state and country.

We must engage in collective advocacy efforts for California community colleges through an
equity lens and an equity mindfulness that aims to bridge the pervasive equity gap for under-
resourced students and communities that is only compounded as a result of the COVID-19
pandemic.

The recommendations below serve to position our advocacy efforts to support the rapid
workforce training necessary to get Californians re-employed, and to strengthen the stability
and responsiveness of our system of community colleges.

Recommendations




California Community Colleges                                                                  4<
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 60 of 216




   1. Establish an advocacy strike team to coordinate efforts and advance key messages on
       behalf of the California Community Colleges that is representative of the various
       constituency groups, stakeholders and interests – a multi-stakeholder collaboration
       comprised of the state’s education, government, workforce development, business,
       labor and community leaders. This system is committed to developing a robust and
       comprehensive economic and workforce development system to meet the
       employment and educational needs of communities severely impacted by the
       pandemic, with the intent of leveraging the collective assets of its partners to create
       career pathways to living-wage jobs and to improving the economic and social mobility
       of California workers.

   2. Advocate for the federal government to invest an additional $5 billion in Carl D. Perkins
       V funding to provide critical support to Career Technical Education (CTE) programs and
       allow the development of alternative online instructional modalities that integrate
       Artificial Intelligence solutions and Augmented/Virtual Reality technologies. CTE
       programs will be essential for retraining dislocated workers and this additional funding
       would allow rapid delivery of this training and secure future CTE efforts to ensure
       workforce readiness for in-demand jobs.

   3. Advocate for a comprehensive national workforce development strategy that supports
       workers to reenter the workforce after job loss, businesses to minimize further job loss
       and business closures, businesses to create new employment opportunities, and the
       preparation of workers and students for both today’s in-demand jobs and those leading
       to economic growth and prosperity after the pandemic.

   4. Support safety net recipients access to training and employment in family-supporting
       jobs and direct federal agencies to waive work requirements for accessing benefits
       under Temporary Assistance for Needy Families (TANF), Medicaid and other means-
       tested programs to ensure recipients have time to upskill and re-skill to get back into
       good, family-supporting jobs - including suspending a new rule that would make it
       harder for workers to access Supplemental Nutrition Assistance Program (SNAP)
       benefits for Able-Bodied Adults Without Dependents (ABAWDs).

   5. Advocate for the federal government to reinvest $5 billion in the TANF Emergency
       Contingency Fund (TANF ECF), modernizing the program to ensure workers with the
       greatest skill needs have access to subsidized jobs and training to prepare for in-
       demand industries so recipients can receive the training and employment assistance to
       succeed in good, family-supporting jobs.


   6. Advocate for the federal government to make an additional investment of $9 billion to
       the Workforce Innovation and Opportunity Act (WIOA) to ensure our public workforce



California Community Colleges                                                                53
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 61 of 216




       system can best serve and respond to workers and employers impacted by the
       pandemic.

   7. Create jobs through workforce investments as part of infrastructure projects that
       includes workforce training and re-employment funding in federal infrastructure
       proposals to include comprehensive training and support services with a focus on those
       who have been disproportionately impacted by racial inequities in education and labor
       policy.

   8. Support local business-led workforce strategies to avert layoffs by expanding the Work
       Opportunity Tax Credit (WOTC) to provide businesses with tax credit of up to $10,000
       for costs associated with on-the-job learning and skills training for incumbent workers
       and expanding Short-Time Compensation for workers whose employers are forced to
       cut hours so employers can retain workers while still reducing costs and allows workers
       to maintain income levels without needing to access their full Unemployment
       Insurance benefit to which they’d be eligible if laid off completely.

   9. Advocate for the federal government to incentivize higher education to respond to
       student, worker, and employer needs by investing $6 billion in Trade Adjustment
       Assistance (TAA) Community College Training Partnership grants over the next 3 years
       to support effective community college/business partnerships for in-demand training,
       including establishing apprenticeship programs and developing short-term credentials
       that allow for rapid re-employment. Moreover, in this time of crisis, community colleges
       stand ready to train the nurses, radiological technicians, respiratory therapists, EMTs,
       paramedics, and many others who are needed in the recovery and work on the front
       lines to fight COVID-19.

   10.Expand access to Pell grants for high-quality short-term credentials in in-demand
       industries and increase the number of community college student state and federal
       financial aid applications through a coordinated, social media, public outreach and
       marketing campaign, thereby increasing the eligibility for state and federal financial
       aid.

   11.Advocate for additional federal grants through the Department of Education and
       Department of Labor, that could serve as additional revenue streams for Hispanic-
       Serving Institutions (HSI), Minority-Serving Institutions (MSI) and workforce
       development and training.

   12. Research and advocate for additional and potential federal legislation, such as the
       CARES Act II, Food for Thought Act and HEROES Act, or tax credits that could serve as
       additional revenue streams for student basic needs, adult workforce development, and
       dislocated worker employment and training.



California Community Colleges                                                               54
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 62 of 216




Other general advocacy recommendations include:

   13.Assure California Community College districts receive the $130.1 proposed property tax
       backfill, as proposed in the May Revise. the essential education functions and supports
       our system provides are not protected against revenue estimates that fall short. We
       request an automatic increase to the California Community College General Fund to
       backfill any shortfalls in apportionments, property taxes, and enrollment fees. Further,
       we seek reimbursement of enrollment fees refunded as a result of the COVID-19
       pandemic.

   14.Advocate for additional statutory flexibility at the state level to mitigate the adverse
       impacts of COVID-19, specifically to:

       a. Student Centered Funding Formula (SCFF)
           1. Reflect the revised 2019-20 Student Centered Funding Formula rates.
           2. Further utilize past-year data sources that have not been impacted by COVID-19
               within the SCFF.
           3. Assure the extension of the SCFF hold harmless provisions for an additional two
               years.
           4. Require reductions to the SCFF that are necessary to balance the budget to be
               proportionately applied.

       b. Student Fees: Allow the three public segments of California higher education to use
           restricted fund balances, except State Lottery balances, to address COVID-19
           related impacts and the loss of revenue from enterprise functions.
       c. 50 Percent Law: Exempt direct COVID-19 related expenses incurred by Districts
           from the 50 Percent Law.
       d. Career Technical Education: Suspend procedures regarding the development of
           short-term career technical education courses and programs to accelerate the
           development and offering of these programs and courses.

   15.Institute emergency and temporary regulations for maximum flexibility for meeting in-
       person requirements and use of remote learning and other innovative modalities to
       satisfy allied health accreditors, including nursing, certified nursing assistant,
       respiratory therapy, veterinary technology, dental hygiene, mortuary science, police
       and fire academies, and in-home health care providers.

   16.Advocate for additional resources to improve internet functionalities and ensure
       enhanced broadband bandwidth capacity, robust online course delivery of virtual labs,
       support services, and the purchase of equipment to enable faculty and staff to move
       operations to an online/remote learning modality, and strengthen the core
       infrastructure and provide a reliable and secure platform for the increased


California Community Colleges                                                               55
         Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 63 of 216




         online/remote learning activities. As California community college (CCC) districts and
         colleges transition classes and student services online in response to the COVID-19
         pandemic, districts and colleges need a cohesive online infrastructure that is additive
         to existing infrastructure that support students, faculty, and staff.

      17. Advocate for the increased funding of student basic needs such as housing and food
          insecurity as well as other basic needs such as transportation and childcare for under
          resourced members of our student community.


      18. Promote more consistent access to statewide and national elected officials with a focus
          on providing focused and more open communication so on-going legislation will more
          likely be reflective of critical workforce training and recovery needs for under-served
          students and communities.


      19. Continue to advocate for portable financial aid packages whereby a student can
          continue their education or job training out of state by utilizing any remaining state
          financial aid awards. For instance, this type of portability could be useful for African
          American students desiring to attend an HBCU (all HBCUs are out of state); primarily
          located in the southern region of the U.S.

      20. The COVID-19 crisis has further exacerbated the need to provide mental health
          support services students. Such an need can be meet by securing ongoing mental
          health funding from Proposition 63 for community colleges.



VI.      Recommendations on any other guidance, frameworks, or
         best practices that would be applicable to position the
         system to support the recovery of our communities and
         state.
The following section provides some general guidance and best practices as they relate to
positioning the California community college system to best create synergy, during and post
COVID-19 recovery, amongst the communities it is charged to serve. The community college
system is quite possibly the best strategic investment made by the state of California. They
are well-positioned to provide quality education and job training opportunities to the
majority of Californians. As such, these recommendations are made with the following
assumptions: that risks will be reduced as there needs to be a focus on reopening safely; that
we will make the recovery inclusive for the communities identified as the most vulnerable;
that partnerships with business and industry should not only be strengthened but should also



California Community Colleges                                                                  56
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 64 of 216




be made more sustainable to better withstand the downturns; and that the recovery will
need to be built upon a foundation that supports innovation as we move toward the ‘new
normal’.

Moreover, at the core of implementing these recommendations, an equity lens needs to be
maintained as recovery work progresses and subsequent outcomes are measured.
Specifically, there needs to be an approach that consistently considers, supports, and
evaluates recovery strategies with a particular focus on our most vulnerable and under-
served communities: low-wage workers, working poor, undocumented immigrants, seniors,
and communities of color. Finally, these recommendations must be considered with the
understanding that a recovery effort of this magnitude cannot be the sole responsibility of
one sector and that everyone must contribute to rebuilding our communities and state, along
with fortifying key public health supports and their requisite infrastructure.

Recommendations

   1. As a best practice, the state should invest in innovative education programs, online
       instruction coupled to holistic student supports, career pathway-embedded
       credentials, and work-based learning for credit that equips students to ‘earn while they
       learn’ that can help position community college graduates to meet local workforce
       needs;

   2. As a best practice, the state should invest more in what is currently working by
       providing significant capacity-building resources to community colleges across the
       state, opening the door for new programs and better support services;

   3. As a guideline, the state should place a priority on the student success of individuals
       from under-resourced communities. Partnerships with social service providers can help
       ensure persons hardest hit by the pandemic have what they need to not only survive
       the virus but to thrive post – COVID-19;

   4. Create consistent guidelines for employee and student self-testing, as well as establish
       the conditions necessary for employees to return to work or for students to return to
       campus after exposure to COVID-19 or recovery from illness;

   5. Establish guidelines to encourage colleges to focus on brand, quality, and innovation
       across the system given the new virtual environment and the increased competition for
       California community college student enrollment in the ‘on-line’ market;




California Community Colleges                                                               57
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 65 of 216




   6. Create statewide guidelines, in partnership with labor unions, that outline best
       practices for flexibility for high risk employees due to them having either a pre-existing
       condition or working in an area of high exposure as an essential worker;

   7. As a best practice encourage the development of staggering timelines for staff to return
       to work earlier than students in order to run through cleaning and sanitization cycles as
       well as proper use of PPE;

   8. As a best practice, create system standards for digital transformation (e-signatures;
       expense management; performance evaluations, etc.) and overall remote workforce
       needs to set the pace for modernization and the expectations that should accompany
       such progress;

   9. As a best practice, maintain a high-level advisory group that is composed of education,
       business, government and civic leaders to continually monitor the recovery efforts –
       current efforts are too bifurcated and can create a feeling of “information and ‘webinar’
       overload” for community leaders;

   10.As a system framework, review strategic plan (Vision for Success Goals) – what should
       we ‘stop doing’ and what should we ‘start doing’ in the post COVID19 environment?
       What should we do differently? How can we plan more for short term outcomes? For
       instance, there may be more immediate value in planning 6 months out rather than the
       traditional planning of 3 years or 5 years out;

   11.As a best practice, create a dashboard that will track economic recovery efforts as they
       pertain to the progress made by racially minoritized and low-income populations that
       are shouldering the brunt of the COVID-19 impact;

   12.As a guideline, utilize the strategic locations of community colleges, support the
       establishment of COVID19 test centers on college campuses system wide; placing a
       priority of communities where access to health care is limited.

   13.The state and Governor’s commitment to procure PPE for K-12 schools should also
       include an equally strong commitment to community colleges and should be funded
       outside of Proposition 98. Such a commitment will ensure PPE is provided for all
       students, faculty and staff on campus.

   14.With looming budget reductions and deferrals, state leaders should partner and
       support California Community by creating statewide standards and consistency where



California Community Colleges                                                                 58
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 66 of 216




       possible that are funded for implementation. Absent funding progress for a safe
       reopening is further delayed.




CONCLUSION
The COVID-19 pandemic has forced California’s community college to make more dramatic
changes in a shorter timeframe than at any time in the history of our system. The Safe Campus
Reopening Workgroup hopes that this Report provides helpful, practical information and
guidelines to consider in the coming months as colleges begin the challenging process of
slowly re-engaging students, employees and community members face-to-face. The
Workgroup also recognizes that the Report may be in some ways dissatisfying to the extent
that leaders were anticipating definitive, detailed and specific guidance on a broad array of
complicated issues. The reality as of the date of the Report is that we simply do not know the
answers to all the questions. In addition, the answers to the difficult questions will vary
depending on local conditions.

As challenging as the last few months have been for our colleges, the day will come when we
will once again be able to gather together. The road ahead will be difficult, but the planning
underway and the willingness to collaborate and engage all stakeholders will allow us, as
Governor Newsom frequently states, to “meet the moment.”


Resource List as of June 16, 2020
The following links are to resources as of the date of the Report. Recommendations based on
these resources will be updated as the guidance evolves. Be sure to look for updated
guidance and resources in this rapidly changing situation.

American Association of Community Colleges Resource Page:
https://www.aacc.nche.edu/publications-news/covid-19-updates-resources/

American College Health Association’s Considerations for Reopening Higher Education
Institutions:
https://www.acha.org/documents/resources/guidelines/ACHA_Considerations_for_Reopeni
ng_IHEs_in_the_COVID-19_Era_May2020.pdf

California Community College Chancellor’s Office (CCCCO) Resource Page:
https://www.cccco.edu/About-Us/Chancellors-Office/Divisions/Communications-and-
Marketing/Novel-Coronavirus



California Community Colleges                                                              59
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 67 of 216




CCCCO Space Inventory Handbook: https://www.cccco.edu/-/media/CCCCO-
Website/Files/Finance-and-Facilities/x_space-invntry-hndbk-2007-ada.ashx

California Community College Student Senate survey on COVID-19:
https://www.studentsenateccc.org/communication/covid-19-survey-report.html

California Department of Public Health website:
https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx

California Department of Public Health, COVID-19 INDUSTRY GUIDANCE: Schools and School-
Based Programs: https://covid19.ca.gov/pdf/guidance-schools.pdf

California Department of Public Health – Guidance for the Use of Face Coverings
https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
19/Guidance-for-Face-Coverings_06-18-2020.pdf

Community College League of California’s resource page: https://www.ccleague.org/novel-
coronavirus-2019-covid-19

CDC guidance on Reopening Colleges and Universities:
https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-
universities/considerations.html

https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-
universities/considerations.html

CDC Community Mitigation Strategy (appendix A has a list of underlying medical conditions):
https://www.cdc.gov/coronavirus/2019-ncov/downloads/php/CDC-Activities-Initiatives-for-
COVID-19-Response.pdf

CDC’s Interim Guidance to Colleges and Universities: https://www.cdc.gov/coronavirus/2019-
ncov/downloads/guidance-administrators-college-higher-education.pdf

CDC’s Guidance on Cleaning Facilities https://www.cdc.gov/coronavirus/2019-
ncov/community/disinfecting-building-facility.html

CDC’s Explanation of Social Distancing: https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/social-distancing.html

CDC’s Explanation of cloth face coverings: https://www.cdc.gov/coronavirus/2019-
ncov/prevent-getting-sick/diy-cloth-face-coverings.html




California Community Colleges                                                            5:
      Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 68 of 216




CDC’s Forecasting webpage: https://www.cdc.gov/coronavirus/2019-ncov/covid-
data/forecasting-us.html

FEMA Resource Website: https://www.fema.gov/coronavirus

FEMA Fact Sheet on Planning Considerations for Organizations in Reconstituting Operations
during the COVID-19 Pandemic: https://www.fema.gov/news-release/2020/04/30/planning-
considerations-organizations-reconstituting-operations-during-covid

National Science Foundation website:
https://www.nsf.gov/discoveries/disc_summ.jsp?cntn_id=300334&org=NSF

Occupational Safety and Health Administration (OSHA) COID-19 website:
https://www.osha.gov/SLTC/covid-19/

OSHA Guidance on Preparing Workplaces for COVID-19:
https://www.osha.gov/Publications/OSHA3990.pdf

State of California COVID-19 website: https://covid19.ca.gov/




California Community Colleges                                                           5;
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 69 of 216




   EXHIBIT 
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 70 of 216




   Vision for Success
   STRENGTHENING THE CALIFORNIA COMMUNITY
   COLLEGES TO MEET CALIFORNIA’S NEEDS


   EXECUTIVE SUMMARY
   With low tuition and a longstanding policy of full and open access, the CCCs are designed around a
   remarkable idea: that higher education should be available to everyone. The CCCs are equally remarkable
   for their versatility. They are the state’s primary entry point into collegiate degree programs, the primary
   system for delivering career technical education and workforce training, a major provider of adult
   education, apprenticeship, and English as a Second Language courses, and a source of lifelong learning
   opportunities for California’s diverse communities.

   The CCCs have made significant strides in the last five years through sustained reform efforts in the areas of
   student success, transfer, and career technical education. The colleges are now well-poised to build on this
   success and accelerate the pace of improvement.

   At the same time, the CCCs face very serious challenges today:




   Most students who           CCC students            Older and working          CCCs are more           Serious and stubborn
   enter a community           who do reach a          CCC students are           expensive than          achievement gaps
   college never complete      defined educational     often left behind in the   they appear—both        persist across the
   a degree or certificate     goal such as a          system, lacking services   to students and         CCCs and high-need
   or transfer to a 4-year     degree or transfer      and financial aid that     taxpayers— because      regions of the state are
   university. Researchers     take a long time        suit their needs.          of slow time-to-        not served equitably.
   project that California’s   to do so, often                                    completion and a lack
   public higher education     accumulating many                                  of financial aid
   system is not producing     excess course credits                              to cover students’
   nearly enough educated      along the way.                                     living expenses.
   graduates to meet
   future workforce needs.
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 71 of 216




  LOOKING AHEAD:
  GOALS FOR MEETING CALIFORNIA’S NEEDS
  The success of California’s broader system of higher education and workforce development stands or falls
  with the CCCs. To meet California’s needs, the CCC system should strive to achieve the following goals
  by 2022:
    • Increase by at least 20 percent the number of CCC students annually who acquire associates
      degrees, credentials, certificates, or specific skill sets that prepare them for an in-demand job.

    • Increase by 35 percent the number of CCC students transferring annually to a UC or CSU.

    • Decrease the average number of units accumulated by CCC students earning associate’s degrees,
      from approximately 87 total units (the most recent system-wide average) to 79 total units—the
      average among the quintile of colleges showing the strongest performance on this measure.

    • Increase the percent of exiting CTE students who report being employed in their field of study,
      from the most recent statewide average of 60 percent to an improved rate of 69 percent—the
      average among the quintile of colleges showing the strongest performance on this measure.

    • Reduce equity gaps across all of the above measures through faster improvements among
      traditionally underrepresented student groups, with the goal of cutting achievement gaps by
      40 percent within 5 years and fully closing those achievement gaps within 10 years.

    • Reduce regional achievement gaps across all of the above measures through faster improvements
      among colleges located in regions with the lowest educational attainment of adults, with
      the ultimate goal of fully closing regional achievement gaps within 10 years.

  In order to reach the ambitious system-wide goals proposed above, each college will need to do its part.
  Many colleges have already set goals as part of a system-wide or local effort and do not need to start from
  scratch—they should continue to use their goals as planned. However, every college should ensure their
  goals are aligned with the systemwide priorities and goals above, to ensure that the entire system is moving
  in a consistent direction.




  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                               2
  EXECUTIVE SUMMARY
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 72 of 216




  A VISION FOR CHANGE
  Achieving these goals will require a combination of strategies and the coordinated efforts of
  tens-of-thousands of individuals both inside and outside the CCC system.

  Below are seven core commitments the community college system can make to achieve these ambitious
  goals and realize its full potential to meet the future workforce needs
  of California:
       1 | Focus relentlessly on students’ end goals.
           Getting students to their individual educational goals—whether a degree, certificate, transfer, or specific skill
           set—should be the explicit focus of the CCCs. More than just offering courses, colleges need to be offering
           pathways to specific outcomes and providing supports for students to stay on those paths until completion.

       2 | Always design and decide with the student in mind.
           Colleges need to make it easy for all students, including working adults, to access the courses and services they
           need. Students should not bear the burden of misaligned policies between education systems.

       3 | Pair high expectations with high support.
           Students should be encouraged to go “all in” on their education, with support to meet their personal and
           academic challenges. Assessment and placement practices must be reformed so that students are placed at the
           highest appropriate course level, with ample supports to help them succeed.

       4 | Foster the use of data, inquiry, and evidence.
           Data analysis should be a regular practice used for improving services at all levels, not a compliance activity.
           Decisions should be based on evidence, not anecdotes or hunches.

       5 | Take ownership of goals and performance.
           The CCC system should be rigorously transparent about its performance, own its challenges, and adopt
           a solution-oriented mindset to those things it can control. Goals should be used to motivate and provide
           direction, not punish.

       6 | Enable action and thoughtful innovation.
           Moving the needle on student outcomes will require calculated risk, careful monitoring, and acceptance that
           failures will sometimes happen. Innovation should be thoughtful and aligned with goals; results should be
           tracked early and often.

       7 | Lead the work of partnering across systems.
           Education leaders across the education systems and workforce development systems need to meet much more
           frequently, in more depth, and with more personnel dedicated to the task. By working together these systems
           can strengthen pathways for students and improve results.

  In each of these areas, there are clear steps for the CCC Chancellor’s Office to lead and support the work of
  the colleges, from modeling the kinds of organizational changes and behaviors expected at the college level
  to advocating for CCC students at the highest levels of state government.




  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                            3
  EXECUTIVE SUMMARY
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 73 of 216




  JOIN THE VISION FOR SUCCESS
  The Vision for Success document was developed through an extensive process of research, interviewing
  experts and key stakeholders, and inviting all Californians to participate in a Virtual Town Hall, which led
  to written submissions from approximately 550 individuals. Many who participated said they believe this
  moment offers an opportunity for transformational change in the CCCs.

  Still, this opportunity will not be realized without collective action. All personnel in the college system can
  embrace the seven commitments and make changes big and small that help move the system closer to its
  goals. All stakeholders—indeed all Californians—should also lend their support to the effort, because the
  success of the CCCs is essential to the success of our state as a whole.




  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                  4
  EXECUTIVE SUMMARY
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 74 of 216
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 75 of 216




                         VISION FOR SUCCESS
                         STRENGTHENING THE
                         CALIFORNIA COMMUNITY COLLEGES
                         TO MEET CALIFORNIA’S NEEDS
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 76 of 216
    Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 77 of 216



                      It has been an honor and privilege to assume leadership of the California
Message               Community Colleges (CCCs). I appreciate the hard work of every faculty

from the              member, classified staff member, manager, and administrator in our system – your
                      dedication to our more than 2.1 million students is inspiring. As Chancellor, my

Chancellor            hope is to lay out a clear vision for our system, with clear goals that are centered on
                      the current and future needs of Californians, and to lead our system toward greater
                      success. This document, Vision for Success, is intended as a first step.

                      To create this document, our partners at the Foundation for California
                      Community Colleges engaged a team of community college experts to review
                      existing research and literature on the CCCs and gather input from a wide array
                      of experts and stakeholders (see details on page 6). We also invited all interested
                      Californians to participate in our Virtual Town Hall and more than 550 of you
                      responded—including many CCC faculty, staff, and administrators who took the
                      time to write in-depth comments. Our team read every comment and incorporated
                      many of your thoughts and ideas into this document. Your input made it clear
                      that our greatest asset is a committed, engaged workforce that is passionate
                      about helping students succeed. I thank every person who participated in the
                      development of this Strategic Vision. Your insights were invaluable.

                      Through these activities, the message we received is that California cares deeply
                      about the future of its community colleges. The CCCs are seen as the state’s
                      engine of social and economic mobility. Our supporters want us to continue to
                      afford opportunities to all who seek them, but also want us to step up the pace of
                      improvement. They know that today’s students are tomorrow’s workforce, citizens,
                      and leaders and they are worried that too few students are making it through
                      college and achieving their dreams. I share these concerns and am ready to take
                      bold action.

                      This document aims to give a clear-eyed, honest look at our performance as a
                      system, both where we are excelling and where we are falling short. It sets out very
                      clear goals for improvement. It also lays out a vision for success, framed as a series
                      of seven commitments that we must make to California and to our students in
                      order to improve—including concrete steps that I must take as Chancellor. I fully
                      endorse the seven commitments and pledge to take the actions recommended in
                      this document.

                      This Vision for Success is just the first step. In future months, I will work with the
                      Board of Governors, my staff at the Chancellor’s Office, college administrators,
                      faculty, staff, students, trustees, and external stakeholders to translate this vision
                      into action. I invite you to stay involved and continue to lend your voice and
                      action toward our collective goals for improvement. We are counting on your help.

                      Sincerely,




                      Eloy Ortiz Oakley
          Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 78 of 216



Acknowledgments
The Foundation for California Community Colleges is grateful to The James Irvine
Foundation, the Bill & Melinda Gates Foundation, and College Futures Foundation
for their generous support of this project.


This project reﬂects the hard work and input of many. The Foundation for California
Community Colleges thanks the following individuals for their contributions:
PROJECT LEADERS                               CONTRIBUTING                              • Debra Connick, Vice Chancellor
    • Sandra Fried, Executive Director,       RESEARCHERS                                 for Technology, Research and
      Success Center for California                                                       Information Systems, CCCCO
                                               • Amber Cruz-Mohring
      Community Colleges, Foundation for
      California Community Colleges            • Brock Grubb                            • Eman Dalili, Student Member,
                                                                                          California Community Colleges
                                               • Darcie Harvey                            Board of Governors
    • Camille Esch, Co-author
      and project manager                      • Brian Martin-Rojas
                                                                                        • Dolores Davison, Professor, Foothill
    • Amy Supinger, Co-author                 EXPERTS AND                                 College, and Secretary, Academic Senate
      and project manager                     STAKEHOLDERS                                for California Community Colleges
                                               • Julie Adams, Executive Director,
                                                 Academic Senate for California         • Cecilia Estolano, President,
PROJECT ADVISORS
                                                 Community Colleges                       California Community Colleges
    • Lande Ajose, Executive Director,
                                                                                          Board of Governors
      California Competes, and Chair,
                                               • Lande Ajose, Executive Director,
      California Student Aid Commission                                                 • Paul Feist, Vice Chancellor for
                                                 California Competes, and Chair,
                                                 California Student Aid Commission        Communications, CCCCO
    • Julie Bruno, President,
      Academic Senate for California                                                    • Stacy Fisher, Senior Director, Policy
                                               • Juliana Barnes, President,
      Community Colleges                                                                  Development, Foundation for
                                                 Cuyamaca College
                                                                                          California Community Colleges
    • Hans Johnson, Director, Higher
                                               • Jeff Bell, Program Budget
      Education Center, Public Policy                                                   • John Freitas, Treasurer,
                                                 Manager for Education, California
      Institute of California                                                             Academic Senate for California
                                                 Department of Finance
                                                                                          Community Colleges
    • Alejandro Lomeli, Former
                                               • Kathy Booth, Senior Research
      Student Trustee, Long Beach                                                       • Chris Ferguson, Principal Program
                                                 Associate, WestEd
      Community College District                                                          Budget Analyst, California Department
                                               • Julie Bruno, President,                  of Finance Education Unit
    • Mojdeh Mehdizadeh, President,
                                                 Academic Senate for California
      Contra Costa College                                                              • Stephen Handel, Associate Vice
                                                 Community Colleges
                                                                                          President, Undergraduate Admissions
    • Tim Rainey, Executive
                                               • Michelle Doty Cabrera, Healthcare        at the Office of the President,
      Director, California Workforce
                                                 & Research Director, SEIU California     University of California
      Development Board
                                               • Kathleen Chavira, Assistant            • Judy Heiman, Principal Fiscal & Policy
    • Erik Skinner, Deputy Vice Chancellor,
                                                 Vice Chancellor for Advocacy and         Analyst, Legislative Analyst’s Office
      California Community College
                                                 State Relations, California State
      Chancellor’s Office (CCCCO)                                                       • Monica Henestroza, Special
                                                 University Chancellor’s Office
                                                                                          Assistant to Speaker of the California
                                               • Laura Coleman, Statewide                 State Assembly Anthony Rendon
                                                 Lead, Centers of Excellence
                                                 for Labor Market Research              • Robbie Hunter, President,
                                                                                          State Building & Construction
                                                                                          Trades Council of California




2                                                      CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 79 of 216




 • Hans Johnson, Director, Higher            • Bryan Miller, Vice President of            • Cleavon Smith, Professor; and
   Education Center, Public Policy             Communications and Technology,               President, District Academic Senate
   Institute of California                     Foundation for California                    President, Peralta Community
                                               Community Colleges                           College District; and Area B
 • Hasun Khan, Student Trustee,                                                             Representative, Academic Senate for
   Berkeley City College, and Student        • Lark Park, Senior Advisor for Policy,        California Community Colleges
   Member, California Community                Office of Governor Jerry Brown, and
   Colleges Board of Governors                 Regent, University of California           • Erik Skinner, Deputy Vice
                                                                                            Chancellor, CCCCO
 • Brian King, Chancellor, Los Rios          • Glen Price, Chief Deputy, California
   Community College District                  Department of Education                    • Paul Steenhausen, Principal
                                                                                            Fiscal & Policy Analyst,
 • Michael Kirst, President, California      • Tim Rainey, Executive                        Legislative Analyst’s Office
   State Board of Education                    Director, California Workforce
                                               Development Board                          • Theresa Tena, Vice Chancellor for
 • Stewart Kwoh, President                                                                  Institutional Effectiveness, CCCCO
   and Executive Director, Asian             • David Rattray, Executive Vice President,
   Americans Advancing Justice                 Center for Education Excellence &          • Mollie Quasebarth, Analyst, California
                                               Talent Development, Los Angeles              Department of Finance Education Unit
 • Erika Li, Assistant Program                 Area Chamber of Commerce
   Budget Manager, California                                                             • Van Ton-Quinlivan, Vice
   Department of Finance                     • Kimberly Rodriguez, Senior                   Chancellor for Workforce and
                                               Education Consultant to California           Economic Development, CCCCO
 • Alejandro Lomeli, Student                   State Senate pro Tempore Kevin de Leon
   Trustee, Long Beach Community                                                          • Maritza Urquiza, Analyst, California
   College District                          • Francisco Rodriguez, Chancellor, Los         Department of Finance Education Unit
                                               Angeles Community College District
 • Julia Lopez, Former Executive Director,                                                • Pam Walker, Vice Chancellor of
   College Futures Foundation                • Mario Rodriguez, Vice Chancellor             Educational Services, CCCCO
                                               of College Finance and Facilities
 • Mark Martin, Consultant, California         Planning, CCCCO                            • Joe Wyse, Superintendent/President,
   Assembly Budget Subcommittee                                                             Shasta-Tehama-Trinity Joint
   on Education Finance                      • Jessie Ryan, Executive Vice President,       Community College District
                                               Campaign for College Opportunity
 • Ana Matosantos, Fiscal and Policy                                                      • Jeannette Zanipatin, Legislative Staff
   Consultant, Matosantos Consulting         • Alma Salazar, Senior Vice President,         Attorney, Mexican American Legal
                                               Center for Education Excellence &            Defense and Educational Fund
 • Jose Medina, California                     Talent Development, Los Angeles
   Assemblymember                              Area Chamber of Commerce                   • Allan Zaremberg, President and CEO,
                                                                                            California Chamber of Commerce
 • Mojdeh Mehdizadeh, President,
   Contra Costa College

 • Laura Metune, Vice Chancellor
   for External Relations, CCCCO




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                     3
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 80 of 216




                                                                                                                               DE ANZ A COLLEGE




                                                 CALIFORNIA’S COMMUNITY COLLEGES:
                                                 Engine of Social and
                                                 Economic Mobility
“ We are training the                            California is known throughout the
                                                 world for its spirit of innovation
                                                                                             UNIQUELY IMPORTANT TO
                                                                                             CALIFORNIA’S FUTURE
    people who will do our
                                                 and ground-breaking ideas. So it is         Other states have community
    jobs when we retire.                         no wonder that the Golden State is          colleges, but California’s are unique
    Our future depends                           home to the California Community            in several ways. Compared to other
    on these students                            Colleges (CCCs), the most open and          states, California’s public higher
    having the skills                            accessible system of higher education       education system relies more heavily
                                                 in the world. With low tuition and a        on community colleges. Sixty percent
    they need for our
                                                 longstanding policy of full and open        of California undergraduates attend
    workforce.
    — Cecilia Estolano ”
      President, California Community Colleges
                                                 access, the CCCs are designed around a
                                                 remarkable idea: that higher education
                                                                                             community colleges—14 percent more
                                                                                             than the national average.1 Compared
      Board of Governors                         should be available to everyone. For        to other states, California ranks 5th in
                                                 centuries around the world, higher          the proportion of recent high school
                                                 education was reserved for social elites.   graduates who enroll in community
                                                 College was a means of reinforcing the      colleges, and 47th in the proportion
“ As a statewide                                 social hierarchy and people’s roles in
                                                 it. California’s Master Plan for Higher
                                                                                             who enroll in 4-year universities.2 Our
                                                                                             system of public higher education was
    system, we need to
                                                 Education, in contrast, did something       explicitly designed for most degree-
    be doing our part                            entirely different: make college fully      seeking students to get their start at
    to educate and                               accessible through the CCCs and             a CCC, making the transfer process
    create responsible                           provide advanced degrees through two        between CCCs and public universities
    citizens.                                    public systems, the California State        critically important to the overall
                    ”
    — Dolores Davison
      Professor, Foothill College
                                                 University (CSU) and the University of      output of the broader California
                                                 California (UC).                            system. The CCCs are also important
      and Academic Senate Leader
                                                                                             beyond California’s borders. One in five
                                                                                             American community college students




4                                                         CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 81 of 216


attends a CCC, making the system a           than their parents.4 The modern-day
vital source of training and education       mission of the CCCs was established            “ The community
for the nation’s future workforce.3          in 1960 by California’s Master Plan              colleges are the
                                             for Higher Education, when upward                premier workforce
The CCCs are equally remarkable for          mobility was more accessible to more             training provider
their versatility. In addition to being      people. Now, major worldwide forces              in the state.
the primary entry point into collegiate      like automation and globalism have
degree programs, the colleges are            permanently changed our economy and
                                                                                              For quality training
also the primary system for delivering       workforce, eliminating many unionized            that is accessible
career technical education and               jobs that guaranteed middle-class wages          and affordable,
workforce training to Californians,          but didn’t require any college. Today’s          the CCCs can’t
preparing individuals for skilled jobs       students face a very different job market        be matched.
in an ever-changing labor market.
The CCCs are also a major provider
                                             compared to their counterparts in 1960.
                                             Now more than ever, students need
                                                                                              — Tim Rainey
                                                                                                Executive Director,
                                                                                                                       ”
                                                                                                California Workforce
of adult education, apprenticeship,          quality higher education to penetrate              Development Board
and English as a Second Language,            those sectors of the job market that offer
offering thousands of valuable work          secure employment and wages sufficient
and life skills courses to adults seeking    to support a family.
to improve their lives or reenter the
education system. Finally, the colleges     Because they are situated at the nexus          “ Above all else,
are a source of lifelong learning,          of workforce training and higher                  we must see the
offering recreation, enrichment,            education, the CCCs are essential to              [community colleges]
and exercise to California’s diverse        preparing California’s young people for           as the hub of
communities. These opportunities for        this future and for helping middle-aged           California’s growth.
learning, training, and civic engagement    and older Californians navigate the
together make the CCCs a rich source        changing environment of the present-
                                                                                              The vision of the future
of opportunity for all Californians.        day workforce. Given its size, scope, and         needs to recognize
                                            multiple missions, the CCC system is              how central the
Collegiate degrees, career technical        essential to California’s success as a state.     [community colleges]
education, adult education—each             With the sixth largest economy in the             are to the state’s
of these is a massive enterprise on its     world, California needs well-educated
own. Together, they make the CCCs           workers to propel our economy
                                                                                              overall development as
indispensable to California’s workforce, forward. Just as important, California               well as the individual’s
economy, and overall welfare.               needs engaged, well-informed citizens             personal growth
                                            to participate in our thriving democracy          toward success.
MORE IMPORTANT NOW                          and tackle the complex issues of our              — Instructor from Clovis      ”
THAN EVER                                   state. Because of their size and reach,             Community College
                                                                                                via the Virtual Town Hall
If you are reading this document,           and the educational programs they
chances are good you already hold a         provide, the CCCs play a critical role
college degree. If you are middle aged or in preparing our citizens for these
older, it is also likely you earn more than important roles.
your parents did. For those fortunate
enough to be in these circumstances, it
can be easy to forget that many people
today are not. Income inequality in
America is growing, and compared to
previous generations, fewer people are
able to achieve greater economic success



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                5
               Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 82 of 216


                                                                                 HOW THIS DOCUMENT
                                                                                 IS ORGANIZED
                                                                                 This document presents a vision
                                                                                 for the future of the California
                                                                                 Community Colleges. The first section
Developing the Vision                                                            begins with an accounting of current
                                                                                 system performance, reviewing major
                                                                                 achievements while also taking a hard
To develop this document, the Foundation for California Community
                                                                                 look at the greatest challenges. The next
Colleges engaged two experienced community college policy experts
                                                                                 section introduces specific goals for
as project leaders and charged them with crafting a strategic vision that
                                                                                 future improvement, focusing on the
incorporated extensive input from a wide variety of sources.
                                                                                 handful of outcomes that could drive
These sources included:
                                                                                 needed change throughout the system.
  • Relevant research reports,           • Previous surveys conducted            This section also discusses a number of
    policy analyses, and conceptual        by the Chancellor’s Ofﬁce.            important milestones that colleges can
    frameworks on community college
                                         • A Virtual Town Hall, which            set and monitor at the local level.
    reform and success, both from
    California and national sources;       offered all interested parties an
                                           opportunity to provide input online   The following section is a
  • Approximately 50 interviews            during the months of April and        comprehensive vision for change,
    with stakeholders and                  May 2017. To promote the Virtual
                                                                                 framed as a set of seven commitments
    experts inside and outside             Town Hall, the Foundation for
                                                                                 that taken together can move the
    the CCC system, including:             California Community Colleges
     » College CEOs;                       launched a social media campaign      college system in the right direction to
     » College faculty leaders,            resulting in over 800,000             collectively reach our goals. The final
        including members of               impressions on Facebook and           section issues a call to action, asking the
        the statewide Academic             other networks, over 58,000           entire community of CCC stakeholders
        Senate for the CCCs;               views of the video soliciting Town
                                                                                 to join in this Vision for Success.
     » Students;                           Hall feedback, 12,000 unique
     » Representatives of                  clicks linking to the video and
        business and industry;             Town Hall submission page, and
     » Representatives of                  approximately 550 individuals
        the state workforce                submitting electronic comments
        development system;                to the Virtual Town Hall. Each of
     » Representatives of social           these submissions was read and
        justice and advocacy groups;       coded by the research team. The
     » State Legislators and               key themes from these comments
        policy and ﬁnance staff            were included throughout this
        at the state level;                document, along with quotes from
     » Higher education                    respondents’ written submissions.
        researchers; and
     » The CCC Chancellor, Vice
        Chancellors, and the CCC
        Board of Governors President;


Prior to publication, the document was reviewed by seven project
advisors (listed on page 2) who provided valuable feedback and advice,
as well as the Chancellor and Chancellor’s Ofﬁce executive team and staff
at the Foundation for California Community Colleges.




       6
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 83 of 216




                                                                                                              CIT Y COLLEGE OF SAN FR ANCISCO




Major Achievements,                                                                    “ The most promising
                                                                                         aspect of our California
Major Challenges                                                                         Community Colleges is
                                                                                         the diversity—of thought,
This section strives to present             education system, roughly matching the
                                                                                         culture, experience,
a clear-eyed accounting of the              demographics of the state. According         immigration story, sexual
current performance of the CCC              to the CCC Chancellor’s Office, in           orientation, economic
system, first reviewing the system’s        2015-16:                                     status, physical ability,
strengths and major achievements,                                                        and overall world
                                              • 42.5 percent of students
then continuing with a hard look at its         identified as Hispanic;                  view that our students
greatest challenges.                                                                     bring with them to our
                                              • 27.4 percent as White;                   institutions. The California
STRENGTHS                                     • 6.4 percent as African American;         Community College is a
AND ACHIEVEMENTS                                                                         context that provides so
                                              • 11.6 percent as Asian;
The size and scope of the CCC system                                                     many different types
is nothing short of incredible. There are     • 3.2 percent as Filipino or               of opportunities: from a
114 CCCs across California, which last          Pacific Islander; and                    second chance for under-
year served approximately 2.1 million                                                    educated students to the
                                              • 3.7 percent as multi-ethnic.8
students.5 As points of comparison,                                                      opportunity for training
the California State University (CSU)       CCC students are diverse in many             in a second career. The
system served 465,686 students              other ways too. They vary in age: about      California Community
in 2015-16 and the University of            one-quarter of students are fresh out of     College is really a place
California system (UC) served 251,714       high school and close to one-third are       of great opportunities
students that year.6 In the next most       between the ages of 20 and 24 years old.     for anyone who attends,
populous state, Texas, the public           Another one-quarter are between the          regardless of the
community college system served a           ages of 25 to 39, and about 16 percent
                                                                                         student’s educational
little over 700,000 students during the     are over age 40.9 Roughly 25 percent
                                                                                         starting point.
same time period. By any comparative        of CCC students are first-time students
                                            to their college while about 11 percent
                                                                                         — Teresa Meléndrez    ”
measure, the CCC system is massive.7                                                       Student Services Professional,
                                                                                           City College of San Francisco,
                                            are returning after one or more terms of       via the Virtual Town Hall
The CCCs also have one of most              being absent.10
diverse student bodies of any higher



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                              7
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 84 of 216


                                          In 2016, 42 percent of CCC students         due to the size of their faculty, staff,
“ On the healthcare side,
  Community Colleges
                                          were the first in their family to           and administrative teams. Colleges in
                                          attend college.11                           large cities are often grappling with
    are instrumental in                                                               complicated community politics and
    training our allied health            CCC students also vary greatly in terms     tensions in addition to the normal work
    professionals and for                 of their individual goals and reasons       of teaching and learning. Churn in
    providing the career                  for stepping onto a CCC campus in           leadership and baby boomer retirements
    pipeline of professionals             the first place. Some are seeking just      are a challenge in many community
    we represent. We really               a few classes to build new specific         colleges and districts, with hiring in
    value the Community                   skills and knowledge to qualify for a       some areas further complicated by
    Colleges more than                    promotion, while others are starting        shallower pools of qualified applicants.
    some of the private and               over and looking to enter an entirely
    for-proﬁt institutions                new profession. Some CCC students           As a system, the CCCs historically
    that are involved in                  are returning from military service and     have been successful at making higher
    this work. Community                  starting their next chapter as civilians    education accessible and affordable.
    Colleges are a more                   in the workforce. Some are newcomers        CCC tuition has always been among
    trustworthy institution               to our country, seeking to learn English    the lowest in the nation. At an annual
    of higher learning                    and civic competency. Still others are      rate of $1,380 for a full-time course
    because the proﬁt                     community members seeking everything        load,13 California fees are currently the
    motivation isn’t there.               from parenting classes, recreation and      lowest in the nation, with New Mexico
    — Michelle Cabrera               ”
      Healthcare and Research Director,
                                          exercise, visual and performing arts,       coming in second at $1,664.14 Even
                                          and enrichment. Not surprisingly, this      then, only about 52 percent of students
      SEIU State Council
                                          broadly diverse student body arrives        pay fees;15 the remainder qualify for
                                          at the campus with varying levels of        means-tested Board of Governors fee
                                          academic preparation for college. Some      waivers. This has made CCCs the
                                          freshmen are just as prepared as their      most popular choice for low-income
                                          counterparts starting at a University of    Californians: those making less than
                                          California (UC). Other CCC students         $30,000 a year are more likely to start at
                                          are reading at an elementary-school         CCCs than other institutions.16 The low
                                          level. While UC and CSU accept only         tuition has also helped California’s more
                                          the top performing students in the state,   advantaged populations, by making
                                          the CCCs accept all students, often         college degrees and quality technical
                                          proudly referring to their student body     training affordable and widely available
                                          as the “top 100 percent.”                   across the state.

                                          Like their students, community              Because of the affordability of the CCC
                                          colleges themselves are highly diverse.     system, California sends more young
                                          Colleges range dramatically in size         people to college than other states. At
                                          and location, from urban colleges like      last count in 2013, 46 percent of 18– to
                                          Santa Ana College in Orange County          24–year old Californians were enrolled
                                          with 62,000 students to small rural         in post-secondary education, more than
                                          colleges like Feather River College in      the national average of 43 percent.17
                                          Quincy or Lassen College in Susanville,
                                          which serve fewer than 3,350 and            The CCCs have also provided a strong
                                          4,400 students respectively.12 Each         academic foundation for students
                                          college in the system faces unique          who go on to earn 4-year degrees at a
                                          challenges. Small colleges sometimes        California public university. Over half
                                          struggle to implement new initiatives       of CSU graduates and close to a third of



8                                                  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 85 of 216


UC graduates started at a CCC.18 CCC          • Clearer statewide transfer pathways
students who transfer to a CSU or UC            in more than 40 majors;
persist and graduate at rates similar to      • More counselors and other
those students who start at our public          student success personnel;
universities as freshmen.29
                                              • More student support services
                                                and student equity efforts;
In addition to these core strengths, the
CCCs have made significant strides in         • Adoption of evidence based models of
the last five years through sustained           basic skills assessment and instruction;
reform efforts in the areas of student        • New technology systems that
success, transfer, and career technical         help students explore careers and
education. With the Student Success             develop education plans; access
Task Force report in 2012, the CCCs             counseling, tutoring, and student
embarked on a concerted, system-                services; and track their progress
                                                toward completion; and
wide shift toward prioritizing student
outcomes. In 2010, the CCCs began             • Streamlined CTE pathways, support
a partnership with CSU to establish             services, and contextualized basic
Associate Degrees for Transfer, which           skills instruction under the new
grant CCC students guaranteed                   workforce program created in 2016.20

admission to specific majors in the         These efforts have led to slow but
CSU system, with junior status, if          steady upticks on indicators like course
they complete required coursework in        completion, persistence, and transition
defined majors and areas of emphasis.       from remedial education to collegiate-
Also in 2012, the CCCs launched the         level coursework.21 While to date these
Doing What Matters for Jobs and the         increases in student outcomes have
Economy Framework to focus on core          been incremental, the colleges are now
strategies for closing the job skills gap   well-poised to build on this success and
in California. This work was followed       accelerate the pace of improvement.
by the Strong Workforce initiative,
which provided recommendations and          SYSTEM-WIDE CHALLENGES
strategies for an annual state investment   Despite the notable achievements
of $200 million to bolster career           described above, the CCCs face very
technical education and aligned various     serious challenges today. Despite
funds, metrics, and data in support of      its great size and scope, the system’s
the effort.                                 overall performance lags far behind
                                            what California needs for an educated
These foundational activities have          workforce and future citizenry. The
provided direction to the system            world is changing dramatically around
and resulted in a long list of positive     us, demanding that colleges change too.
changes. In 2017, the nonpartisan           There is no doubt that educators across
Legislative Analyst’s Office listed these   the CCC system are working tirelessly
improvements and accomplishments in         to teach their students and help them
a report to the state Legislature:          get ahead.
  • Policies to increase the number
    of students receiving orientation,
    assessment, and education plans;




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                           9
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 86 of 216


                          But looking across our system                 million more associates and
                          as a whole, there are striking signs          bachelor’s degrees by 2025 to be
                          of trouble:                                   internationally competitive.26

                                         MOST COMMUNITY                 Across these various estimates, experts
                                         COLLEGE STUDENTS               agree that too few individuals are
                                         NEVER REACH A
                                                                        receiving post-secondary education
                                         DEFINED END GOAL
                                                                        and training at CCCs and too few are
                          At last count, only 48 percent of
                                                                        transferring to a CSU or UC. Certainly,
                          students who entered a CCC left with
                                                                        the state’s K-12 and 4-year university
                          a degree, certificate, or transferred after
                                                                        systems are equally responsible for
                          six years.22 (Even this rate is overstated:
                                                                        doing their part to close the degree
                          CCC students earning less than 6 units
                                                                        gap, but without improvement in the
                          or students who did not attempt a math
                                                                        all-important CCC system, California
                          or English course within three years are
                                                                        simply will not have enough educated
                          not counted in this calculation.)23 This
                                                                        and trained workers to sustain its
                          anemic completion rate is a troubling
                                                                        future economy.
                          sign for the overall health of California’s
                          higher education and workforce
                                                                                      STUDENTS WHO
                          development system.                                         DO REACH GOALS
                                                                                      TAKE A LONG TIME
                          Several research organizations have                         TO DO SO
                          attempted to quantify California’s            Students who complete an associate’s
                          “degree and certificate gap”—meaning          degree on average take 5.2 years to
                          the projected shortfall between the           do so (the median time is 3.8 years).
                          number of educated workers needed             The average length of time for CCC
                          and the number that California’s              students to transfer to a university or
                          institutions are expected to produce.         complete a certificate is not currently
                          Estimates of the gap vary due to              known. Because students come to the
                          different starting assumptions, but           CCCs with a variety of educational
                          there is widespread agreement that            goals and life circumstances, there is no
                          California’s public education system          specific timeframe for completion that
                          is substantially behind the curve in          is appropriate for every student. Still,
                          meeting future demand for educated            the system-wide average is considerably
                          workers. The Public Policy Institute          longer than the two-year timeframe for
                          of California anticipates a gap of 1.1        degrees and transfer preparation that
                          million bachelor’s degrees by 2030.24         was expected by the architects of the
                          If California wants to maintain a             system and is still envisioned by many
                          competitive edge nationally, the gap is       students and their parents today. When
                          even more stark. To be among the top          students stay in community college for
                          ten states in educational attainment,         many years, they delay their entry into
                          California would need to close a gap          the workforce and miss out on income,
                          of 2.4 million technical certificates,        both in the short term and over the
                          associates degrees, and bachelor’s degrees    course of their lifetimes.
                          combined by 2025.25 Using more
                          conservative measures of baseline degree      Just as problematic, students often
                          production, the Lumina Foundation             accumulate far more course units than
                          estimates California would need 3.7           they need to reach their identified end




10                                  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 87 of 216


goal of a degree, certificate, or transfer.    Adult learners are a highly diverse group
While some amount of academic                  facing a wide range of challenges, from      “ We won’t close our
                                                                                              degree attainment
exploration is part of the education           relatively common difficulties like
process, excessive accumulation of units       finding child care or transportation, to
                                                                                              gap with 18-year-
is frequently a sign of trouble: it can        much more daunting issues such as food         olds alone, and one
mean that students could not enroll in         and housing insecurity, mental health          population we haven’t
the classes they needed for their degree       issues, and serious learning disabilities.     paid enough attention
or transfer, or that they lacked sufficient    This range of challenges requires an           to is adults who have
guidance to enroll in the right courses        array of policy and programmatic               partially completed a
or find a clear academic direction             responses. As a start in the right             degree or certiﬁcate.
in the first place. Excess units create        direction, many colleges have expanded         We don’t offer ﬁnancial
inefficiencies and drive up costs for both     access to working adults by offering           aid for people over
the student and California taxpayers,          courses throughout the day, week, and          28—that’s an arbitrary
the latter of which heavily subsidize all      year, as well as offering student services     cut off, and we need
CCC enrollment. The more students              and courses online. Moving forward,            to help older adults
take courses that do not move them             CCCs need systematic ways to identify          to complete degrees
closer to their desired degree, certificate,   the needs of adult learners and connect        and certiﬁcates. That’s
or transfer, the more they crowd out           them with the right services on and            how you address inter-
and slow down other students who need          off campus.                                    generational poverty.
those same courses for reaching their                                                         Educated parents will
own educational goals.                         Improved services for working adults are       support their children’s
                                               not just important for the population          educational aspirations.
               OLDER AND
               WORKING STUDENTS
                                               currently enrolled in CCCs. Across             — Lande Ajose                          ”
                                               California, an estimated 15 percent of           Chair, California Student Aid Commission
               ARE OFTEN LEFT
                                               working age adults, about 4.5 million
               BEHIND
Although open to all Californians, the
CCCs were initially designed primarily
                                               people, have participated in higher
                                               education at some point but stopped          “ There should be no
                                                                                              reason why enrollment in
                                               out before completing a program of
to serve young people just out of high                                                        districts is either static or
                                               study.30 In order for California to close
school. Adults of other ages present                                                          declining when poverty
                                               its degree and certificate gap, this group
unique challenges and today represent                                                         rates are increasing.
                                               must be recruited back into college.
a significant portion of the community                                                        Our relevance will be
                                               Likewise, adults who never entered
college student body: over 40 percent                                                         severely compromised
                                               college need multiple avenues back into
are age 25 or older. Working adults                                                           unless we step back and
                                               education, as well as support to address
can typically attend college only part-                                                       ask why segments of the
                                               the challenges that led them to leave
time. Many are bread-winners juggling                                                         adult population are not
                                               and avoid returning to school in the
the demands of work, childcare, and
                                                                                              being served.
household, with limited time to get
to school, attend class, and study at
                                               first place.
                                                                                              — Jonathan Lightman   ”
                                                                                                Executive Director, Faculty Association
                                               One important group of adults in the             of California Community Colleges,
home—much less see a counselor or                                                               via the Virtual Town Hall
                                               CCCs are “skills builders”—adults who
find a tutor. Some are transitioning
                                               improve their earnings by attending
back to civilian life after serving in the
                                               community colleges for one or more
military (nearly 42 percent of California
                                               courses, but don’t necessarily intend to
veterans receiving GI benefits attend
                                               earn degree or certificate. Recently, the
a CCC).28 Others, nearly 8 percent of
                                               CCC Chancellor’s Office has recognized
CCC students, are immigrants here as
                                               skills builders as a unique group and has
legal permanent residents.29
                                               worked to track successful outcomes
                                               among them.



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                      11
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 88 of 216


                                              Understanding the diverse educational         Nowhere was the CCC found to be the
“ Look at the number of
  students in the community
                                              goals and outcomes among adult                least expensive option.32
                                              learners is the first critical step in
     college system from                      providing tailored coursework and             This problem creates a trap: students
     underrepresented groups,                 services to meet their needs.                 need to work and can’t enroll full
     especially Black and                                                                   time, but part-time enrollment drags
     Latino students. The                                   COMMUNITY                       out their education, disqualifies them
     K-12 system already fails                              COLLEGES ARE                    for certain financial aid benefits, and
     these students; the CCCs                               MORE EXPENSIVE
                                                                                            can contribute to a lack of focus and
                                                            THAN THEY APPEAR
     must provide student-                                                                  motivation. Working adults who
                                              California’s community colleges offer
     centered resources to                                                                  support their households face even
                                              one of the least expensive tuition rates
     ensure opportunities                                                                   greater challenges. These students need
                                              in the country. Still, the total amount of
     and successful                                                                         appropriate financial aid supports as
                                              money spent by students and taxpayers
     outcomes for these                                                                     well as other fixes described elsewhere in
                                              to attain a particular outcome at a
     students. We can’t afford                                                              this report.
                                              community college can be quite high
     to fail – doing so
                                              because the average student takes several                   SERIOUS AND
     is unacceptable.
     — Jeannette Zanipatin     ”
       Legislative Staff Attorney, MALDEF
                                              years to complete a credential, degree,
                                              or transfer and commonly accumulate
                                                                                                          STUBBORN
                                                                                                          ACHIEVEMENT
                                              many excess units along the way.                            GAPS PERSIST
                                                                                            In the community college system,
“ The idea the legislature                    Another significant problem for               certain student groups are much
     has of a community                       students is the high cost of living in        less likely to reach a defined end
     college student is                       California and the limits of financial        goal such as a degree, certificate, or
     focused on traditional                   aid for CCC students. While about             transfer. Specifically, completion rates
     students who have just                   half of CCC students have their tuition       are lower among African-American
     graduated from high                      waived, few qualify for financial aid         students (36 percent), American
     school and are living                    to cover their living expenses such           Indian/Alaskan students (38 percent),
     with their parents.                      as transportation and textbooks.              Hispanic students (41 percent), and
     But our community                        Approximately 46 percent of CCC               Pacific Islander students (43 percent),
     college students are                     students receive need-based financial         compared to stronger completion rates
     burdened with massive                    aid, compared to about two–thirds             of Asian students (65 percent), Filipino
     non-tuition costs                        of resident undergraduate students at         students (57 percent) and White
     like transportation,                     UC and CSU.31 One reason for this is          students (54 percent). In general, these
     housing, and textbooks.                  that many state and federal student aid       gaps are lessened among students who
     Community colleges                       programs are structured to help full-         come to college more academically
                                              time students and many community              prepared and do not need remediation.
     educate 65 percent
                                              college students attend part time. In         Unfortunately, remediation is also the
     of California’s college
                                              addition, California’s CalGrant Program       area where some of the most troubling
     students but only
                                              is less generous to CCC students,             achievement gaps are found. For
     receive seven percent
                                              irrespective of full – or part-time status.   example, among African-American
     of Cal Grant dollars.
                                              Examining college costs around the            students, only 20 percent passed a
     Our students need
                                              state, The Institute for College Access       collegiate-level math course after taking
     more resources to
                                              and Success (TICAS) found that after          remedial math compared to 39 percent
     be successful.
     — Eman Dalili         ”
       Student Member, California Community
                                              factoring in financial aid, the net cost of
                                              community college was actually more
                                                                                            of White students and 48 percent of
                                                                                            Asian students.33
       Colleges Board of Governors
                                              expensive for students than UC or CSU
                                              in seven of the nine regions studied.




12                                                      CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 89 of 216


These statistics are problematic today     Individually and together, these
and will only grow in importance as        indicators are very troubling. Despite        “ There is no actual college
California’s population continues to       some modest gains in student outcomes,          in our rural area, only
evolve. The proportion of working-         the CCC system is not performing at             online. Students need to
age people from non-White groups           the level needed to reliably provide            have a car to get to [the
is projected to grow to 70 percent in      students with opportunities for                 nearest college which is]
2060. The increase in racial and ethnic    mobility and to meet California’s future        50 miles away in order
diversity will be even more evident        workforce needs. As described above,            to take lab [classes]
in the younger age cohorts that will       the success of California is intertwined        or engage in actual
populate the CCCs.34                       with the success of the CCCs. For the           classroom conversation.
                                           fiscal health of our state and the well-        — Member of the public
                                                                                             via the Virtual Town Hall
                                                                                                                                  ”
              HIGH-NEED                    being of our society and democracy, we
              REGIONS OF THE               must collectively embrace aggressive
              STATE ARE NOT
              SERVED EQUITABLY
Researchers have found significant
                                           goals for strengthening the CCCs.
                                           It is imperative to increase degree
                                                                                         “ The  biggest challenge
                                                                                           facing the CCC system
                                           and certificate attainment, workforce
disparities in basic CCC service                                                           today is improving
                                           outcomes, and transfers. It is also
coverage and penetration in different                                                      the outcomes and
                                           essential to reduce the unnecessary
regions of the state. Areas with the                                                       completion rate of
                                           amount of time and units students
lowest college attainment of adults and                                                    students, particularly
                                           accumulate on their way to attaining a
the lowest median household income                                                         those of students from
                                           degree, certificate, transfer, or workforce
also have the lowest CCC enrollment                                                        communities historically
                                           outcome, so that more resources are
per capita.35 In other words, the CCC’s                                                    underrepresented and
                                           freed up to serve more students. Finally,
valuable education and job-training                                                        underserved in post-
                                           it is critical to make headway and
services are not always reaching those                                                     secondary education.
                                           among underserved groups of students
parts of the state where they are most                                                     We must take
                                           and those living in underserved areas
needed. This is particularly an issue                                                      responsibility for and
                                           of the state—this is a moral imperative
in the Central Valley and the Sierras,
                                           that matches our California ideals of           address the inequitable
the Inland Empire, and the Far North
                                           social justice and equality. The next           outcomes for students
regions of the state.36 While regional
                                           section outlines specific goals that            of color across all
disparities in college-going rates also
                                           address these needs.                            our colleges.
exist for the UC and CSU systems,
the pattern is especially troubling in
                                                                                           — Linda Collins       ”
                                                                                             Executive Director, Career Ladders
                                                                                             Project, via the Virtual Town Hall
the CCCs because they are specifically
intended to be a local, fully accessible
source of postsecondary education for
all Californians.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                  13
                 Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 90 of 216




CITRUS COLLEGE




                                      LOOKING AHEAD:
                                      Goals for Meeting
                                      California’s Needs
                                      The success of California’s broader          Of course, setting goals is also a very
                                      system of higher education and               challenging task for any system of
                                      workforce development stands or              education. For the CCCs, the task is
                                      falls with the California Community          more complicated given its multiple
                                      Colleges (CCCs). While many other            missions and vast array of offerings (see
                                      players are involved—K-12 schools,           sidebar on page 15). Moreover, many
                                      public and private colleges and              of the results CCCs desire for their
                                      universities, county offices of education,   students are not entirely in the control
                                      and workforce investment boards—the          of the colleges themselves. For instance,
                                      CCCs are the linchpin to meeting             student outcomes in college are in part
                                      California’s civic and economic needs.       dependent on student’s preparation
                                      For this reason it is vitally important      at the K-12 level. Successful transfers
                                      that the CCC system regularly assess         require available slots in universities.
                                      how its performance stacks up against        Employment and wage gains after
                                      those needs.                                 graduation are subject to labor market
                                                                                   conditions. The performance of all levels
                                      Goals have other important purposes.         of public education is influenced by
                                      They help establish a shared vision,         the availability of funding, which is too
                                      which is particularly important at           often volatile and scarce.
                                      this moment when substantial state
                                      dollars are coming into the system,          In previous years, this shared
                                      new initiatives are being launched, and      responsibility and lack of full control
                                      a new Chancellor is at the helm. They        has made all of California’s education
                                      serve as a goalpost, pointing all parties    systems hesitant to hold themselves
                                      in the same direction and establishing a     accountable for results. While this
                                      shared destination to reach.                 stance is understandable, it is not
                                                                                   productive, especially in a state like




            14                                  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 91 of 216


California that has no central oversight   the amount of time and cost it takes
of higher education. To improve on         them to do it, while addressing critical      Measuring
measures that require shared effort,       achievement gaps across students
the systems themselves need to step        and regions.
                                                                                         the success
up and agree to cooperate. As the                                                        of multiple
linchpin of the broader system of          To meet California’s economic and
higher education, the CCCs are well        social needs, the CCC system should
                                                                                         missions
suited to take the first step and accept   aim to reach the following system-wide
                                                                                         The system-wide goals on
responsibility for improving functions     goals by 2022—five years from the
                                                                                         this page focus on recognized
that cut across systems. Ideally,          publication of this document:
                                                                                         completions like degrees,
California’s other education systems        1 | Increase by at least 20 percent the
                                                                                         industry-recognized certiﬁcates,
will partner with the CCC system and            number of CCC students annually
                                                                                         and transfers to university.
adopt aligned goals for improvement.            who acquire associates degrees,
                                                credentials, certificates, or specific   Of course, some portion of
                                                skill sets that prepare them for         community college students
“ We’re measuring too
  many things—this is one
                                                an in-demand job. This increase          are “skills builders”—students
                                                is needed to meet future workforce       aiming to gain job skills through
    of the challenges we                        demand in California, as analyzed
                                                                                         just a few courses—or students
    have—all of the different                   by the Centers of Excellence for
                                                                                         who are aspiring to other goals
                                                Labor Market Research. This goal is
    metrics that we’re required                                                          such as learning English or
                                                consistent with the recommendations
    to use. IEPI has metrics                    of the California Strategic Workforce    developing parenting skills. The
    that we were required                       Development Plan. Equally important      impact of this kind of education
    to set; ACCJC has its                       to the number of students served         is harder—but not impossible—
    own metrics that we’re                      will be the type of education they
                                                                                         to measure.
                                                receive: programs, awards, and course
    reporting on annually;
                                                sequences need to match the needs of
    we have goals in our                        regional economies and employers.37      As the CCCs move ahead with
    equity plans and student                                                             more widespread education
    success plans. Can’t we                 2 | Increase by 35 percent the               planning for all students, the
                                                number of CCC students system-
    just focus on three or four                                                          aim is to be accountable for
                                                wide transferring annually to a
    big goals and align our                     UC or CSU. This is the increase          helping each student meet his
    programs to these?                                                                   or her individual goals. This
    — Mojdeh Mehdizadeh             ”
       President, Contra Costa College
                                                needed to meet California’s future
                                                workforce demand for bachelor’s          may require new methods and
                                                degrees, as projected by the Public      tools for gathering information,
                                                Policy Institute of California. (In      whether annual surveys of CCC
SYSTEM-WIDE GOALS                               California, occupations requiring
                                                                                         graduates that capture the full
For 2.1 million CCC students—and                bachelor’s degrees are growing even
                                                faster than jobs requiring associate’s   impact of the CCC experience
the health of the broader system
                                                degrees or less college.) Meeting this   on students’ lives or more
of higher education and workforce
                                                aggressive goal will require the full    sophisticated techniques that
development—the CCC system must
                                                engagement and partnership of CSU        can follow students into the
embrace a handful of clear, aggressive          and UC. While ambitious, the pace of     workforce or ultimately even
goals that reflect the most urgent needs        improvement envisioned in this goal is
                                                                                         measure the intergenerational
of the moment. Based on a review of             not unprecedented: between 2012-13
                                                and 2015-16 (a three-year period),       effects of higher education. A
current literature and research and
                                                CCC to CSU transfers increased by 32     better understanding of how
interviews with approximately 50
                                                percent and between Fall 1999 and Fall   different community college
experts inside and outside the system,
                                                2005 (a six-year period), CCC to UC      offerings impact students’ lives
these urgent needs are defined as               transfers increased by 40 percent.38     will help the CCC system hone
increasing the number and percentage
                                                                                         it priorities and ensure that it is
of students who reach a defined
                                                                                         adding real value as an engine
educational goal and decreasing
                                                                                         of economic mobility.



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                  15
                 Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 92 of 216


                                       3 | Decrease the average number of          set goals as part of a system-wide or
Rethinking how                             units accumulated by CCC students
                                           earning associate’s degrees, from
                                                                                   local effort. Colleges with established
                                                                                   performance goals do not need to start
we measure                                 approximately 87 total units (the
                                                                                   from scratch—they should continue
                                           most recent system-wide average)
performance at                             to 79 total units—the average           to use their goals as planned. However,
the system level                           among the quintile of colleges
                                           showing the strongest performance
                                                                                   every college should make sure they
                                                                                   have goals that address the system-wide
                                           on this measure. (Associate’s degrees   priorities captured in the goals above, to
At the system level, outcomes              typically require 60 units.) Reducing
                                                                                   ensure that the entire system is moving
are commonly reported for                  the average number of units-to-
                                                                                   in a consistent direction. This means
cohorts of students followed               degree will help more students reach
                                           their educational goals sooner, and     that all colleges should have goals for
over six years.42 This lengthy                                                     increasing degrees and certificate
                                           at less cost to them. It will also free
timeframe takes into account               up taxpayer dollars that can be put     completion, increasing transfers,
the large percentage of students           toward serving more students.39         improving time to completion,
who attend a CCC part-time                                                         increasing job placement in field of
                                       4 | Increase the percent of exiting CTE
and appropriately gives colleges
                                           students who report being employed study, and narrowing achievement
credit for successful completions                                                  gaps across all these measures. If
                                           in their field of study, from the most
among students who need                    recent statewide average of 60 percent colleges have already developed these
signiﬁcant time to reach their             to an improved rate of 69 percent—      goals as part of another initiative, they
goals. However, many observers             the average among the quintile
                                                                                   should review them to ensure they are
interviewed for this report believe        of colleges showing the strongest
                                           performance on this measure in the      ambitious enough and aligned with the
that six years is too long to wait                                                 five-year system-wide goals articulated
                                           most recent administration of the
before reporting on outcomes
                                           CTE Outcomes Survey. Improvements above. This should be done through the
for cohorts of students. They              on this measure would indicate that     local participatory governance process
argue that more information is             colleges are providing career education and with input from the Chancellor’s
needed sooner to get an up-to-             programs that prepare students for
                                                                                   Office, to ensure that the local context
date, complete look at how well            available jobs and offering supports
                                           that help students find jobs.40         as well as broader regional and state
the system is performing and                                                       needs are taken into account.
to provide information that can        5 | Reduce equity gaps across all of
stimulate action. In addition,             the above measures through faster
many students and families                 improvements among traditionally
                                           underrepresented student groups,
                                                                                     “ The achievement gap
                                                                                       between lower income,
expect to spend less than
                                           with the goal of cutting achievement          ethnically diverse students
six years earning a degree or
                                           gaps by 40 percent within 5 years             and higher income,
transfer eligibility and the 6-year        and fully closing those achievement
metric obscures the likelihood of
                                                                                         mostly White and Asian
                                           gaps for good within 10 years.
doing so.
                                                                                         American students is clear
                                       6 | Reduce regional achievement gaps              and pronounced at most
                                           across all of the above measures              community colleges.
To address these shortcomings,
                                           through faster improvements among
the CCC system should                                                                    As the system most
                                           colleges located in regions with
supplement its 6-year cohort               the lowest educational attainment             devoted to open access,
reports with 2-, 3-, 4- and 5-year         of adults, with the ultimate goal             we must address this gap
                                           of closing regional achievement               fully and effectively.
cohort reports, to provide more
transparency and more complete
                                           gaps for good within 10 years.                — Community College Dean
                                                                                            via the Virtual Town Hall
                                                                                                                        ”
information about how students        COLLEGE-LEVEL GOALS
are progressing. This kind of         In order to reach the ambitious
                                                                                     Different goals are appropriate at
reporting will help students and      system-wide goals proposed above,
                                                                                     different levels. The system-wide goals
families know what to expect          each college will need to do its part.
                                                                                     above are intended to focus only on
and will illuminate areas where       Of course, many colleges have already
                                                                                     the highest-order outcomes. Colleges
more improvement and support
is needed.

        16                                      CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 93 of 216


will also want to take a close look at        consistently to drive change. Moving
finer-grain measures and indicators           forward, the BOG should embrace the           “ Ifaccountability
                                                                                                  we don’t set
                                                                                                               standards
that show progress toward desired             more aggressive goals outlined in this
outcomes. For instance, colleges should       document and use them to update its
                                                                                               in terms of seeing an
regularly be looking for improvements         strategies for improvement. Progress             increase, or setting a
in student persistence, completion of         toward the goals should be reviewed at           minimum threshold,
30 units, progress toward transfer-           least annually, on a predictable schedule.       then there’s no way to
level coursework in the first or second                                                        know whether progress
year, as indicators of progress toward        Additionally, the BOG should call on             is being made.
degrees and transfers. Colleges should        all college districts to do the same: focus      — Hasun Khan          ”
                                                                                                 Student Member, California Community
also monitor and aim to grow full-time        on a set of clear, consistent goals and            Colleges Board of Governors
enrollment (15 units per semester)            return to them at least annually to mark
and continuous enrollment. Of course,         progress and correct course as needed.
not all students can attend full-time and     As discussed in greater detail below, this
continuously, such as working adults          is an essential strategy for maintaining
who need to learn and earn at the same        focus among all of the competing
time. Still, colleges can and should          activities and initiatives that are part of
encourage more students to attend             normal operations.
full time than currently do, especially
those who are young and not financially
supporting others.

Colleges should also monitor and set
goals related to the employment and
earnings of graduates such as wage
gains or percent of graduates attaining
a living wage. These measures are
commonly used to monitor outcomes
specifically among graduates of career
technical education programs, but it is
also appropriate to monitor them for
all students, so that colleges have a clear
picture of students’ lives after they leave
a CCC.

USING GOALS TO
DRIVE CHANGE
Just as important as setting goals is
the way they are used. Presently, the
CCC Board of Governors (BOG)
is required by state law to identify
performance measures and develop
annual performance targets that are
“challenging and quantifiable.”41 While
the CCC system has identified these
performance measures, in the past
the Chancellor’s Office and Board
of Governors have not used them



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                   17
                                    Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 94 of 216




                      “ The needs are great, the resources are adequate, and the
                        momentum is building. It is time for leadership to assert
                            itself. It will take a new generation of passionate, talented,
                            dedicated and empowered community college leaders to
                            transform the old model to meet both the needs of today
                            and tomorrow.
                            — Dr. William Scroggins
                                   President and CEO,
                                                        ”
                                   Mt. San Antonio College,
                                   via the Virtual Town Hall




                      18                                          CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
L A S P O S I TA S C O L L E G E
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 95 of 216



A Vision for Change                                                                        “ The colleges need to
                                                                                             put student success
The goals set forth in this document are very ambitious and there is no easy path            at the forefront of all
to reach them. Achieving these goals will require a combination of strategies and            decisions made at all
the coordinated efforts of tens-of-thousands of individuals both inside and outside          levels of the college,
the California Community Colleges (CCCs). Not only will California need the                  not just pay lip-service
talent and perseverance of college presidents, administrators, faculty, staff, trustees,     to the success agenda.
and students, it will also need the support and engagement of the Governor,
                                                                                             Student success
Legislature, University of California (UC) and California State University (CSU)
                                                                                             needs to permeate
systems, workforce development system, K-12 education system, business and
                                                                                             every committee, task
labor organizations, philanthropists, and community and civic groups. It will take
                                                                                             force, and class of
a sustained effort by the CCC Chancellor, the Board of Governors, and the entire
                                                                                             employees…Change
staff at the system level to lead the charge, support the hard work of the colleges,
                                                                                             needs to be radical and
and help maintain focus and morale. There is no denying this is a tall order, but
                                                                                             transformational. Every
California and its students deserve no less.
                                                                                             college policy, rule,
Below are seven core commitments the CCC system as a whole can make
                                                                                             procedure and practice
to achieve these ambitious goals and realize its full potential to meet the future
                                                                                             needs to be scrutinized
workforce needs of California:                                                               and reformed immediately
                                                                                             if it provided a barrier
      1 | Focus relentlessly on students’ end goals.
                                                                                             to student success and
      2 | Always design and decide with the student in mind.                                 completion. The teaching-
      3 | Pair high expectations with high support.
                                                                                             learning environment has
                                                                                             to be rebuilt to focus on
      4 | Foster the use of data, inquiry, and evidence.                                     research driven strategies
      5 | Take ownership of goals and performance.
                                                                                             that prove successful
                                                                                             with students…Student
      6 | Enable action and thoughtful innovation.                                           success should become
      7 | Lead the work of partnering across systems.                                        EVERYTHING at all 113
                                                                                             colleges.
Together these seven commitments reflect a fresh mindset that will be needed
to carry the CCCs forward as a unified system. The pages that follow elaborate
                                                                                             — Bill Piland ”
                                                                                               Professor Emeritus,
                                                                                               San Diego State University,
on these commitments: the problems they are intended to address, what must                     via the Virtual Town Hall
be done to fulfill the commitments, and how specifically the Chancellor and the
Chancellor’s Office can lead the way.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                             19
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 96 of 216




COM M I T M EN TS

     1       2          3          4           5          6           7




20                              CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 97 of 216




                                                                                                                   C O L L E G E O F T H E C A N YO N S




COMMITMENT 1:                                                                             “ Incommunity
                                                                                                and of itself,
                                                                                                          college
Focus relentlessly on                                                                        is not a destination.
students’ end goals.                                                                         What matters is where
                                                                                             students are going in life
                                                                                             and how we are helping
As a state, we have long prioritized open    mindset and a shift in the way colleges
                                                                                             them get there.
access to college as a core value—it’s
one of the greatest strengths of the
                                             and the system do business. More than
                                             just offering courses, colleges need
                                                                                             — State-level      ”
                                                                                               higher education ofﬁcial
CCCs. But that priority, combined            to be offering pathways to specific
with multiple statutory missions and         outcomes—whether transfer or success
a problematic funding mechanism              in the workplace—and providing
that drives rapid expansion in boom          sufficient supports for students to stay
times and abrupt contractions during         on those paths until completion.
recessions, has led to sprawling catalogs
of courses for students that do not          FULFILLING THE
necessarily match either California’s or     COMMITMENT
students’ needs. For those new to the        In navigating toward the North
college environment, the number of           Star, the system needs a simple but
choices can be more overwhelming than        comprehensive framework that can be
exciting. When students cannot see a         easily communicated and evaluated
clear path from start to finish, the task    across colleges. At the state level,
of completing college is daunting.           the Chancellor’s Office plans to use
                                             the Guided Pathways initiative as an
The challenges of today require that         organizing framework to align and
we focus much more intentionally             guide all initiatives aimed at improving
on getting every student to his or her       student success. This $150 million one-
defined end goal, whether a credential,      time state investment over five years will
degree, certificate, transfer, or specific   give colleges the means and motivation
skill set. This focus on students’ end       to spur large-scale change across the
goals should be the “North Star” of          system and bring together other existing
all reform efforts at every level of the     categorical funds and apportionment
system. This will require both a shift in    dollars in a coordinated fashion.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                21
         Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 98 of 216


The Guided Pathways model engages               service of a singular, coherent plan               provide students with a predictable
college administration, faculty, and staff      for improvement. Some colleges have                course schedule and lessen the
                                                                                                   possibility of dropping out mid-year.
to enact comprehensive changes across           already begun this transformation and
an entire college. In general, the model        the entire system is expected to adopt           • Colleges can also take steps to foster
used across the country is organized            Guided Pathways over time.                         deeper, more personal relationships
around four key concepts, listed below.                                                            between faculty and students. For
In California, Guided Pathways will be
tailored to the unique environments of
                                                “ Guided   pathways with
                                                  its evidence-based,
                                                                                                   example, employing more full-
                                                                                                   time faculty, improving working
                                                                                                   conditions and pay for adjuncts to
the CCCs.                                           whole systems approach                         improve retention, and implementing
  • Clarifying the path for students.               to aligning efforts across                     instructional programs and strategies
    All courses are designed as part of             a college to support                           that lead to enhanced quality
    a coherent pathway with a clear                                                                interactions between students and
                                                    students in achieving                          faculty are all good places to start. In
    outcome, either transfer or a career
    outcome. Students understand what               their academic and                             fact, virtually anyone on campus—
    a given path will require of them,              career goals is the most                       from department chairs to maintenance
    how the courses in a pathway are                promising initiative                           workers—can make a difference
    connected into a logical sequence that          I’ve seen in my 30+                            simply by genuinely interacting with
    will prepare them for their end goal,                                                          students and asking about their goals,
                                                    years working in                               plans and progress on a regular basis.
    what milestones they will meet along
                                                    community colleges.
    the way, and what outcomes they
    can expect at the end of the path.              — Rock Pfotenhauer              ”            • Colleges can strive to carve out more
                                                                                                   time for faculty to work together
                                                       Chair, Bay Area Community
  • Helping students get on a path.                    College Consortium,                         to define clear, relevant learning
                                                       via the Virtual Town Hall
    Students explore career and/or transfer                                                        outcomes in every course and pathway
    options before they begin college and       Colleges that are not yet ready to                 that are aligned to the appropriate
    extensively in their first year. Multiple                                                      career or transfer outcome. Along
                                                launch a major transformation should
    measures are used to assess student                                                            similar lines, colleges can prioritize
                                                still be working to sharpen their focus
    academic needs. Students receive                                                               professional development that
    contextualized, integrated academic         on students’ end goals. In addition                helps faculty better assess learning
    support to pass gateway courses.            to planning for full Guided Pathways               outcomes, communicate learning
                                                implementation, colleges can take steps            outcomes to students, and use
  • Helping students stay on their path.                                                           data to make instructional and
                                                in a number of areas. For instance:
    Students can easily track their own                                                            program improvements. Colleges
    progress and receive ongoing, intrusive       • Colleges should be striving to reach
                                                                                                   can build on the learning outcome
    advising. Data systems monitor student          the Board of Governors goal of
                                                                                                   structure already in use through
    progress. Students are provided support         having 100 percent of students
                                                                                                   the accreditation process.
    or redirected if they fall off track.           complete an education plan to
                                                    help students get focused on a clear       Collectively, these many actions big
  • Ensuring students are learning.                 path from the beginning. Equally           and small can help colleges fulfill the
    Learning outcomes for every course              important is the quality and frequent      commitment to focus relentlessly on
    and program are clear to the student            updating of those education plans.
                                                                                               students’ end goals.
    and tied to a specific transfer,
    completion, or workforce outcome.             • Colleges should augment and enhance
    Systems are in place for the college
    and students to track mastery of
                                                    student services to monitor student
                                                    progress more closely and intervene
                                                                                               “ Do not forget the students
                                                                                                 and focus on what
    outcomes. Students are engaged                  more assertively, with strategies such
                                                    as online tools to help students clearly       we would need. Ask
    in active, collaborative learning
    experiences. Faculty are leading efforts        see their own progress toward their            [students] from time to
     to improve teaching practices.43               educational goals, alerts that remind          time: What is it that we
                                                    students of upcoming deadlines, and            can do to beneﬁt you?
Colleges can use the Guided
Pathways framework to bring about
                                                    automatic flags for intervention when
                                                    students miss an enrollment deadline
                                                                                                   — Community College              ”
                                                                                                     Student Trustee
transformational change, ultimately                 or fail a class. Some colleges across             via the Virtual Town Hall
                                                    the state have also begun to shift to
braiding various funding streams in
                                                    yearly course registration in order to



22                                                        CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 99 of 216


HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
At the state level, the Chancellor should introduce and continually reinforce          “ The term ‘Pathways’
                                                                                         may sound buzzy, but
the concept of a singular North Star for the system: helping every student
                                                                                         it opens the door for
meet his or her defined end goal. Administratively, the Chancellor’s Office
                                                                                         us to truly transform
can use the Guided Pathways framework to roll out consistent messaging,
expectations, strategies, and professional development that supports successful
                                                                                         our institutions. The
implementation. In addition, the Chancellor’s Office should strive to align the
                                                                                         Pathways model calls on
work of other state-level initiatives with the pillars of Guided Pathways, including     us to assess ourselves
the Institutional Effectiveness Partnership Initiative (IEPI), the Student Success       and the values and
and Support Program/Student Equity (SSSP/SE), Extended Opportunity Programs              beliefs upon which our
and Services (EOPS), Strong Workforce Program and related workforce categorical          institutional systems
programs, Adult Education Block Grant (AEBG), Apprenticeship, education                  were built. Through the
technology programs such as the Online Education Initiative and Common                   redesign of our systems,
Assessment Initiative, and the forthcoming Innovation Awards. Doing so will bring        we have the opportunity
greater coherence across initiatives.                                                    to exponentially improve
                                                                                         student success
As part of this commitment, the Chancellor, working with the Board of Governors          and equity. There’s a
as needed, should also seek to amend regulatory and reporting requirements               comprehensiveness to
that add little value, do not provide needed information on performance, or              this model and it will be
even impede colleges’ ability to focus relentlessly on students’ end goals. This         sobering for us to look in
was a major theme emerging from a recent Chancellor’s Office survey of college           the mirror.
presidents and in interviews with college personnel: Please help clear burdensome                      ”
                                                                                         — Dr. Julianna Barnes
                                                                                           President, Cuyamaca College
requirements that play no role in improving student success. In addition, the
Chancellor should work with the Legislature and Administration to address
statutory requirements that present the same problem.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                         23
                                                                                                                  SAN DIEGO MESA COLLEGE
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 100 of 216




                                                COMMITMENT 2:
                                                Always design and decide
                                                with the student in mind.
“ We have to continue to put
  students at the center
                                                Community colleges need to focus
                                                much more on the student experience
                                                                                            on their 11th grade assessment. Often,
                                                                                            the problem leading to this situation
     of the conversation. How                   when designing services, programs, and      is the failure of institutions to align
     we get there is always a                   policies. Just as businesses make it easy   their definitions and expectations; not a
     matter of debate, but we                   to find and buy their products, colleges    failure of the student. When unexpected
     should at least agree on                   need to make it easy for students to        requirements, hurdles, and delays
     that particular goal.                      identify the programs, courses, and         are sprung on students, it harms the
     — Francisco Rodriguez
       Chancellor,
                                   ”            services they need and to access them
                                                at the right time. Too often, this is not
                                                                                            college-student relationship, and more
                                                                                            importantly, decreases a student’s odds
       Los Angeles Community College District
                                                the case.                                   of success.

                                                One place where the student experience      Another set of challenges lies with
                                                frequently breaks down is when              today’s working students, many of
                                                students are interfacing with multiple      whom are commuting enormous
                                                departments or offices on a campus,         distances between home, job, and
                                                when they are attending more than           college—a fragile situation that can
                                                one community college, or—most              easily be thrown off by a family, job
                                                challenging to solve—when they are          or transportation problem. Just as
                                                transition from one education system        we all have come to rely on digital
                                                to another. For instance, recent high       conveniences to make our lives easier,
                                                school graduates entering a community       students are also seeking greater
                                                college for the first time can be           electronic access to everything the
                                                surprised to learn that they may not        CCCs have to offer. Working students
                                                be considered ready for entry into          in particular need to be able to learn
                                                collegiate-level coursework, despite        and earn at the same time and access
                                                perhaps having passed A-G courses in        services and information 24 hours a
                                                high school or scoring “college ready”      day, from any location. Presently there



24                                                       CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 101 of 216


are multiple student-facing portals and    levels, this uncertainty should mitigated
services, but they do not always line up   by very clear messages about what           “ There is a sizable
                                                                                         population of students
seamlessly. Online coursework, though      students need to do to prepare for
                                                                                           who have stopped out
expanded in recent years, has yet to       college and what they can expect in
become a viable option for all students.   return—an underlying principle of
                                                                                           of community college
                                           well-designed College Promise programs
                                                                                           even though they are
                                                                                           close to completion. We
“ Students are like
  customers in that we
                                           that combine financial support, aligned
                                           college preparation expectations                should be helping them
    need to pay attention to               and supports between K-12 and                   get their Associate’s
    what they are doing and                postsecondary institutions,                     degree. Colleges should
    how we are serving them.               consistent messaging to students                be helping them to
    Colleges should have                   about college and affordability,                ﬁnish their credential
    to look in the mirror and              and clear academic pathways.                    by conducting routine
    answer the question ‘Are                                                               degree audits and
    we doing all we can for                In instances where there’s not yet              removing barriers, for
    our customers?’                        a seamless transitional path or                 example, by waiving
     — Allan Zaremberg
                           ”               well-developed Promise program,
                                           education leaders across disciplines
                                                                                           small administrative
                                                                                           hurdles like library ﬁnes
        President and CEO,
        California Chamber of Commerce
                                           and departments, colleges and                   or parking fees.
FULFILLING THIS                            sectors, should adopt a default “hold           — Alma Salazar         ”
                                                                                              Senior Vice President,
COMMITMENT                                 harmless” policy for students who are              Los Angeles Area Chamber
To repair and maintain the student         caught between misaligned policies,                of Commerce

experience, colleges and system- and       whether between two colleges or
                                                                                       Finally, as a system the CCCs should
state-level policy makers must always      between multiple districts or education
                                                                                       expand efforts to meet the needs of
decide and design with the student in sectors. The idea is simple: when
                                                                                       working adults. To reach California’s
mind. The CCCs should systematically students do what is expected of them
                                                                                       future workforce demand, it is critical
examine policies and tools at all levels   at the sending institution, the receiving
                                                                                       to attract more working adults into
and ask hard questions about how easy      institution should honor it and deliver
                                                                                       college. This will require changes in
community colleges are for students to     on what the student is expecting. As a
                                                                                       how, when, and where courses are
access and use.                            bold example, 12th graders who meet
                                                                                       offered and student services provided.
                                           the eligibility standards of UC and
                                                                                       Stackable credentials allow students
Within the context of a single             CSU (i.e. completing the A-G course
                                                                                       to gain knowledge and skills that
college, leaders need to forge greater     pattern and achieving a minimum grade
                                                                                       build toward a long-term workforce
connectedness across different             point average) should be automatically
                                                                                       outcome while offering multiple exit
programs and services so that they         eligible for transfer-level courses when
                                                                                       points to employability along the way.
appear seamless to students. When          they enroll at a community college. If
                                                                                       Instructional designs that provide on-
glitches arise, colleges and policy makers a clear pattern of under-preparedness is
                                                                                       ramps and off-ramps allow working
must make every attempt to favor the       apparent, that indicates a need for the
                                                                                       students to hold down jobs or even
student’s interests, helping students      college to work urgently with its local
                                                                                       stop out temporarily without derailing
move forward toward their end goals,       K-12 partners to align expectations.
                                                                                       their forward progress. Recognizing
not holding them up.                       Students, however, should be able to
                                                                                       prior learning and releasing students
                                           access collegiate courses as expected and
                                                                                       from seat-time in courses is another
As a system, the community colleges        services to help them catch up.
                                                                                       avenue to providing more flexible
need to make and keep clear promises
                                                                                       access to returning and working adults.
to students. For many first-generation
                                                                                       Finally, CCCs can continue to foster
students, the path into and through
                                                                                       and strengthen multiple points of
higher education can be a long and
                                                                                       entry, whether through bridges from
uncertain journey. At all education



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                            25
                    Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 102 of 216

More ways to step up
                                               adult education to CTE and general
service to students                            education programs, or through           “ The community college
                                                                                          system should eliminate
                                               partnerships with local workforce
Community college stakeholders are                                                         ineffective and inefﬁcient
                                               development agencies. Ideally, there
brimming with ideas for how campuses
                                               should be “no wrong door to knock”
                                                                                           regulations that
can improve service to students.
                                               when students are seeking job training
                                                                                           particularly do not drive
Many Virtual Town Hall respondents
                                               and education.                              students to completion,
and interviewees offered examples                                                          and develop regulations
of practices that are making it easier                                                     that do. Completion
for students to enroll in classes, take                                                    and accountability can
advantage of campus services, and                                                          be enhanced through
complete their programs of study,                                                          the redesign of new
including:                                                                                 regulations.
  • Physically locating services together                                                  — Charlie Ng     ”
                                                                                             Vice President of Business
    and cross-training staff so that
                                                                                             and Administrative Services,
    students experience a one-stop                                                           Mira Costa Community College District,
    shop, not a bureaucratic maze.                                                           via the Virtual Town Hall


  • Greater sharing of data, so that
    students’ records can be easily
    accessed at the right time by the
                                                                                        “ Sometimes   it feels like
                                                                                          we’ve set up processes
    right person (similar to the strides                                                   to comply with so many
    healthcare has made in making                                                          different requirement that
    medical records instantly available
    to every doctor a patient sees).
                                                                                           I don’t even know why we
                                                                                           do what we do anymore.
  • Meeting the needs of students
    who attend multiple colleges, by
                                                                                           — Joe Wyse
                                                                                             Superintendent/President,
                                                                                                                                 ”
                                                                                             Shasta College
    consolidating course catalogs and
    schedules across multiple campuses
    in same district, and providing greater
    portability of credits across districts.

  • Holding more classes at times and
    in ways that work for students,
    including weekends, evenings,
    summer sessions, and online.

  • Block-scheduling courses in a
    given pathway so that students
    have a convenient and predictable
    schedule they can plan around.

  • Exploring alternative calendars
    and course formats that are not
    bound by the traditional 15-
    week academic calendar.

  • Adding more student success courses.

  • Expanding the use of open education
    resources to keep down costs
    for students and allow faculty to
    better customize course content.

  • Expanding work based learning,
    employability skills, and job
    placement supports for students
    who are exiting into the workforce.
             26                                         CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 103 of 216


HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
The Chancellor’s leadership position and office should be used to raise awareness      “ [The CCCs should]
                                                                                         simplify the way we do
of how CCC students are harmed by misaligned policies across sectors. The
Chancellor should actively advocate to resolve cross-sector and state-level policies
                                                                                         things so the student can
that unintentionally penalize students as they move across systems. Additionally,
                                                                                         witness, ﬁrst hand, an
the Chancellor should continue to strengthen partnerships with leaders in other          organization that wants to
                                                                                         serve them.
education sectors and workforce development agencies to ensure that students are
receiving consistent messages and support regardless of their point of entry (for
                                                                                                            ”
                                                                                         — College Health Services Assistant
                                                                                           via the Virtual Town Hall
more on the topic of cross-sector leadership, see Commitment #7).

The Chancellor’s Office should do its part to assist and support colleges in           “ There is tension among
                                                                                         our many missions
putting students first, focusing more on outcomes and less on monitoring
inputs. At present, colleges have to meet endless requirements and produce myriad
                                                                                         including workforce
proposals, plans, and reports—for accreditation, categorical programs, grant             development, transfer,
funding, and other purposes. Moving forward, the Chancellor’s Office should              and serving adult learners.
work to streamline reporting and other requirements where possible to help               We need to serve all
cut through the “noise,” focus on outcomes, and support colleges in holding a            students in a holistic
singular vision for improvement. Along the same line, the Board of Governors             way. It feels disjointed
should prioritize flexibility and results over front-end regulation when possible.       now... and if we are asking
In the past, Board of Governors regulations have occasionally exceeded the law in        colleges to break down
unhelpful ways. In the future, the Chancellor’s Office should help colleges see and      siloes, the Chancellor’s
utilize the full range of options for serving students best while meeting the law.       Ofﬁce should do it too.
                                                                                         — Julie Bruno
                                                                                           President, Academic Senate for
                                                                                                                            ”
The Chancellor’s Office should strive to adopt a stronger customer service                 California Community Colleges
mindset to improve relationships and service to campuses. This should include
clear communication from the Chancellor to all staff on system goals and
priorities, and clarification that the role of Chancellor’s Office staff is to help
colleges meet those goals. Like colleges, the Chancellor’s Office should strive
to better integrate its own services across traditional siloes, to achieve more
consistent communication with colleges and to align mutually reinforcing
policies and programs. Feedback received from interviews and Virtual Town Hall
respondents reinforced this as a top priority.

The Chancellor’s Office should review its entire education technology portfolio
with the goals of enhancing students’ abilities to easily access services and
information, and maximizing the ability of faculty and staff to use those systems
to serve students effectively. Currently many of the CCC system’s technology
platforms are managed separately, under different contracts, including the systems
used for the college application process, education planning, student learning
outcomes and assessments, curriculum inventory, student transcripts, course
management and other purposes. The Chancellor’s Office should assert greater
oversight of these various technologies to ensure they are functioning in alignment
with one another and in service of students.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                            27
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 104 of 216




28                               CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 105 of 216




                                                                                                                   S A N T I A G O C A N YO N C O L L E G E




COMMITMENT 3:
Pair high expectations
with high support.
Many students come to the CCC              a collegiate-level course.44 This pattern
system with significant academic and       of over-placing students into remedial      “ Remediation   takes a
                                                                                         lot of resources, using
personal challenges. Those who are         education unnecessarily delays students’
not academically ready to succeed in       progress and can be discouraging
                                                                                         classroom space,
collegiate-level courses need assistance   to those who are already at risk of
                                                                                         instructor salaries, and the
to strengthen their basic skills.          dropping out entirely.                        cost of student support
Historically, the system’s approach has                                                  services like tutoring and
been to test incoming students for         Students themselves are often unaware         instructional support
college readiness in English and math      of the significance of assessment exams       supplies. Remediation
and place them into remedial courses if    and do not realize how placement              also has the effect of
they fail to reach a specified threshold   in remedial courses will impact their         discouraging students
score. While the CCC system has been       trajectory through college. One thing         from completing their
moving towards the use of “multiple        is clear: Lengthy, traditional remedial       educational goal when
measures” for some time—meaning the        sequences are not effective for most          they realize they will take
use of additional measures of academic     students. By the most recent figures,         much more than two
readiness—some colleges continue           only about 45 percent of students             years to obtain transfer
to heavily emphasize test scores for       taking remedial English ultimately            level math and English.
placement. The intentions behind this      move up and pass a collegiate-level           — Fermin Ramirez
                                                                                            Financial Aid Outreach Coordinator,
                                                                                                                                  ”
approach are good: students need to        English class. In math, only about               San Bernardino Valley College,
be ready for the rigors of college-level   33 percent do so.45 In the interviews            via the Virtual Town Hall

coursework. At the same time, there        conducted for this Strategic Vision,
is compelling evidence that these          many stakeholders identified remedial
traditional assessment methods (even       education as a top, urgent concern that
when paired with other measures) can       demands full attention at all levels of
sometimes lead educators to misplace       the CCC system.
students into remedial education who
could, with proper supports, succeed in




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                   29
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 106 of 216


                                          Just as challenging for colleges is the    FULFILLING THIS
“ How  do we design or
  envision a new system?
                                          daunting array of personal challenges      COMMITMENT
                                          that many students are facing. Many        In order to establish high expectations
     A colleague of mine says             people of privilege remember college       and high support for students coming
     ‘We always talk about                as a carefree, unburdened chapter in       from high school, community colleges
     college readiness in K-12,           their lives, but this is not the reality   and K-12 districts must work together
     but we never ask colleges            for most CCC students. Many live           to address gaps in basic skills before
     if are they student ready.’          below the poverty line and some            students arrive at the college campus.
     If we shift that mindset it          struggle with exceptional challenges       This includes better aligned college
     will fundamentally change            like homelessness, mental illness, food    readiness expectations in the classroom,
     how we deliver our                   insecurity, recent emancipation from       as well as college planning and
     student supports and how             foster youth services, and challenges      interventions for struggling students.
     we design our system                 associated with returning from
     of remediation.                      military service. Concern about the        At the college level, there are a number
     — Jessie Ryan          ”
       Executive Vice President,
                                          depth and breadth of students’ needs       of promising strategies for addressing
       Campaign for College Opportunity   was a pervasive theme among those          the problems of remedial education.
                                          responding to the Virtual Town Hall,       For example:
                                          particularly among those who serve on        • Colleges can continue to de-emphasize
                                          CCC campuses.                                  the use of high-stakes tests for
                                                                                         placement and where possible use
                                          Another issue that contributes to              more reliable measures of readiness
                                                                                         for collegiate-level coursework, e.g.
                                          students’ slow progress through
                                                                                         high school transcripts for students
                                          college is that many enter community           coming directly from high school
                                          college without enough guidance to             or examining prior learning for
                                          establish a clear timeline or sense of         students coming from the military.
                                          direction. They may not be informed
                                                                                       • When tests are used for placement,
                                          about the significant down sides of
                                                                                         colleges should help students better
                                          taking a prolonged time to earn a              prepare for exams, by communicating
                                          degree/certificate or transfer, both in        clearly and in advance about the
                                          opportunity cost of delaying entry into        content and stakes of the test,
                                          the job market, and the actual cost of         providing opportunities for students
                                          supporting themselves for a lengthy            to take a short refresher course, and
                                                                                         offering opportunities to retake tests
                                          period of study. As a result, students
                                                                                         to improve scores. The system should
                                          often do not think to advocate for             also consider allowing students to
                                          higher placements, opportunities to            place themselves—this can be done
                                          retake placement exams, credit for prior       using guided self-placement analyses.
                                          learning, transfer of credits earned at
                                                                                       • Colleges can also continue to expand
                                          other institutions, and so on. Even            options for students to strengthen
                                          if they do think of it, these things           basic skills while simultaneously
                                          are often difficult to accomplish in a         enrolled in collegiate-level courses.
                                          bureaucratic environment with multiple         For example, using such tools as
                                          offices involved.                              tutoring, supported or supplemental
                                                                                         instruction, and/or in-class aides
                                                                                         has shown promising results.




30                                                 CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 107 of 216


  • For those students who truly require            mentioned above can help students
    remediation before they can succeed             stay continuously enrolled or succeed    “ We must realize that
                                                                                               many, if not most, of
    in a collegiate-level course, the system        in taking one extra class. While many
    should continue to refine and                   older and working students are unable      our CCC students have
    expand accelerated and innovative               to attend full-time, that should not       wellness challenges that,
    instructional models, to avoid the              preclude colleges from helping as
                                                                                               unless met, might lead
    years-long remedial sequences that              many students as possible to do so.
    most students never exit, and bolster                                                      them to fail, drop out or
    the use of contextualized basic               • Encourage early career exploration         withdraw from a class/
    skills to ensure that students see the          in high school, and as early as            their classes...or college
    connection between mathematics,                 middle school, to help students
                                                    gain context for their studies and
                                                                                               altogether. These ARE our
    English, and their chosen pathway.                                                         students, and we must
                                                    a clearer sense of direction.
Colleges can also take steps to address                                                        be prepared to do what it
                                                  • Help returning students get back           takes if we want them
students’ personal and life challenges in
                                                    on track if they have left college
ways that support their in-class learning.                                                     to be successful.
For example, colleges can:
                                                    for a period of time, by auditing
                                                    accumulated units, assessing prior         — Public Health Nurse and ”
                                                                                                 Community College Nurse
  • Offer wraparound supports to                    learning, and designing customized           via Virtual Town Hall
    help vulnerable students whose                  education plans that get students
    responsibilities and life challenges            started as close to the finish line as
    can interfere with progress                     possible. Additionally, many of the
    toward their end goals. Tutoring,               scheduling and enrollment options
    counseling, or help with childcare              noted above are also particularly
    or transportation are all examples.             helpful to returning students.

  • Create better linkages with county          Of course, as colleges strive to get
    social services agencies to help eligible   students to the goal line as quickly
    students access resources such as food      as possible, student learning must
    assistance programs, health care, and       not suffer. Ensuring that students are
    mental health services, among others.
                                                learning is at the core of the community
  • Provide special resources for               college mission, the accreditation
    high-need populations such                  process, and one of the pillars of the
    as military veterans, former                Guided Pathways framework described
    foster youth, and others.
                                                in Commitment #1.
To communicate high expectations to
students and encourage them to make
efficient progress toward their end goals,
colleges can:
  • Advise students (especially recent high
    school graduates) about the benefits of
    staying continuously enrolled and
    taking 15 units per semester, or even
    adding one extra course per semester
    if 15 units is not feasible. This can be
    facilitated through early enrollment
    incentives, yearlong course registration,
    use of summer and intersessions, and
    block scheduling of, or automatic
    enrollment in, the courses in a pathway.
    Wrap-around supports such as those




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                             31
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 108 of 216


                           HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
                           The Chancellor should immediately upgrade the urgency of improving remedial
                           education. At the leadership level, the Chancellor and system office can support,
                           publicize, and direct resources to effective initiatives that move students through
                           remedial education more efficiently and expeditiously. This may include innovative
                           and accelerated basic skills programs, contextualized instruction, and expanded
                           instructional supports both inside and outside the classroom. Additionally, the
                           Chancellor’s Office should provide the needed tools and resources for colleges to
                           revamp assessment and placement practices and policies. The key is to transform
                           assessment, placement, and basic skills instruction in ways that propel students
                           into collegiate level coursework and do not derail their progress. In short, this issue
                           deserves the full attention of system-wide office and must receive it.

                           The Chancellor should additionally use the high profile nature of the position to
                           call attention to the immense personal and economic challenges faced by many
                           students in the CCC system and advocate for additional resources to provide
                           the support these students need to succeed academically. The Chancellor can also
                           engage with state lawmakers and officials in health and social services to help better
                           connect CCC students with other public resources that can support them.

                           The Chancellor should also lead the charge in communicating with California
                           students their own critical role in their success. The Chancellor should
                           consistently communicate to K-12 students and families—both directly and
                           through state level policy—that community college requires collegiate-level
                           effort and preparation. The Chancellor should encourage prospective and current
                           students to attend full time if they can, while emphasizing that services and
                           opportunities are available to everyone. Finally, the Chancellor should advocate
                           for additional state financial aid resources and reforms that accommodate older/
                           working students as well as expanded support for younger students who can attend
                           college full-time.




32                                  CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
                                                                                                                        LOS ANGELES PIERCE COLLEGE
             Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 109 of 216




COMMITMENT 4:
Foster the use of data,
inquiry, and evidence.
We live in a world where massive              for improvement. In college districts
amounts of data are collected and             and at the state level, multiple data        “ Data-driven decision
                                                                                             making is more valuable
analyzed to learn about human                 systems tied to different initiatives and
                                                                                             than ever. Objective
behavior, drive decision-making, and          departments often do not connect. They
create products and services. Compared        may have outdated programming and
                                                                                             facts must guide our
to many sectors, education has been           platforms and require new software.
                                                                                             strategic investments
slower to adopt data as a rich source of                                                     to improve student
                                                                                             outcomes.
information to improve services, in part
because it is expensive to update data
                                              Lacking a statewide student information
                                              system, the Chancellor’s Office also           — Hans Johnson    ”
                                                                                               Director, PPIC Higher Education Center
systems and in part because this practice     faces challenges when aggregating                and Senior Fellow, Public Policy Institute
                                                                                               of California
is not central to the institutional culture   data from district-level information
of higher education. While colleges do        systems across the state. In some
collect and report a great deal of data,      instances, varying decision rules and
often it is seen as a compliance activity     data definitions across districts impede
rather than an opportunity for self-          analysis, and the Chancellor’s Office
reflection and improvement. Lacking           does not have sufficient capacity to track
good data, policy makers and educators        down and resolve discrepancies, limiting
at all levels often make decisions based      its ability to research important topics
on convention, hunches, or anecdotes.         beyond required reports and analyses.
                                              Other problems begin at the state or
There are a variety of barriers to            federal level: categorical funding streams
using data effectively for program            often require specific data metrics to
improvement in the colleges. Many             be collected, but often they are not in
colleges do not have strong institutional     harmony with each other, or with the
research capacity. College personnel          metrics reported by other education
may have limited time and many                sectors, making it difficult to draw
have not been well trained to use data        conclusions over time or across silos.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                      33
       Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 110 of 216


                                   The central office is also hindered by a    When designing any new program or
“ Performance   metrics
  are only helpful if
                                   time lag because it must rely on uploads    policy (or determining the need for one)
                                   of data from colleges at designated         colleges and policy makers at all levels
     institutions have the
                                   times, such as the end of the term          should always look first at relevant
     capacity to effectively       or end of the year. As a result, the        student data to understand the
     use them for planning.
     — CCC Faculty Member      ”   Chancellor and the CCC system office
                                   can never access a “real-time,” up-to-the
                                                                               problem and inform the development
                                                                               of promising solutions. Likewise,
                                   minute snapshot of performance across       colleges can use student outcome data
                                   the system. This limitation (common in      to determine which investments are less
                                   most education sectors) unfortunately       impactful. While it can be painful and
                                   sets the stage for the data-reporting       controversial to retire programs that are
                                   process to be more of a compliance          no longer relevant or effective, good
                                   activity for colleges and a retrospective   data can at least ensure that all parties
                                   activity for the Chancellor’s Office.       are operating from the same set of facts.
                                   Given the prohibitive cost and politics
                                   associated with establishing a new          At every level of the system, all parties
                                   statewide system, the CCC system will       should have regular opportunities
                                   likely need to find other ways to change    to review relevant data on program
                                   the collective mindset around data          effectiveness. College districts can
                                   collection and reporting. Far more than     review program data in the course
                                   being a compliance activity, good data      of regular Board meetings, on a set
                                   and analysis is needed to drive decision-   schedule. Colleges can set aside time
                                   making, discussion, and change at           and provide professional development
                                   all levels.                                 to help faculty and administrators
                                                                               analyze their data. Or, colleges can bring
                                   FULFILLING THIS                             together the full campus community
                                   COMMITMENT                                  for annual “all-hands” meetings that
                                   To make substantive progress towards        involve every department on campus—
                                   the goals outlined earlier in this          including student support services,
                                   document, the community college             human resources, and operations (e.g.,
                                   system needs a culture shift that puts      facilities, bookstore, foodservice)—to
                                   data, inquiry, and evidence at the center   hear an honest reporting on campus
                                   of planning and decision-making.            performance and participate in
                                   This culture shift has already begun,       developing strategies to improve student
                                   but it will be critical to bolster          outcomes that are appropriate to each
                                   institutional research capacity on          department’s unique role.
                                   campuses to ensure that all colleges
                                   can fulfill this commitment.




34                                          CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 111 of 216


HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
The system-level office has an especially large role to play in fulfilling this
commitment. The Chancellor and system office should review their own
internal data systems and determine how to integrate them in service of greater
transparency, better administration of programs, and better service to both colleges
and students. The Chancellor’s Office should also explore options for boosting
its internal research capacity, ensuring that there are sufficient personnel, and
sufficient leadership and direction from the Chancellor to support data-driven
decision-making.

Likewise, the Chancellor’s Office should review the full array of metrics that
colleges are required to report for different purposes, striving to avoid redundancy
and maximize the utility of these data for improving performance. This work
is already underway thanks to similar recommendations made by The Strong
Workforce Task Force and adopted by the CCC Board of Governors, which led
the Chancellor’s Office to administratively rationalize all workforce metrics and
pass legislation to reduce dissonance across data definitions. As part of its review
of metrics, the system-wide office should also review the official Student Success
Scorecard to ensure that it provides a full picture of campus progress toward
system-wide goals and is useful in helping colleges focus on the practices and
behaviors that will lead to greater student success.

The Chancellor can also routinely present student outcome data to the Board
of Governors at regular meetings, both to engage the Governors in analysis of
particular issues and generally to model good governing board behavior.

Because of the CCCs’ unique role at the nexus of the secondary, post-secondary,
and workforce development systems, the Chancellor’s Office should also look to
expand its role in brokering data-sharing protocols and agreements across
those systems, engaging when necessary at the highest leadership levels to
resolve cross-sector data misalignments that are barriers to understanding student
outcomes.

The Chancellor’s Office should foster inquiry by embedding data-driven
processes into all programs it administers, building on the momentum of IEPI’s
inquiry approach and utilizing the data visualization tools and training associated
with the Launchboard. By providing or brokering technical assistance to colleges,
the Chancellor’s Office can help campuses build their capacity to understand their
own data and use it for program improvement purposes. As part of their efforts to
assist colleges in using data effectively, the Chancellor’s Office should also seek ways
to leverage the self-reflection already built in to the accreditation process and avoid
unnecessary duplication with other reporting and planning requirements.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                           35
                   Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 112 of 216




BAKERSFIELD COLLEGE




                                                   COMMITMENT 5:
                                                   Take ownership of goals
                                                   and performance.
                                                   The interviews and Virtual Town Hall        At the same time, other stakeholders—
           “ The community college
             system needs to change
                                                   responses analyzed for this project         mostly internal to the colleges—paint
                                                   revealed frustration both inside and        a very different picture. Many faculty
                its culture to care about
                                                   outside the colleges around the themes      and CEOs report having a sense of
                student outcomes                   of accountability, capacity, and the pace   “initiative fatigue,” and no wonder:
                without blaming the                of change.                                  the last few years have seen an influx of
                students themselves.                                                           $500 million for special programs and
                The job of the community           Many stakeholders across the state          purposes—ranging from the Student
                colleges is to ﬁgure               are looking for California’s public         Success and Support Program, to the
                out how to educate                 system of higher education to step          Student Equity Program, to a new
                the students who walk              up and unambiguously commit to              Online Education Initiative to the
                through their doors.
                — Julia Lopez
                                               ”   improvement in student success rates.
                                                   Among this group, some are aware that
                                                                                               creation of the IEPI, all with their own
                                                                                               sets of goals and performance indicators.
                  Retired President and CEO,
                  College Futures Foundation       the CCC system has goals, but do not        All this change and incoming money,
                                                   find them ambitious enough. Others          they argue, is a recipe for conflict.
                                                   are frustrated by what they perceive as     They want time for reflection and
                                                   a victim mentality among the colleges.      relationship-building before jumping
                                                   They do not want excuses for middling       into a new reform strategy. On the
                                                   results, but rather a solution-oriented     topic of accountability and goals, this
                                                   mindset that takes responsibility for       group does not want to be criticized for
                                                   improving those things that are in          outcomes they cannot control. They
                                                   the colleges’ control. Perhaps more than    raise substantive grievances about the
                                                   anything else, they want a sense            K-12 system failing to prepare students
                                                   of urgency.                                 adequately, the State of California
                                                                                               underfunding colleges and the
                                                                                               Chancellor’s Office, and students not
                                                                                               taking their education seriously enough.



           36                                               CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 113 of 216


This disconnect among stakeholders           statewide goals but appropriate to the      CONTRASTING VIEWS
divides people who otherwise                 local context. Likewise, the system’s       ON THE URGENCY
share a similar desire and vision for        leadership can establish a broad vision     FOR REFORM:
improvement. In a system that relies         for change while local colleges can
heavily on shared governance, it can
grind progress to a standstill.
                                             develop their own, more detailed plans
                                             of action. Leaders at both levels should
                                                                                         “ I’ve lost my patience.
                                                                                           We need to say ‘times up’
                                             strive to leverage all incoming funding       to colleges. You have
FULFILLING THIS                              streams to implement their vision for         to ﬁx it.
COMMITMENT                                   change, not distract from it.                          ”
                                                                                           — State-level education leader
Moving forward, the CCC system must
find a way to resolve this disconnect, get   At the system and college level, leaders
behind a shared set of goals, and make       must take responsibility for college        “ It’s about slowing down,
                                                                                           having conversations,
the most of available resources.             performance and student outcomes.
At both the local and state levels, the      Certainly, there are factors beyond the       preserving trust. There
CCCs need to take ownership of               control of the college. At the same time,     is a lot of distrust
goals, and use them to motivate, not         colleges enjoy significant latitude. Each     between faculty and
punish. Statewide K-12 education             community college district has its own        classiﬁed staff, faculty
leaders have pursued this kind of            locally elected board and local academic      and administration, etc.
supportive, non-punitive approach for        senate, which together have broad             We need to bring
the past several years and have found        authority to control what happens on          different perspectives
it a refreshing change from the “shame       campuses. CCCs also have established          to the table.
and blame” approach from earlier             processes for making decisions                               ”
                                                                                           — Community college
times. Colleges and local governing          in consultation with all internal               faculty leader
boards can similarly pursue a supportive     stakeholders. Compared to community
approach by acknowledging the fatigue        college systems in other states (and the
and anxiety that many faculty, staff,        other public higher education sectors
and administrators feel, by limiting and     in California), the CCC system is
consolidating the burdens placed on          largely decentralized, with relatively
faculty by burgeoning state and local        light oversight from the state or system
initiatives, and by freeing up faculty       level and greater oversight at the local
from non-classroom obligations that          level. CCCs also enjoy vastly more
are not productive towards helping           autonomy than California’s K-12
students meet their end goals. At the        system, where the State Board of
same time, the CCC system should             Education sets curriculum standards,
embrace ambitious performance goals          chooses assessments, and can identify
that signal a real sense of urgency and      and intervene in underperforming
commitment, and invite all parties to        districts. Given these freedoms and the
the table to develop robust solutions.       tradition of shared governance in the
                                             CCC system, CCCs have every reason
At both the system and college levels,       to take ownership and full responsibility
there should be a clear vision for           for their own goals and performance.
improvement, including clear goals
for improved student outcomes. The
CCC system needs to embrace a small
number of high-level statewide goals
(see page 13) while colleges need to
develop and own a more detailed
set of goals that are aligned with the



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                            37
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 114 of 216


                                   HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
“ The system will do
  a better job holding
                                   With a new Chancellor in place, the system office is well positioned to revisit
                                   existing goals. As proposed earlier (see page 13), adopting a handful of clear,
     itself accountable if         ambitious goals at the system level can help orient the colleges toward a shared set
     the participants on all       of high priorities. The Chancellor’s Office and Board of Governors can reinforce
     levels (faculty, staff        these goals by routinely using them to evaluate system-wide progress and adjust
     and administration) do        course. The Board of Governors can also do more to recognize and celebrate
     a better job of holding       colleges or programs that meet an objective threshold of success that aligns with
     themselves accountable.       the system-wide outcome goals. The Strong Workforce Stars and Rising Stars
     The challenge is how          recognition for colleges reaching specified outcomes is a current example of this.
     to measure? It should
     be simple and clear           The Chancellor can also model the kind of behaviors and attitudes that would be
     and connected to the          helpful at the college level. For instance, the Chancellor should model a solution-
     student’s success             oriented mindset, focusing on factors within the system’s control and taking
     because education             the lead instead of waiting for the Legislature, Governor, or another education
     is the core.                  sector to initiate change that affects the CCCs. The Chancellor and system office
     — College Science ”           team should also model good leadership practices such as sticking to a clear vision,
       Lab Coordinator             focusing on priorities while avoiding distractions, and aligning resources with
       via the Virtual Town Hall
                                   goals. The steady, focused implementation of recommendations from The Student
                                   Success Task Force is a good example of this. Looking forward, Guided Pathways
                                   presents another good opportunity for the Chancellor’s Office to model these
                                   leadership practices.

                                   Finally, the Chancellor can promote and adhere to a policy of rigorous
                                   transparency in reporting at every level. Data definitions and rules ought to
                                   provide the fullest picture of student achievement possible, even when it is
                                   not especially flattering. Wherever possible, the community college system
                                   should strive to make all outcome data public-facing and easily accessible, so
                                   that any stakeholder can see a clear and complete picture of college and system
                                   performance. As a good example, the Strong Workforce Program publicly posts
                                   all uses of funds online.46 The CCC system already has a reputation as an honest
                                   broker of information in higher education, and the Chancellor can build on
                                   it further by committing to being a strong partner to the Administration and
                                   Legislature as they seek to understand the performance of the colleges.




38                                          CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 115 of 216




                                                                                                                          C O L L E G E O F T H E S I S K I YO U S




COMMITMENT 6:
Enable action and
thoughtful innovation.
Moving the needle on student outcomes        FULFILLING THIS
will require calculated risk, careful        COMMITMENT                                  “ There  is an opportunity
                                                                                           in every moment, if you
monitoring, and acceptance that failures     Moving forward, colleges should think
will sometimes happen. Too often
                                                                                           choose to seek the
                                             carefully about which innovations
the system has adopted a risk-averse         will track closely with state and local
                                                                                           vision and act on it.
stance because it is afraid of criticism     goals. For instance, those innovations
                                                                                           The only thing restricting
                                                                                           change is to not change.
or penalties, but students deserve more.
The CCC system as a whole needs a
                                             that help students learn better and reach
                                             their goals, help faculty assess learning     — Member of the public                       ”
                                                                                              via the Virtual Town Hall
culture shift that values action over        outcomes, or help student services
inaction, innovation over the status quo.    personnel monitor student behavior are
This change will require creativity and      all worthy of calculated risk.
openness among people who are more
accustomed to rules and regulation.         Of course, the varying approaches to
Rather than asking “why?” decision-         innovation must be both thoughtful
makers and gate-keepers at the college      and deliberate, with leaders first
and state levels will need to start asking  looking at the data to determine the
“why not?”                                  underlying problems, then choosing
                                            among potential solutions. Results
At the same time, policy makers at all      should be tracked early and often,
levels need to sharpen and refine the       with colleges adjusting course when
way they think about innovation. Like       necessary. If new strategies don’t work,
any industry, it is easy to latch on to     they should be viewed as opportunities
the latest “shiny new object,” but it is    to learn and improve. As a system, it is
critical for colleges to avoid adopting a   crucial to reward action and thoughtful
new technology or methodology merely innovation, not point fingers when
because it is new. It needs to be part of a results are less than anticipated.
coherent overall plan.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                        39
               Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 116 of 216




Examples of
Promising
Innovations
Across California, colleges
are pushing forward on many
fronts, launching innovative
programs and using new
technologies to improve
                                     SOUTHWESTERN COLLEGE
student success, such as:
  • Using improved assessment
    and diagnostic tools in
    targeted, speciﬁc ways to        “ When the economy sours, enrollment spikes and funding
                                       drops…It is difﬁcult to plan any long term plans or
    support student learning,
    such as pinpointing basic            identify a future vision when there is so much uncertainty
    skills gaps and using the            in funding and there is a huge lack of planning that is
    information to assign                probably stemming from these factors. I see this as the
    individualized skill-building        largest challenge to success in the California Community
    exercises to students.
                                         College system today.
  • Using predictive analysis of
                                            via the Virtual Town Hall
                                                                        ”
                                         — Community College Vice President
    students’ grades and high
    school courses to inform
                                     At the state level, it is critical for California to think beyond technological
    placement of students into
    collegiate-level coursework.     innovations for improving the CCC system, and additionally consider policy
                                     and funding innovations. Many individuals interviewed for this project or
  • Developing new methods for       participating in the Virtual Town Hall pointed to the limitations of traditional
    assessing the prior learning
                                     models of enrollment accounting and “seat time” funding. They noted that these
    of adult learners by allowing
    older students to count
                                     models often restrict colleges from implementing promising new practices, fail to
    valuable skills and knowledge    target resources effectively, and create funding volatility that impedes long-term
    gained in other settings (e.g.   planning. Correcting these structural flaws is not a simple matter, nor one that
    the military or workplace)       the Chancellor’s Office can tackle alone. A systemwide conversation is needed to
    toward their desired degree,     consider how current funding mechanisms interfere with CCC performance. Even
    credential, or transfer.
                                     long-standing policies must be reconsidered if it’s clear they are getting in the way
  • Facilitating regional            of progress.
    coordination among colleges
    to address labor market gaps
    in the region and prepare
    students for the workforce.

Additionally, by request of the
Governor, the CCC system over
the coming year will explore
establishing a fully online
community college to provide
full and open access to the
opportunities of the CCCs.




       40                                      CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 117 of 216


HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
The Chancellor should make it clear that the system office should enable, not          “ We  could do a much
                                                                                         better job if we could
stifle, innovation on the ground. The Chancellor can commit to fostering a
                                                                                          have more control over
culture of open-mindedness and creativity to support colleges that want to try a
                                                                                          our colleges, how we
promising new idea. The Chancellor can also commit to providing political back-
up to thoughtful innovators, offering support, not blame, when experiments fall
                                                                                          spend our money, and
short despite good planning.
                                                                                          how we meet the needs
                                                                                          of our students. We have
Additionally, the Chancellor should encourage the Board of Governors to seek              incredibly talented faculty,
ways to use flexibility as a tool for motivating change and best practices when           staff and administrators
possible. For instance, the Chancellor’s Office should explore ways to loosen or          at our colleges, but they
waive those categorical program requirements that are barriers to thoughtful              spend much of their time
innovation. The Chancellor should work with partners in state government to               trying to work around
explore policy and funding innovations that would provide greater flexibility in          regulations that get in
exchange for demonstrated success, exemptions from rigid seat-time requirements           the way, rather than
in certain instances that stimulate improved student outcomes, and solutions to           focusing on the true
address the volatility and instability of enrollment-driven funding.                      issues that will move
                                                                                          the needle on student
The Chancellor’s Office should continue its work to understand how to take                success and completion.
innovations to scale effectively and rapidly. As an example, the Doing What               — Jane Harmon, Ph.D.
                                                                                            Interim Chancellor,
                                                                                                                                   ”
Matters for Jobs and the Economy initiative has quickly scaled a program that               Yosemite Community College District,
addresses employer concerns over the lack of “soft skills” among graduates, starting        via Virtual Town Hall

with a network of 10 colleges at first, then expanding to 22 the following year
and 35 the year after that. Lessons learned from this approach can benefit the
Chancellor’s Office as it implements other reform strategies.

Finally, the Chancellor’s Office should shine a spotlight on good ideas by creating
peer-to-peer forums that foster sharing of best practices, including examining and
highlighting successful regional models for practices that can potentially be scaled
system-wide.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                   41
COLLEGE OF THE DESERT
                   Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 118 of 216




                                            COMMITMENT 7:
                                            Lead the work of partnering
                                            across systems.
                                            On the natural, education systems           themselves drive the many cross-sector
           “ When looking for change,
             we don’t have a united
                                            build toward self-sustenance and            discussions and negotiations needed
                                            autonomy. This is good for systems          to function as a connected system of
                voice. As education         and the institutions within them,           higher education. Some regions are
                systems we are doing        but not always good for students. As        doing this effectively, but most are
                a lot of things in          documented by numerous studies,             not. At the state level, there is some
                opposition to each other.   students experience significant barriers    activity to coordinate across sectors.
                We can do a lot more        and disconnects when moving from one        For instance, a few years ago the CCC
                good when advocating        system to another.47 Without strong         and CSU systems collaborated closely
                for change together.
                — Alejandro Lomeli
                  Student Leader
                                      ”     linkages between K-12 schools and
                                            community colleges, the state is limiting
                                                                                        on Associate Degrees for Transfer, an
                                                                                        important reform for streamlining
                                            access and opportunity for students.        transfer pathways for students. More
                                            Without strong linkages to UC, CSU,         recently, workforce system leaders have
                                            and the workforce development system,       engaged with the community colleges
                                            community colleges are unintentionally      to develop a framework for regional
                                            hampering students’ future prospects.       collaboration, as required by state and
                                            The task now is to reverse engineer         federal policies. And this year, the Board
                                            California’s public education system to     of Governors and the K-12 State Board
                                            make it work better for students, even if   of Education have activated a Joint
                                            that means giving up a piece of turf        Advisory on Workforce Pathways to
                                            or control.                                 discuss shared policy imperatives. These
                                                                                        are all steps in the right direction, but
                                            Unlike other states, California doesn’t     not sufficient or systemic enough to
                                            have a coordinating body or central         address the array of cross-system issues
                                            authority at the state level to oversee     that need attention.
                                            higher education, meaning that
                                            postsecondary education leaders must



           42                                        CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 119 of 216


FULFILLING THIS
COMMITMENT
Moving forward, education leaders need
to meet across education systems much
more frequently, in more depth, and
with more personnel dedicated to the
task. This is true at both the state and
regional levels.

There are at least three major cross-
system issue areas that need attention:
  • The first is continued work between
    the CCCs and partners at UC,
    CSU, and private universities to
    simplify transfer pathways for
    students. As an overarching design
    principle, all parties should strive
    to simplify the process rather than
    create elaborate communications and
    counseling systems to help students
    navigate an overly complicated path.

  • A second area is ongoing
    feedback between CCC technical
    education programs, workforce
    development programs, and
    employers. These activities should
    also be coordinated with K-12
    and the other post-secondary
    education systems, to provide
    consistent messaging to students
    and avoid a cacophony of requests
    to businesses and industry groups.

  • A third area for emphasis is forming
    an active partnership with the
    K-12 system to align messaging,
    expectations, and policy. Collectively,
    we need to enhance the way we
    communicate about community college
    readiness and the need for early career
    exploration to students, families,
    and educators. The state must seek
    productive ways for CCC and K-12
    faculty to work together across sectors
    to break down an “us versus them”
    mentality and make real progress on
    aligning expectations and curriculum.
    Each party must accept responsibility
    for building these linkages and also for
    fixing problems that arise from failures
    to communicate and partner effectively.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                  43
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 120 of 216


                           HOW THE CHANCELLOR’S OFFICE CAN LEAD THE WAY
                           The Chancellor’s Office should model the kind of cross-sector collaboration and
                           leadership at the state level that needs to be seen at the local level. To this end, the
                           Chancellor should initiate joint meetings with peers at the UC, CSU, workforce
                           development, and K-12 systems to address priority issues.

                           The Chancellor should also call on the leaders of other education sectors to help
                           address issues that affect students transferring from CCCs, such as impaction
                           policies that limit the enrollment of transfer-ready CCC students or institutions
                           not honoring Associate Degrees for Transfer as expected. The Chancellor should
                           also encourage both UC and CSU to join in adopting the global principle of
                           holding students harmless for poor alignment and communication across the
                           sectors (see page 21). Additionally, the Chancellor should work with other
                           education sector leaders to share student data safely and securely, allowing CCCs to
                           better understand which students are moving into other systems and whether they
                           are persisting and succeeding.

                           Finally, the Chancellor should lead a statewide conversation about the collective
                           impact of our higher education system on social and economic mobility, taking
                           the same, rigorously transparent approach proposed for the community college
                           system. The Chancellor should work with partners in K-12, CSU, UC, and the
                           workforce development system to set long-term goals for improvement. By setting
                           and owning goals together, collectively, California’s education segments can skip
                           the finger-pointing and move ahead with finding shared solutions.




44                                   CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
            Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 121 of 216



Join the Vision for Success
In interviews and the Virtual Town Hall, many stakeholders commented that this
moment represents a ripe opportunity for the California Community Colleges               “ The  CCC system should
                                                                                           deliberate, discuss, and
(CCCs). They cited a growing national awareness about income inequality and the
need for accessible opportunities for upward mobility. They mentioned California’s
                                                                                           engage in discourse with
relatively robust investments in CCCs in recent years and the Governor’s and
                                                                                           all Californians with regard
Legislature’s continued interest in supporting change and improvement in the               to the topics discussed
colleges. Finally, they mentioned the leadership potential of the new Chancellor.          here. Without dialogue,
To many individuals inside and outside the CCC system, this moment represents              truth cannot present itself.
an opportunity for transformational change.                                                With continuous dialogue
                                                                                           with all stakeholders,
                                                                                           California will beneﬁt.
Still, this opportunity will not be realized without collective action. This document
lays out ambitious goals and a set of comprehensive commitments to achieve                 — Member of the public
                                                                                             via the Virtual Town Hall
                                                                                                                         ”
those goals. Together these commitments are a call to action that extends to every
individual in the college system. All personnel in the college system can embrace
the seven commitments and make changes big and small that help move the
system closer to its goals. The CCCs have always strived to help their students
reach their full potential. Now is the time for the colleges themselves to reach their
full potential as California’s engine of social and economic mobility. It will take
courage and persistence, but California’s students deserve no less.

This call to action must extend beyond the colleges as well, to all Californians,
because the success of the CCCs is essential to the success of our state as a whole.
For those who work outside the CCC system, there are plenty of ways to stay
involved and contribute. You can, for example:
  • Attend your local college district board meetings and ask questions about
    the district or college’s goals, performance, and plans for improvement.

  • Watch the state level Board of Governors meetings online.
    Write to the Board about your concerns.

  • Write to your state legislator and voice your support for the CCCs.

  • Talk to the community colleges students you know and ask them
    about their educational and life goals. Support them—emotionally,
    academically, or financially—as they work towards those goals.

  • Attend a community college graduation ceremony to celebrate the hard
    work of CCC faculty, administrators, and students themselves.

Regardless of one’s role inside or outside of the colleges, every individual can join
in the commitments, follow the collective progress of community colleges, and
hold our system leaders accountable. No less than California’s future is at stake.




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                             45
        Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 122 of 216



References
 1
      Legislative Analyst’s Office. 2016-17 Budget: Higher Education Analysis (February 26, 2016).
      http://www.lao.ca.gov/Publications/Report/3372
 2
      Public Policy Institute of California Higher Education Center. Higher Education in California (April 2016).
      http://www.ppic.org/content/pubs/report/R_0416HEBKR.pdf
 3
      National Center for Education Statistics. Table 308.10: “Total 12-month enrollment in degree granting post-secondary
      institutions, by control and level of institution and state or jurisdiction: 2013-2014” (2015).
      https://nces.ed.gov/programs/digest/d15/tables/dt15_308.10.asp?current=yes
      Notes: Total U.S. enrollment in public 2-year colleges in 2013-14 (most recent year of data available) was 9,798,621.
      Total California enrollment in public 2-year colleges in 2013-14 was 2,104,251.
 4
      Chetty, R., Grusky, D., Hell, M., Hendren, N., Manduca, R., and Narang, J. The Fading American Dream: Trends in Absolute
      Income Mobility Since 1940 (The Equality of Opportunity Project; December 2016).
      http://www.equality-of-opportunity.org/assets/documents/abs_mobility_summary.pdf
 5
      California Community College Chancellor’s Office. “California Community Colleges Key Facts” (2017).
      http://californiacommunitycolleges.cccco.edu/PolicyInAction/KeyFacts.aspx
 6
      California State University Budget Office. Table: “Total Headcount Enrollment by Term, 2015-16 College Year” (2016).
      http://www.calstate.edu/budget/enrollment_sufrev/2015-2016/?table=tbl_1
      and
      University of California Infocenter. Table: “University of California Fall Enrollment Headcount by Level and Residency”
      (2016).
      https://www.universityofcalifornia.edu/infocenter/fall-enrollment-headcounts
      Note: UC enrollment figure does not include students in medical residency.
 7
      Texas Higher Education Coordinating Board, compiled by the Texas Association of Community Colleges.
      Table: “Fall Enrollment” (November 2016).
      http://www.tacc.org/uploads/tinymce/data%20and%20info/enrollment/fall%202016%20enroll.pdf
 8
      California Community College Chancellor’s Office. “California Community Colleges Key Facts” (2017).
      http://californiacommunitycolleges.cccco.edu/PolicyInAction/KeyFacts.aspx
 9
      California Community College Chancellor’s Office. 2017 Student Success Scorecard (statewide report).
      http://scorecard.cccco.edu/scorecardrates.aspx?CollegeID=000
 10
      California Community Colleges Chancellor’s Office, Management Information Systems Data Mart. “Enrollment Status
      Summary Report” (options selected: Fall 2016, enrollment status; accessed June 2017).
      http://datamart.cccco.edu/Students/Enrollment_Status.aspx
 11
      California Community College Chancellor’s Office. 2017 Student Success Scorecard (statewide report).
      http://scorecard.cccco.edu/scorecardrates.aspx?CollegeID=000
 12
      California Community College Chancellor’s Office, Management Information Systems Data Mart. “2015-16 Annual Student
      Headcount.” http://datamart.cccco.edu/Students/Student_Term_Annual_Count.aspx
 13
      Legislative Analyst’s Office. 2016-17 Budget: Higher Education Analysis (February 26, 2016).
      http://www.lao.ca.gov/Publications/Report/3372
 14
      The College Board. Table: “Average Published Tuition and Fees by State in Current Dollars and in 2016 Dollars, 2004-05 to
      2016-17,” in Trends in Higher Education (no date; accessed online April 2017).
      https://trends.collegeboard.org/college-pricing/figures-tables/tuition-fees-sector-state-over-time
 15
      California Community Colleges Chancellor’s Office, Management Information Systems Data Mart. “Financial Aid Summary
      Report” (accessed online June 2017).
      http://datamart.cccco.edu/Services/FinAid_Summary.aspx
 16
      Public Policy Institute of California Higher Education Center. Expanding College Access (April 2016).
      http://www.ppic.org/content/pubs/report/R_0416HEBKR.pdf




46                                                    CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 123 of 216

 17
      Legislative Analyst’s Office. 2016-17 Budget: Higher Education Analysis (February 26, 2016).
      http://www.lao.ca.gov/Publications/Report/3372
 18
      Community College League of California. “Fast Facts 2015” (March 2015).
      http://www.faccc.org/wp-content/uploads/2015/04/ff2015.pdf
 19
      Source of data: California State University Office of Analytics, Fall 2010 cohort, and University of California Institutional
      Research and Academic Planning, Fall 2009 cohort. Source of analysis: Public Policy Institute of California, by special request.
      Notes: Among CSU freshmen that persist to junior year, 79 percent graduate within four additional years. Among community
      college transfers to CSU, 72.8 percent graduate within four additional years. Among UC freshmen that persist to sophomore
      year, 88.5 percent graduate within four additional years. Among community college transfers to UC, 86.1 percent graduate
      within four additional years.
 20
      Legislative Analyst’s Office. The 2017-18 Budget: Higher Education Analysis (February 16, 2017).
      http://lao.ca.gov/Publications/Report/3559#top
 21
      California Community College Chancellor’s Office. 2016 State of the System Report (2016): 6.
      http://californiacommunitycolleges.cccco.edu/Portals/0/Reports/2016-SOS-Report-ADA.pdf
 22
      California Community College Chancellor’s Office. 2017 Student Success Scorecard
      (statewide degree/transfer report: completion).
      http://scorecard.cccco.edu/scorecardrates.aspx?CollegeID=000
 23
      California Community College Chancellor’s Office. “Methodology for College Profile Metrics” (January 2017).
      http://extranet.cccco.edu/Portals/1/TRIS/Research/Accountability/ARCC2_0/Profile%20and%20College%20Specs%20
      jan%202017%20draft.pdf
 24
      Johnson, H., Cuellar Mejia, M., and Bohn, S. Will California Run Out of Graduates?
      (Public Policy Institute of California, October 2015).
      http://www.ppic.org/content/pubs/report/R_1015HJR.pdf
 25
      California Competes. Mind the Gap: Delivering on California’s Promise for Higher Education (December 2015), 7-8.
      http://californiacompetes.org/wp-content/uploads/2015/12/Mind-the-Gap.pdf
 26
      California Competes. Credential Crunch (2013), 7.
      http://californiacompetes.org/wp-content/uploads/2012/06/CaCompetes_Credential_Crunch.pdf
 27
      Foundation for California Community Colleges. “California Community College Facts and Figures”
      (accessed online June 2017).
      http://foundationccc.org/About-Us/About-the-Colleges/Facts-and-Figures
 28
      Foundation for California Community Colleges. “California Community College Facts and Figures”
      (accessed online June 2017).
      http://foundationccc.org/About-Us/About-the-Colleges/Facts-and-Figures
 29
      California Community Colleges Chancellor’s Office, Management Information Systems Data Mart.
      “Citizenship Status Summary Report” (accessed online June 2017).
      http://datamart.cccco.edu/Students/Citizenship_Status_Summary.aspx
 30
      Lumina Foundation. “California’s Progress Toward the Goal” in A Stronger Nation: Learning beyond high school builds
      American talent (accessed online June 2017).
      http://strongernation.luminafoundation.org/report/2017/#state/CA
 31
      Legislative Analyst’s Office. 2016-17 Budget: Higher Education Analysis (February 26, 2016).
      http://www.lao.ca.gov/Publications/Report/3372
 32
      The Institute for College Access and Success. “What College Costs for Low-Income Californians” (February 2017).
      http://ticas.org/content/pub/what-college-costs-low-income-californians
 33
      California Community Colleges Chancellor’s Office. 2017 Student Success Scorecard (Statewide Report, Remedial/ESL).
      http://scorecard.cccco.edu/ADA_scorecard.aspx
 34
      Committee for Economic Development. Boosting California’s Postsecondary Education Performance: A Policy Statement and
      Call to Action (Washington, DC: November 2013): 11.
      http://www.ltg.ca.gov/docs/CED%20California%20Rpt6.pdf



CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                    47
         Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 124 of 216

 35
      California Competes. “Community College Completion” (November 19, 2013).
      http://californiacompetes.org/news_and_events/cccmap/
 36
      California Competes, by special request (2017).
      Notes: Central Valley and Sierras region includes the counties of Alpine, Amador, Calaveras, Fresno, Inyo, Kern, Kings,
      Madera, Mariposa, Merced, Mono, San Joaquin, Stanislaus, Tulare, and Tuolumne. Inland Empire region includes the counties
      of Riverside and San Bernardino. Far North region includes the counties of Butte, Colusa, Del Norte, Glenn, Humboldt, Lake,
      Lassen, Mendocino, Modoc, Nevada, Plumas, Shasta, Sierra, Siskiyou, Tehama, and Trinity.
 37
      Source of analysis: Centers of Excellence for Labor Market Research, by special request (2017).
      Notes: According to the Centers of Excellence for Labor Market Research, there were 102,761 associates degrees, certificates,
      credit and noncredit awards in career technical fields awarded in the CCCs in 2015-16. Meeting this goal will require attention
      to whether the number and types of awards issued are a good match for the labor market. Unfortunately this cannot be
      easily assessed using currently available data sources. However, the number of awards issued, in combination with the goal
      on employment in field of study, will provide evidence about whether the goal is being met. Increased wage gains among
      skills-builders would also be evidence of the goal being met. Because of forthcoming changes in the way the state projects job
      openings, the Chancellor’s Office should revisit and revise this goal as appropriate in the coming years.
 38
      Source of analysis: Johnson, H. “Testimony: Closing California’s Workforce Skills Gap” (Public Policy Institute of California
      Higher Education Center, May 18, 2016). http://www.ppic.org/main/blog_detail.asp?i=2050
      Additional analysis by Public Policy Institute of California, by special request (2017).
      Source of statement about growth in occupations requiring bachelor’s degrees: Centers of Excellence for Labor Market
      Research, by special request (2017).
      Source of CCC to CSU transfer data: California State University. “California Community College Transfers, By Institution of
      Origin” (options selected: “all” in all categories; accessed online June 2017).
      http://asd.calstate.edu/ccct/2015-2016/SummaryYear.asp
      Source of CCC to UC transfer data: University of California. “Transfer fall admissions summary” (options selected: transfer
      enrollees, residency, CA community colleges; accessed online June 2017).
      https://www.universityofcalifornia.edu/infocenter/transfer-admissions-summary
      Notes: The most recent year of available transfer data for both UC and CSU is 2015-16, showing that there were 13,549 CCC
      transfers to UC in Fall 2015 and 58,272 CCC transfers to CSU in 2015-16. (Note: UC data for Fall 2016 were available at
      the time of this publication and showed a promising increase in the number of transfers. CSU data for 2016-17 were not yet
      available at the time of publication.)
 39
      Source of analysis of statewide average and top quintile average: Foundation for California Community Colleges,
      by special request (2017).
      Source of raw data: California Community College Chancellor’s Office, by special request (2017).
      Notes: Analysis based on most recent year of data, 2015-16. Analysis includes total units for all students, excluding those
      student records showing degree attainment with less than 60 units, on the rationale that virtually all 2-year associate degrees
      require at least 60 units and the excluded records likely reflect a record-keeping anomaly.
 40
      Source of analysis of statewide average and top quintile average: Santa Rosa Junior College, administrator of the CTE
      Outcomes Survey.
      Notes: The most recent administration of the CTE Outcomes Survey was 2016, with 68 colleges participating. (In future
      administrations, all colleges will participate.) Survey respondents are former CCC students who received a CTE award or
      who took at least 9 units of CTE coursework, including at least one non-introductory course. Respondents counted as having
      employment in their field of study if they reported their job was “very closely” or “closely” related to their CTE coursework.
      Percentage calculation includes in the denominator respondents who were unemployed at the time of the survey, but excludes
      students who had transferred to a 4-year university and were pursuing studies, students who reported taking their CTE
      coursework for non-employment reasons (e.g. personal enrichment), and students who skipped the question on the survey. For
      more information on the CTE Outcomes Survey, see https://cteos.santarosa.edu/
 41
      California Education Code Section 84754.6 as amended by Chapter 687, Statutes of 2014.




48                                                      CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS
              Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 125 of 216

 42
      California Community College Chancellor’s Office. 2016 State of the System Report (2016): 6.
      http://californiacommunitycolleges.cccco.edu/Portals/0/Reports/2016-SOS-Report-ADA.pdf
 43
      Adapted from:
      American Association of Community Colleges. “Guided Pathways: Planning, Implementation, Evaluation” (February 2017).
      http://www.aacc.nche.edu/Resources/aaccprograms/pathways/Documents/AACCPathways_Planning_Implementation_
      Graphic_FINAL.pdf
      and
      Stobel, N. and Christian, S. What is the “Guided Pathways Model?” (Bakersfield College, November 15, 2016).
      http://extranet.cccco.edu/Portals/1/ExecutiveOffice/Board/2017_agendas/January/Item-3.3-Attachment-1-Pathways.pdf
 44
      Hodara, M., Jaggars, S., and Karp, M. Improving Developmental Education Assessment and Placement: Lessons from Community
      Colleges Across the Country. Working Paper No. 51 (Columbia University, Teachers College, Community College Research
      Center; 2012).
      Hughes, K., and Scott-Clayton, J. Assessing Developmental Assessment in Community Colleges. Working Paper No. 19
      (Columbia University, Teachers College, Community College Research Center; 2011).
      Rodríguez, O. Increasing Access to College-Level Math: Early Outcomes Using the Virginia Placement Test. Brief No. 58
      (Columbia University, Teachers College, Community College Research Center; 2014).
      Henson, L., and Hern, K. “Let Them In: Increasing Access, Completion, and Equity in College English.” Perspectives:
      November/December (The Research and Planning Group for California Community Colleges; 2014).
      Scott-Clayton, J., Crosta, P., and Belfield, C. “Improving the targeting of treatment: Evidence from college remediation.”
      Educational Evaluation and Policy Analysis 36, 371–393; 2014).
 45
      California Community College Chancellor’s Office. 2016 State of the System Report (2016): 6.
      http://californiacommunitycolleges.cccco.edu/Portals/0/Reports/2016-SOS-Report-ADA.pdf
 46
      Note: See doingwhatmatters.cccco.edu/StrongWorkforce/2016_17PlansAndAnalytics.aspx
 47
      See, for example:
      Career Ladders Project and Jobs for the Future. College to Career Pathways: Getting from Here to There on the Roadmap for a
      Stronger California Economy (Prepared for the CCC Task Force on Workforce, Job Creation and a Strong Economy; April 10,
      2015).
      http://doingwhatmatters.cccco.edu/portals/6/docs/SW/Structured%20Pathways%20&%20Support%20Support_Part%20
      1-042015.pdf
      Little Hoover Commission. A New Plan for a New Economy: Reimagining Higher Education (October 2013).
      http://www.lhc.ca.gov/studies/218/Report%20218.pdf
      Tierney, W. and Rodriguez, B. The Future of Higher Education in California: Problems and Solutions for Getting In and Getting
      Through (Pullias Center for Higher Education, Rossier School of Education, University of Southern California; April 2014).
      http://www.uscrossier.org/pullias/wp-content/uploads/2014/06/The-Future-of-Higher-Education-in-CA-Monograph.pdf
      Venezia, A., Bracco, K., and Nodine, T. One Shot Deal? Students Perceptions of Assessment and Course Placement in California’s
      Community Colleges (Wested; 2010).
      https://www.wested.org/resources/one-shot-deal-students-perceptions-of-assessment-and-course-placement-in-californias-
      community-colleges/




CALIFORNIA COMMUNITY COLLEGES VISION FOR SUCCESS                                                                                   49
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 126 of 216
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 127 of 216




  EXHIBIT (
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 128 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                                Civil Case No. 4:20-cv-04592-JST

15                                             Plaintiff, DECLARATION OF JUDY C. MINER IN
                                                          SUPPORT OF PLAINTIFF’S MOTION
16                 v.                                     FOR PRELIMINARY INJUNCTION

17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; and MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration and Customs
     Enforcement,
22
                                            Defendants.
23

24

25

26

27

28

                   Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 129 of 216



 1        I, Judy C. Miner, declare as follows:

 2          1.     I am a resident of the State of California. I am Chancellor of the Foothill-De Anza

 3   Community College District (FHDA or the District).

 4          2.     I make this Declaration based upon my personal knowledge, a review of records

 5   and information kept in the regular course of FHDA business and made available to me in the

 6   course of my duties at FHDA, and information provided to me by FHDA employees including

 7   those who work under my direction and supervision and those who do not. If called as a witness,

 8   I could and would testify competently to the matters set forth below.

 9          3. I have been employed as Chancellor since August 1, 2015. I have worked as a higher

10   education administrator since 1977 and in the California Community Colleges (CCCs) since

11   1979. I have held numerous administrative positions in instruction, student services, and human

12   resources at City College of San Francisco, the CCCs Chancellor's Office, De Anza College, and

13   most recently Foothill College, where I served as president from 2007-2015.

14          4.      As part of my regular job duties as Chancellor, I am responsible for guiding an

15   effective long-range planning process; working with the presidents of Foothill and De Anza

16   colleges in focusing on the colleges’ primary roles of teaching and learning; providing leadership

17   for the role of technology in higher education; advancing the district’s commitment to diversity

18   and cultural pluralism; overseeing district and college budgets; supporting the district’s

19   commitment to participatory governance; advocating for the educational and financial needs of

20   the district to local, state, and federal government officials; strengthening existing ties and

21   developing new sustainable partnerships with business, industry, local communities, other

22   colleges and universities, K-12 schools, and other entities; and working with the Foothill-De

23   Anza Foundation to raise funds.

24          5.     I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

25   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

26   Guidance), and am familiar with its contents.

27          6.     I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

28   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.
                                                            1
                    Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 130 of 216



 1   International Students at FHDA

 2          7. The District has a long history of hosting international students for more than 30

 3   years. Recently, FHDA had 2,256 distinct F-1 students enrolled during the spring 2020 term, the

 4   second largest population of international students at a CCC district. This includes 700 F-1

 5   students enrolled at Foothill College and 1,692 F-1 students enrolled at De Anza College (some

 6   students are cross enrolled). Our F-1 students come from approximately 90 countries, the top ten

 7   countries being China, Indonesia, South Korea, Taiwan, Japan, Vietnam, Malaysia, Hong Kong,

 8   India and Brazil.

 9          8.     International students’ presence on FHDA campuses furthers our mission which

10   declares: “The mission of the Foothill-De Anza Community College District is student

11   success. We are driven by an equity agenda and guided by core values of excellence, inclusion,

12   and sustainability. Every member of our district contributes to a dynamic learning environment

13   that fosters student engagement, equal opportunity, and innovation in meeting the various

14   educational and career goals of our diverse students. We are committed to providing an

15   accessible, quality undergraduate education dedicated to developing a broadly educated and

16   socially responsible community that supports an equitable and just future for California.”

17          9.     The vibrancy and diversity of our international student population are key

18   contributors to sustaining our core values of excellence and inclusion. Their global perspectives

19   and experiences enhance the learning experience for all of our students, and the international

20   students are an integral part of the fabric of the FHDA communities. The high transfer rates of

21   FHDA international students to four-year universities are a testament to the educationally rich

22   environment in which international students share their talents and perspectives.

23   FHDA Response to COVID-19

24          10.    In light of the public health threat posed by COVID-19, FHDA moved to virtual

25   learning on March 16 for all classes, except for those that could not be adequately completed

26   without an in-person component—such as studio arts, science laboratories, physical activity

27   courses, automotive technology, and allied health clinicals. This shift coincided with the last

28   week of classes for the winter quarter 2020, followed by one week of finals and one week of
                                                           2
                   Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 131 of 216



 1   spring break. Instruction for spring quarter 2020 was delayed by one week in order for FHDA to

 2   provide professional development for all employees to prepare for 100 percent virtual learning as

 3   of April 13.

 4           11.    On May 27, I sent a message to all employees regarding FHDA’s decision for

 5   summer and fall 2020 plans, which comprised 100% online classes and very limited hybrid

 6   classes that would be required to follow health and safety guidelines. The highest priority for

 7   hybrid courses were and continue to be our allied health programs because they train essential

 8   workers.

 9           12.    On the same day this message was sent, FHDA formed a districtwide Consultation

10   Task Force to effectuate planning for the summer and fall 2020 quarters. I chaired the task force.

11   About 25-30 individuals have attended two meetings including two student body presidents, three

12   Academic Senate Presidents, three Classified Senate Presidents, two college presidents, three

13   vice-chancellors, eight vice-presidents, 10 union presidents and their chief negotiators, and four

14   meet-and-confer representatives. The planning process lasted two months. We met twice where

15   we discussed the results of a student and staff survey, discussions at senate meetings and

16   governance councils, and public health data and guidelines regarding COVID-19. After

17   recommendations were given to the task force by the Chancellor’s Cabinet, it agreed to proceed

18   with a fall 2020 plan that embodied the abundance of caution necessary in the face of a global

19   pandemic.

20           13. In creating the District’s fall 2020 plan, FHDA relied upon the representations in

21   ICE’s March 13 Guidance that its in-person learning exemptions for F-1 students would be in

22   effect for the duration of the COVID-19 emergency. Because of the March 13 Guidance, FHDA

23   was able to create a plan of predominantly online instruction that safeguarded the health and

24   safety of all of the District’s students, staff, and faculty without concern that the District’s

25   international students will lose their status.

26   The July 6 Directive Harms FHDA

27           14.    The July 6 Directive significantly disrupts FHDA’s fall 2020 plans as we must

28   now redirect time and effort away from other major initiatives—including but not limited to
                                                            3
                    Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 132 of 216



 1   general obligation bond projects in support of housing, capital construction, and energy

 2   management; likely budget reductions by the State of California; and workforce and economic

 3   development partnerships to benefit students and local businesses—that we normally take in

 4   preparation for the new school year toward considering whether to modify our fall 2020 plan we

 5   have already spent months creating. Because this work is in addition to what we planned for, we

 6   will incur added expenses, yet to be calculated.

 7          15.    FHDA is assessing possible modifications to assist international students in the

 8   registration system and their attendant costs in light of the July 6 Directive. We may need all

 9   remaining 11 weeks before the start of fall 2020 to fully implement any necessary changes —if

10   we determine we can safely accommodate them. The ultimate timing is dependent on faculty

11   availability, the courses they might offer, and the required effort to create or modify existing

12   courses.

13          16.    The task force will meet again on July 16 to continue preparations for the fall 2020

14   term and discuss what—if any—changes FHDA can make to support its international students.

15   We continue to evaluate how much in-person instruction can be safely offered given the increase

16   of COVID-19 cases in Santa Clara County. Public data provided by Santa Clara County shows

17   the number of new and cumulative cases of COVID-19 and related deaths over time. In Santa

18   Clara, the COVID-19 pandemic continues. In the last month, FHDA had an employee test

19   positive for COVID-19. This required FHDA to devote extensive resources to conduct

20   sanitization and contact tracing for exposure to fewer than 10 people. Based on that one instance,

21   it is unclear whether FHDA would have the resources to take similar actions if a large segment of

22   the campus population were infected as a result of the more expansive in-person learning FHDA

23   is contemplating because of the July 6 Directive.

24          17.    In addition to reassessing fall 2020 plans, FHDA staff are required to re-issue new

25   Forms I-20 to each student certifying that the District is not operating entirely online, that the

26   student is not taking an entirely online course load for the fall 2020 quarter, and that the student is

27   taking the minimum number of online classes required to make normal progress in their degree

28   program. To meet this new requirement, we believe all nine of the district’s Designated School
                                                            4
                    Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 133 of 216



 1   Officials (DSOs) (three of whom are full-time immigration advisors, the other six of whom are

 2   DSOs in addition to a full slate of other responsibilities) will need to dedicate a full three weeks

 3   of time to the project—working beyond normal office hours (likely including evening and

 4   weekends). Never before has FHDA had to re-issue Form I-20s en masse to all of its

 5   international students.

 6              18.   Given that FHDA may not be able to change fall 2020 plans to accommodate all of

 7   its international students, it anticipates a significant number of its international students will dis-

 8   enroll because they will be unable to comply with the July 6 Directive. FHDA’s community

 9   stands to lose invaluable members of its educational communities. Additionally, FHDA stands to

10   lose approximately $26,000,000 from loss of revenue from disenrollment of international

11   students. International students pay the full cost of their education, with no subsidy from the

12   state. This contributes additional funding that allows us to better support instruction and services

13   for all students, beyond the funding provided us by the state.

14   The July 6 Directive Harms FHDA’s Students

15              19.   Students who returned to their home countries in reliance on the March 13

16   guidance, have expressed to FHDA that they may be unable to return to the United States due to
17   international travel restrictions, and the inability to secure necessary transit visas due to consular
18   closures. Other students have expressed reticence to travel in the middle of an active global
19   pandemic, fearing that returning to the United States during this time period may put their health
20   at risk.
21              20.   While we are still awaiting clarity on this aspect of the July 6 Guidance, our
22   understanding is that students who are unable to return to the United States may not be able to
23   maintain their F-1 visa status even if FHDA can offer a sufficient number of in-person classes.
24              21.   If the District is unable to offer the necessary number of in-person courses for all
25   F-1 students in the United States, these students would be forced to return to their home countries
26   or transfer to another school. Many students have communicated to our staff that they may be
27   unable to leave the United States due to extremely high flight costs, flight cancellations, the
28   inability to obtain the transit visas necessary to return home due to consular closures, and travel
                                                               5
                       Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 134 of 216



 1   restrictions. They have also expressed fear of traveling internationally during an active global

 2   pandemic.

 3          22.    If international students are able to return to their home countries, there may be

 4   additional challenges to studying online from outside of the United States, including time zone

 5   differences and technology barriers.

 6          23.    If the July 6 Directive goes into effect, some of our international students will face

 7   a significant disruption to their educational endeavors. This is particularly harmful to those

 8   students who have invested years in their education and expected to graduate soon. These

 9   students also may lose the opportunity to participate in Optional Practical Training or other

10   gainful employment.

11

12   I declare under penalty of perjury under the laws of the United States and State of California that

13   the foregoing is true and correct, and that this declaration was executed on July 12, 2020 in San

14   Francisco, California.

15

16

17                                                   Judy C. Miner

18

19

20

21

22

23

24

25

26

27

28
                                                           6
                   Decl. of Judy C. Miner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 135 of 216




  EXHIBIT )
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 136 of 216



 1   XAVIER BECERRA                                                    `
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California

 9

10                             IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                                Civil Case No. 4:20-cv-04592-JST

15                                              Plaintiff, DECLARATION OF TERESITA
                                                           RODRIGUEZ IN SUPPORT OF
16                 v.                                      PLAINTIFF’S MOTION FOR
                                                           PRELIMINARY INJUNCTION
17
     86'(3$570(172)+20(/$1'
18   6(&85,7<86IMMIGRATION AND
     CUSTOMS ENFORCEMENT;&+$')
19   :2/)LQKLVRIILFLDOFDSDFLW\DV$FWLQJ
     6HFUHWDU\RI'HSDUWPHQWRI+RPHODQG
20   6HFXULW\DQG MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration and Customs
     Enforcement,
22
                                            Defendants.
23

24

25

26
27

28

                 Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 137 of 216



 1        I, Teresita Rodriguez, declare as follows:

 2          1.      I am a resident of the State of California. I am the Vice President, Enrollment

 3   Development at the Santa Monica College Community College District (SMC or the College).

 4          2.      I make this declaration based upon my personal knowledge, a review of records

 5   and information kept in the regular course of SMC business and made available to me in the

 6   course of my duties at SMC, and information provided to me by SMC employees including those

 7   who work under my direction and supervision and those who do not. If called as a witness, I

 8   could and would testify competently to the matters set forth below.

 9          3.      I have been employed as Vice President, Enrollment Development since January 1,

10   2007. Before serving at SMC, I served as Student Service Coordinator, Student Affirmative

11   Action at Humboldt State University from 1990-1992, then Director of Admissions at California

12   State University, San Marcos from 1992-2000 before beginning at SMC as Assistant Dean,

13   Enrollment Services in 2001 then Dean and ultimately Vice President in 2007.

14          4.       As part of my regular job duties as Vice President, Enrollment Development, I am

15   responsible for admission, onboarding, graduation and enrollment reporting. Specifically, the

16   Offices of Admissions & Records, Financial Aid and Scholarships, Student Success and
17   Engagement, Outreach, Welcome Center and International Education all report to the Division of

18   Enrollment Development.

19          5.      I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

20   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

21   Guidance), and am familiar with its contents.

22          6.      I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

23   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

24   International Students at SMC

25          7.      SMC enrolls the largest number of international students at any community college

26   in the State of California and is the third highest in the country. At its high, SMC enrolled over
27   3,400 F-1 visa students per semester.

28
                                                           1
                 Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 138 of 216



 1             8.      Each spring, SMC completes an annual census of our international students based

 2   on fall enrollment. This census is submitted to the Institute of International Education

 3   (www.iie.org) which produces an annual Open Doors report on international education in the

 4   United States. The report is sponsored by the U.S. Department of State (https://www.iie.org/

 5   Research-and-Insights/Open-Doors). According to our fall 2019 census, there were 2,714

 6   students from 99 countries enrolled at SMC. Exhibit  attached hereto sets forth the countries

 7   of origin of SMC students for fall 2019.

 8             9.      SMC has a long-standing commitment to contributing to the global community as

 9   evidenced in its Global Citizenship initiative and as reflected in its Mission Statement, which

10   states:

11             “Students learn to contribute to the local and global community as they develop an
               understanding of their relationship to diverse social, cultural, political, economic,
12
               technological, and natural environments. The College recognizes that each individual
13             makes a critical contribution to the achievement of this mission.
14
               Santa Monica College's academic programs and support services are intended to serve
15             diverse individuals from local, national, and global communities who are seeking high-
16             quality, affordable undergraduate education.”

17
               10.     SMC has been a leader in international education since the 1980’s and has won
18
     awards for internationalization. International students are an integral part of the College. The
19
     diversity of thoughts and experiences that the F-1 visa students bring to the classroom helps all
20
     SMC students grow and learn how to become global citizens even if they are unable to travel.
21
     The College has invested heavily in growing and supporting its international student population.
22
     SMC’s Response to COVID-19
23
               11.     Through its Emergency Operations Team (EOT), SMC began to monitor the
24
     COVID-19 outbreak closely in January with the travel ban that threatened the beginning of our
25
     spring term. Many international students who had traveled home for winter break were unable to
26
     return to the United States in time to begin their spring courses.
27

28
                                                               2
                     Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 139 of 216



 1          12.     On March 4, Los Angeles County declared a public health emergency followed by

 2   Governor Newsom’s declaration of a state of emergency. On March 9, the college repurposed its

 3   institutional flex day to provide training for faculty and staff on the use of online technologies in

 4   preparation for a move to remote instruction and service delivery. On March 11, SMC announced

 5   the move to remote instruction, with classes cancelled temporarily from March 13-17 and

 6   instruction resuming online on March 18. Student support services followed and all in-person

 7   activities and travel were cancelled. On April 7, the College announced that due to the ongoing

 8   global health crisis, it would remain online through summer 2020. Finally, on April 30, SMC

 9   announced that it would continue in remote format through fall 2020.

10          13.     Prior to the July 6 Directive, SMC planned to operate a hybrid model with

11   predominately online instruction for the fall 2020 semester. This hybrid model only permits a

12   narrow exception to provide in-person classes for SMC’s nursing program. Planning for

13   resuming in-person nursing program began in early May. On May 27, the EOT issued a draft

14   eight-page draft “Summer Nursing Program Hybrid Pilot” that was carefully developed and

15   summarized in the introductory paragraph: “The purpose of this document is to outline protocols

16   and procedures for the implementation of a limited hybrid on site class involving 36 students and
17   associated faculty/staff. The Summer Clinicals (N2L) will begin on June 22, 2020 and end

18   August 15, 2020. They will consist of four sections each meeting for 12 hours on an assigned

19   day. No two groups will be on site at any time and the group will consist of nine students, one

20   faculty member and two faculty/staff safety monitors.” In addition, we needed to secure

21   approval from the Los Angeles County Public Health, which was obtained on June 19, 2020. In

22   our public announcements, we indicated that we would consider other in-person classes if

23   allowed by public health considerations.

24          14.     SMC decided to remain operating predominantly online after consultation with the

25   Los Angeles County Public Health Department, health orders from the California Governor, and

26   the Center for Disease Control. The College’s EOT also includes a health care professional and
27   the College’s Risk Manager. The public health risks to reopening weighed heavily in the decision

28
                                                            3
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 140 of 216



 1   making. COVID-19 is a highly contagious virus and it is impossible to conduct in-person classes

 2   while maintaining social distancing given the size of our classrooms.

 3          15.     SMC implemented the remote learning for spring 2020 consistent with the March

 4   13 Guidance, which allowed international students present in the United States to lawfully remain

 5   while studying entirely online. The guidance further allowed international students who either

 6   could not enter the United States due to the enactment of the ban on foreign travel or had chosen

 7   to return home, to remain in status while pursuing a full-course of study from abroad.

 8          16.     SMC relied upon ICE’s March 13 Guidance’s representation that its in-person

 9   learning exemptions would be in effect for the duration of the COVID-19 emergency, in creating

10   the college’s fall 2020 plan. Because of the March 13 Guidance, SMC was able to create a plan

11   that safeguarded the safety and health of all SMC’s students, staff, and faculty, without the fear

12   that SMC’s international students will lose their status. Based on those expectations, SMC

13   created its fall 2020 fiscal projections and enrollment plan, which would include 100 percent of

14   online classes with the exception of in-person classes for 36 nursing students. As part of its

15   enrollment plan, SMC expected to retain those students currently in the United States and a large

16   portion of the students who left the United States but were actively maintaining their F-1 visa
17   status from abroad.

18          17.     Throughout the planning process on whether to continue with predominantly

19   remote instruction in fall 2020, the College engaged in robust training of faculty and staff on the

20   use of technology to deliver instruction and support services. The college also provided

21   significant support to faculty and students alike with loaner Chromebooks and laptops, access to

22   free internet sources, and a drive-through food pantry for students, including our international

23   students.

24   The July 6 Directive Harms SMC

25          18.     The July 6 Directive significantly disrupts SMC’s thoughtfully considered and

26   designed fall 2020 plans, only weeks before the academic year is scheduled to start on August 31,
27   2020. The new Directive would impose a heavy administrative burden on SMC. To comply with

28   the Directive, SMC’s International Education Center will need to shift all student support
                                                            4
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 141 of 216



 1   resources to reissuing Form I-20s to over a thousand students and SEVIS compliance protocols.

 2   This will require 19 full-time staff members to work a combined 570 overtime hours to meet the

 3   new compliance mandates by the prescribed deadline of August 4, 2020. This requirement to re-

 4   issue Forms I-20 in mass is unprecedented for the College.

 5          19.     SMC would need at least 12 months to adequately prepare to meet the SEVIS

 6   mandates imposed by the July 6 Directive and to prepare in-person course options. It took SMC

 7   over 45 days to plan for in-person nursing instruction for 36 students. Substantially more time

 8   would be required to organize logistics to serve all of our international students. Every space

 9   utilized by students needs to reconfigured by the College’s EOT.

10          20.     Holding more in-person courses in the midst of a global health care emergency

11   also exerts additional administrative costs and burdens on SMC. The only in-person courses

12   SMC decided to offer in fall 2020 are nursing program courses limited to a cohort of students

13   already enrolled in the program. These classes would be insufficient to enroll all of its F-1

14   students. The July 6 Directive has forced SMC to explore whether it can safely offer a minimal

15   number of in-person classes to meet the needs of F-1 students present in the United States.

16   However, exploring this option is not easy. In-person courses will need to comply with social
17   distancing protocols and SMC will need to purchase PPEs for faculty, staff, and students, and

18   implement deep cleaning protocols to sanitize classrooms, administrative offices, and public

19   spaces. International students have expressed deep reservations about being put in courses with

20   in-person components. They fear getting sick. The new ICE Directive forces them to choose

21   between remaining in status or risking their health.

22          21.     Conducting in-person learning in order to accommodate the July 6 Directive would

23   place the entire SMC community at risk. SMC does not have classroom spaces that would enable

24   adequate social distancing. And recently confirmed cases of COVID-19 in Los Angeles County

25   have begun to rise again. Increasing the risk of transmission of COVID-19 through in-person

26   learning will ultimately increases the risk of community spread in Los Angeles County,
27   exacerbating the current health crisis.

28
                                                            5
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 142 of 216



 1          22.     SMC has always included international students in its programming, course

 2   offerings and budget allocation process. All tuition revenue is reinvested in the college, which

 3   enables SMC to offer more course sections and student services than are funded from the state.

 4   The loss of the tuition revenue will adversely affect not only the international students in

 5   question, but also the domestic students. The college would have to scale back course offerings

 6   and student support services that are available to all students. Domestic students will have their

 7   education disrupted by the reduction in services and courses as well.

 8          23.     Prior to the July 6 Directive, SMC anticipated a five to 10 percent decline in

 9   continuing students and a larger drop in new students due to COVID-19 global travel restrictions.

10   The July 6 Directive will result in a much larger drop in our international student enrollment.

11          24.     The global pandemic has already created a fiscal emergency for SMC. In order to

12   adopt a budget with an adequate fund balance, SMC has slashed spending, imposed furloughs and

13   pay freezes on our management and classified staff, and re-opened collective bargaining

14   negotiations with the faculty union. The 2020-21 Tentative Budget, which was prepared prior to

15   the July 6 Directive and approved by the Board of Trustees on July 7, 2020, anticipates an ending

16   fund balance of $14,303,142. Should the July 6 Directive be implemented, SMC will likely lose
17   over 50 percent of its international student population and incur over $9,500,000 decline in

18   revenue for Fiscal Year 2020-21. The loss of international enrollment will be catastrophic and

19   require major reductions in personnel to continue operations.

20   The July 6 Directive Harms SMC’s Students

21          25.     A review of SEVIS travel records show that 1,052 SMC international students

22   relied on the March 13 Guidance, as well as SMC’s announcement that it would remain

23   predominantly online for fall 2020. Based on this announcement, and the concern that students

24   reported of not being able to return home to their families for the foreseeable future because of

25   travel restrictions, these students returned to their home countries to take their online courses

26   from there. Given the current travel restrictions, especially with regard to China, where more
27   than 1/3 of our international students are from, they cannot currently travel back to the U.S. to

28   take in-person classes because of travel restrictions. If their visas are terminated because they
                                                            6
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 143 of 216



 1   cannot comply with the July 6 Directive, over 1,000 SMC students will be barred from potentially

 2   completing their educational goals as they will likely not be able to reenter the United States at a

 3   later point.

 4           26.          Students are very concerned about having to leave the United States if SMC

 5   instruction remains predominantly online. Many of the students point out that they have

 6   commitments here – lease agreements, employment/internships, or simply that they are close to

 7   completing their degrees and transferring for which a sudden move would be very disruptive. For

 8   others, there are travel restrictions or political unrest within their home countries and cannot

 9   reenter at this time. Still others cite the time zone difference, technology/internet limitations or

10   censorship that exist in their home countries that would make attempting to study online from

11   there impossible. Unfortunately, many of these students have left unsafe situations to which the

12   thought of returning is a serious cause for fear. Finally, all of our students are concerned about

13   exposure to COVID-19 through travel, as well as through in-person instruction. If SMC remains

14   online, the 1,229 students who remained here in the United States will lose their visa and be

15   forced to depart or risk deportation.

16           27.          Since the July 6 Directive was issued, the College has been inundated with calls
17   and emails from our international students. On July 10, 2020, SMC held a forum for our

18   international students with over 250 participants. Overall, our students are alarmed, afraid, and

19   have numerous questions about the implications of the July 6 Directive. Many expect that we

20   should have answers for them, which is impossible given the lack of warning for the July 6

21   Directive. Below are some of the responses that we have received from our international

22   students:

23                  x     W.X. is deeply concerned. A ticket to China costs $7,000 and most flights are

24                        cancelled. There are no flights to China until the fall. In addition, Chinese

25                        students cannot immediately return home based on government restrictions. He

26                        states, “if SMC does not open some offline courses to international students, we
27                        will be caught in the middle by the government and airline tickets. We can only

28                        wait for the cancellation and repatriation of I-20.”
                                                                  7
                        Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 144 of 216



 1            x     K.C. wants to urgently know if she will return home how will she keep up with her

 2                  classes. She is scared and anxious. She is a straight A student and is afraid that

 3                  these regulations are unfair and hurtful.

 4            x     A.O. is very concerned about his lease. He is scared that he may not be able tolive

 5                  up to his obligations. He is hoping for in-person classes so that he can comeback

 6                  to the United States and continue his studies.

 7            x     X.X. is scared and confused by the July 6 Directive and is desperate to know if he
 8                  can continue his studies at SMC and save his F-1 status. He does not know if

 9                  returning home is an option and he wants to know if he can transfer to another

10                  country to finish his education.
11            x     L.S. only has a few classes left to graduate. She is scared that if she departs the
12                  United States she will not be allowed to reenter to complete her studies. She states
13                  that she does not have a place to stay should she return home.
14            x     E.M. is from Brazil. He is afraid to lose his F-1 status and be forced to return
15                  home. It will be difficult for E.M. to arrange travel to Brazil. E.M is scared and
16                  confused. He fears losing his visa and being unable to complete his studies.
17            x     S.Y. is uncertain of his future. He is anxious about returning to his home country.
18                  He came to the United States to learn English and being forced to go home will
19                  uproot him and prevent him from completing his goals.
20            x     A.G. is very worried about the July 6 Directive. She wants to know if there will be
21                  any in-person classes so that she can remain in the United States. She fears being
22                  deported.
23            x     I.B. is very concerned about the July 6 Directive. She is worried that if she is
24                  forced to leave, there will be no flightsWRKHUKRPHFRXQWU\RI*HUPDQ\. She feels
25                  her life is being uprooted andthrown into turmoil.
26            x     A.F. wants to know what the College’s response to the July 6 Directive will be.He
27                  is very worried of having in-person classes in the middle of a pandemic. Withfall
28                  just around the corner, he is scared and anxious.
                                                            8
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 145 of 216



 1                x     A.T. would face extremely difficult circumstances if forced to return to and

 2                      resume his studies in his home country of Lebanon. There is a famine in Lebanon

 3                      and he lost his residency in Saudi Arabia. He has no place to go. He is hopeful

 4                      that he can take online courses and maintain his visa.

 5                x     M.N. is worried that if forced to return home, her apartment lease cannot be

 6                      cancelled. She needs immediate help.

 7                x     J.M. cannot make plans for the summer or fall. He is afraid to sign a new lease.

 8                      He does not know what to do. He is anxious and scared.

 9                x     M.P. states that going back to Russia would be terrible for him. He promises to

10                      study hard and commit himself to his studies if allowed to stay. He wants to be

11                      trusted and allowed to remain in the United States.

12                x     W.F. is scared and does not want to be deported. She is hoping that SMC can

13                      offer in-person class options to allow her to remain. She pleads with SMC to help.

14                x     A.S. courageously escaped an abusive family situation that she would have to

15                      return to under the July 6 Directive. She is now 20 and has done very well at

16                      SMC.
17          28.         A portion of SMC students will be at risk of losing their visa status, regardless of

18   whether SMC remains predominantly online or increases its in-person class offerings.

19   Approximately half of SMC’s international students are in jeopardy of losing their visas no matter

20   what SMC does given the July 6 Directive. A review of SEVIS travel records show that 1,052

21   SMC international students relied on the previous March 13 Guidance, as well as SMC’s

22   announcement that it would remain predominantly online for fall that was made based on that

23   guidance, and returned to their home country to take their online courses from there. The

24   remaining 1,229 international students enrolled at SMC remained here in the United States. If

25   SMC increases it’s in-person course offerings in order to assist the estimated 1,229 students to

26   comply with the July 6 Directive, then the 1,052 students that are taking their classes from their
27   home country are at risk of losing their visas and will have to not only reapply, but pay the filing

28   fees for reinstatement. Given the current travel restrictions and higher scrutiny on visas, some
                                                                9
                      Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 146 of 216



 1   may not be successful in their attempt for reinstatement. If SMC does not increase its in-person

 2   course offerings, the 1,229 students who remained here in the United States will lose their visas

 3   and be forced to depart or risk deportation.

 4          29.      Many F-1 visa students plan to participate in Optional Practical Training at the

 5   conclusion of their studies and this disruption robs otherwise eligible students from availing

 6   themselves of those opportunities. This disruption will also delay them from entering the

 7   workforce or transferring after completing their degrees as they will be unable to complete their

 8   studies in a timely manner.

 9                I declare under penalty of perjury under the laws of the United States and State of

10   California that the foregoing is true and correct, and that this declaration was executed on July 11,

11   2020 in Santa Monica, California.

12

13

14                                  _____________________________________
                                            TERESITA RODRIGUEZ
15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                            10
                  Decl. of Teresita Rodriguez in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 147 of 216




  EXHIBIT 
   Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 148 of 216
                                           Santa Monica College
                                  Fall 2019 International Student Census


            Country       Students                              Country    Students
Algeria                      5                    Laos                        1
Argentina                    4                    Lebanon                     2
Aruba                        1                    Lybia                       1
Australia                    6                    Macau                       7
Austria                      1                    Malaysia                    15
Azerbaijan                   1                    Mexico                      13
Bangladesh                   2                    Moldova                     1
Belarus                      3                    Mongolia                    15
Belgium                      1                    Montenegro                  1
Brazil                       81                   Morocco                     10
Bulgaria                     2                    Myanmar (Burma)             11
Burundi                      2                    Nepal                       2
Cameroon                     2                    Netherlands                 4
Canada                       26                   New Zealand                 2
Chile                        6                    Nigeria                      4
China                       813                   Norway                      47
Colombia                     12                   Oman                        2
Congo, Democratic Rep        4                    Pakistan                     7
Costa Rica                   1                    Paraguay                    2
Cote d'Ivoire                4                    Peru                        4
Croatia                      1                    Philippines                 4
Cyprus                       2                    Poland                      14
Dominican Republic           1                    Portugal                    2
Ecuador                      4                    Qatar                       1
Egypt                        4                    Russia                      40
El Salvador                  3                    Saudi Arabia                10
Ethiopia                     4                    Serbia                      1
Finland                      2                    Singapore                   15
France                       65                   Slovakia                    2
Gabon                        1                    Slovenia                    3
Germany                      14                   South Africa                 6
Greece                       1                    Spain                       10
Guatemala                    1                    Sri Lanka                   1
Hong Kong                    47                   Sweden                     293
Hungary                      2                    Switzerland                 9
Iceland                      1                    Taiwan (Rep. of China)      65
India                        18                   Tanzania                    1
Indonesia                    96                   Thailand                    21
Iran                         5                    Tunisia                     11
Ireland                      1                    Turkey                      58
Israel                       9                    Turkmenistan                1
Italy                        22                   Ukraine                     10
Japan                       339                   United Arab Emirates        2
Jordan                       3                    United Kingdom              19
Kazakhstan                   27                   Uzbekistan                  1
Kenya                        3                    Venezuela                   5
Korea, South                274                   Vietnam                     17
Kosovo                       1                    Yemen                       2
Kuwait                       4                    Zimbabwe                    1
Kyrgyzstan                   6




                                                EXHIBIT 1
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 149 of 216




  EXHIBIT *
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 150 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                           IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                              Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF JOHNNIE ADAMS
                                                         IN SUPPORT OF PLAINTIFF’S
16                v.                                     MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                           Defendant.
23

24

25

26

27

28

                 Decl. of Johnnie Adams in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 151 of 216



 1        I, Johnnie Adams, declare as follows:

 2          1.       I am a resident of the State of California.

 3          2.       I make this Declaration based upon my personal knowledge, a review of records

 4   and information kept in the regular course of Santa Monica Community College District (SMC)

 5   business and made available to me in the course of my duties at SMC, and information provided

 6   to me by SMC employees including those who work under my direction and supervision and

 7   those who do not. If called as a witness, I could and would testify competently to the matters set

 8   forth below.

 9          3.       I am Chief of Police of the SMC Police Department. I have been a law

10   enforcement professional since 1983. I began my career in law enforcement at the UCLA Police

11   Department, where I served as a student Community Service Officer, police officer, sergeant,

12   lieutenant, and captain. In 2013, I was appointed deputy chief of operations at the University of

13   Southern California, where I served until being appointed Chief of Police at Santa Monica

14   College in 2016.

15          4.       I coordinate the Emergency Operations Team at SMC (EOT). The EOT has been

16   responding to the novel coronavirus (COVID-19) global pandemic since late February 2020.

17          5.       I have reviewed U.S. Immigration and Customs Enforcement’s (ICE) policy

18   entitled “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

19   Guidance), and am familiar with its contents.

20          6.       I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

21   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

22   SMC’s Response to COVID-19

23          7.       On March 17, 2020, the Board of Trustees of the SMC declared the existence of a

24   local emergency as a result of the outbreak and spread of COVID-19.

25          8.       The EOT coordinates all districtwide responses to the COVID-19 emergency. The

26   EOT is responsible for recommending action plans to the Superintendent and President. In

27   response to the COVID-19 and concerns about the highly transmissible nature of the virus, the

28   EOT developed plans to transition to exclusively remote (online) learning in spring 2020. On
                                                            1
                    Decl. of Johnnie Adams in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 152 of 216



 1   March 11, 2020, our Emeritus College program, which serves older adults, was transitioned to

 2   online instruction and the balance of our courses started online instruction on March 18, 2020.

 3   Some spring 2020 courses were cancelled because they could not be conducted remotely. With

 4   state and local stay-at-home orders issued on March 19, 2020, we announced on April 7, 2020,

 5   that summer 2020 would be conducted online and on April 30, 2020, that fall would be conducted

 6   online, although we indicated that some hybrid classes might be offered. To date, the only on-

 7   campus courses approved for in-person classes are our nursing program. These classes began in

 8   summer 2020.

 9             9.     All aspects of our EOT planning take into account the anticipated impacts on our

10   employees and students, and in planning our response to COVID-19, we have had numerous

11   discussions concerning how particular policies would impact our large population of international

12   students. In developing plans for our summer and fall sessions, we relied upon the March 13

13   Guidance from ICE that the exemption to participate in online instruction would be in effect for

14   the duration of the emergency. In developing our fall plans, we took into account the visa status

15   of our international students. In light of the March 13 Guidance from ICE, we concluded that our

16   plans to offer an entirely online program in fall 2020 would have no adverse impact on visa

17   status.

18   Impact of the July 6 Directive

19             10.    As soon as the July 6 Directive was announced, the EOT began consideration of

20   how to safeguard the education of all of our international students. Unfortunately, this action is

21   occurring at a time when community spread of COVID-19 is on the rise. The EOT’s response to

22   COVID-19 has been driven by available data, and the team is data driven and has been tracking

23   COVID-19 cases in Los Angeles County since the first case was announced on March 3, 2020.

24   That information is recorded by Los Angeles County Public Health, and may be accessed online

25   at: http://dashboard.publichealth.lacounty.gov/covid19_surveillance_dashboard/. Reports from

26   Public Health indicate increased community spread in recent weeks as reflected in the below
27   chart from its website
28
                                                             2
                     Decl. of Johnnie Adams in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 153 of 216



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          11.     The EOT is gravely concerned about the implications of the ICE action at a time
14   when community spread of COVID-19 is increasing. In light of these concerns, we had
15   previously determined that, with the exception of our small nursing program which requires hand-
16   on clinical training, SMC will be offering online classes for the fall. However, given our duty to
17   all our students, including our international students, due to the July 6 Directive we are now
18   forced to balance preventing the removal of our students from the United States—which may
19   require offering additional in-person courses, while at the same time keeping our campus
20   community safe. We are particularly concerned about offering additional in-person classes
21   because of the transmissible nature of COVID-19. Adding in-person classes to SMC’s fall
22   semester would put our students, facility, and staff at unnecessary risk of exposure to coronavirus.
23   Were it not for ICE’s July 6 Directive, SMC would have been able to continue its plan to conduct
24   an online-only program—which EOT and the District decided would be the safest option for
25   SMC students—without the risk of losing any of its student body.
26

27

28
                                                           3
                   Decl. of Johnnie Adams in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 154 of 216
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 155 of 216




  EXHIBIT +
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 156 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                                Civil Case No. 4:20-cv-04592-JST

15                                             Plaintiff, DECLARATION OF RAJEN VURDIEN,
                                                          Ph.D., IN SUPPORT OF PLAINTIFF’S
16                 v.                                     MOTION FOR PRELIMINARY
                                                          INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATTHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                           Defendants.
23

24

25

26

27

28

               Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 157 of 216



 1        I, RAJEN VURDIEN, Ph.D., declare as follows:
 2          1.       I am a resident of the State of California. I am the Chancellor and CEO of the San
 3   Francisco Community College District (hereinafter, “SFCCD” or “College”).
 4          2.       I make this Declaration based upon my personal knowledge, a review of records
 5   and information kept in the regular course of SFCCD’s business and made available to me in the
 6   course of my duties at the SFCCD, and information provided to me by SFCCD employees
 7   including those who work under my direction and supervision and those who do not. If called as
 8   a witness, I could and would testify competently to the matters set forth below.
 9          3.       I have been employed as Chancellor and CEO since July 1, 2020. Before serving
10   at the SFCCD, I served as the Superintendent/President of Pasadena City College.
11          4.        As part of my regular job duties as Chancellor and CEO, I am responsible for the
12   overall day-to-day operations of the SFCCD.
13          5.       I have reviewed Immigration and Customs Enforcement’s (“ICE”) policy entitled
14   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (“March 13
15   Guidance”), and am familiar with its contents.
16          6.       I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”
17   issued on July 6, 2020 (“July 6 Directive”) and am familiar with its contents.
18   International Students at SFCCD
19          7.       There are 545 F-1 visa (international) students enrolled with SFCCD. There are
20   over 80 countries represented with F-1 students, with the top ten being China (106), Brazil (51),
21   Vietnam (37), South Korea (30), Thailand (25), Colombia (23), Myanmar (19), Mexico (18),
22   Turkey (15), and Taiwan (14).
23          8.       SFCCD’s international students contribute to a broad mosaic of multi-ethnic
24   students studying in San Francisco. This diversity among the student body is mirrored in the
25   College’s faculty and staff who provide an enriching environment for their studies. The College
26   operates an Office of International Programs whose mission is to: (1) support and assist
27   international students in successfully achieving their educational goals; (2) provide seamless
28   coordinated services to current and prospective students in a friendly, supportive, and
                                                             1
                 Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 158 of 216



 1   professional manner; (3) ensure that all SFCCD international students are in compliance with F-1
 2   visa regulations; (4) promote international/global awareness and intercultural understanding
 3   through development and implementation of programs that integrate international students into
 4   the SFCCD community, and (5) provide a respectful and safe learning environment that is
 5   founded on respecting racial and social justice commitment to international students.
 6   SFCCD’s Response to COVID-19
 7          9.        As a result of the COVID-19 pandemic, and in response to the shelter-in-place
 8   order issued by San Francisco Mayor London Breed on March 16, 2020, the SFCCD ceased in-
 9   person operations, closed all of its facilities and buildings, and went to conducting the day-to-day
10   operations via remote operations, with employees telecommuting. As a result, approximately two
11   weeks after SFCCD ceased in person operations, SFCCD’s instruction moved to virtual learning,
12   where all courses taught in person were converted to online instruction.
13          10.       Most of SFCCD’s Fall 2020 classes will be taught remotely through distance
14   education. Certain courses that cannot be completed remotely will be held in-person following
15   strict safety protocols. Courses have been prioritized for in-person instruction based on outside
16   accreditation requirements and course content requiring the use of College facilities. Examples
17   include the College’s Aircraft Maintenance program (approved by the Federal Aviation
18   Administration), Registered Nursing program (approved by the California Board of Registered
19   Nursing), and the Automotive Maintenance program (where learning requires hands-on
20   instruction). Overall, the College’s current plan is to offer 95% of its classes remotely, with the
21   remaining 5% in-person. The College created a Return to Instruction Task Force, comprised of
22   administrators, the College’s academic senate, and union leadership, to prioritize programs for in-
23   person instruction. The Return to Instruction Task Force began its work in late April 2020 and
24   completed prioritization within a few weeks. While some international students may be enrolled
25   in programs that are being prioritized, these priorities are program-specific, and the current plans
26   for in-person instruction are not sufficient to guarantee coverage across all international students.
27   Registration for Fall 2020 is currently underway. Most student services will also be conducted
28   remotely for Fall 2020. There may be select areas that are absolutely necessary to provide limited
                                                              2
                  Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 159 of 216



 1   in-person services, such as services for disabled students and students that may need assistance
 2   using technology to access remote instruction, but those areas will be determined closer to the
 3   start of the Fall Semester.
 4          11.       SFCCD reached its decision to conduct remote operations based on its adherence
 5   to the City & County of San Francisco Department of Public Health guidelines in planning for a
 6   return to campus for students and employees. The decision to operate predominantly remotely is
 7   also consistent with other neighboring community colleges and other public and private
 8   institutions of higher education. The College will not require employees to return to campus
 9   unless and until it can do so in compliance with recommended guidelines, i.e., ensuring social
10   distancing can occur, providing Personal Protective Equipment (“PPE”) for employees,
11   disinfecting common areas, etc. Effective June 1, 2020, the College began a gradual return to
12   campus only for those employees whose jobs cannot be done remotely. A gradual return to
13   campus started with training for all employees and identifying COVID-19 “safety monitors” for
14   each work area. SFCCD needs to ensure employees who return to campus can do so consistent
15   with the social distancing requirements of the Center for Disease Control and City and County of
16   San Francisco Department of Public Health. The College will continue to work with those
17   employees who are unable to return to campus due to their own health reasons or because they are
18   caretakers for at-risk family members. Those employees who are able to work remotely, will
19   continue to do so until further notice.
20          12.       SFCCD relied upon ICE’s March 13 Guidance and its representation that its in-
21   person learning exemptions would be in effect for the duration of the COVID-19 emergency, in
22   making the decision to transition to remote learning, and to continue to conduct predominantly
23   remote learning as part of the Fall 2020 Safety and Return to Instruction (“Plan”). The March 13
24   Guidance exempted F-1 students from in-person course requirements. The College’s reliance on
25   this guidance impacted decision-making in the prioritization of in-person instruction, resulting in
26   a program-specific focus on those programs that are approved by outside accreditors and involve
27   hands-on instruction, rather than planning a broad-based selection of in-person classes across the
28   curriculum or for international students specifically. Planning for Fall 2020 began in late April,
                                                              3
                  Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 160 of 216



 1   so that faculty would have clear direction and could use the summer months to prepare for remote
 2   or in-person instruction, as applicable. Early planning was also required so that the College could
 3   plan and provide required training to approximately 800 faculty. Because the COVID-19
 4   emergency is ongoing, consistent with the March 13 Guidance, SFCCD created the Plan to ensure
 5   that SFCCD established protocols to protect the health and safety of all employees and students,
 6   without the concern that SFCCD’s international students will lose their status. The primary
 7   objectives of the Plan are as follows: (1) keep all employees, students and their family members
 8   safe by reducing the spread of the COVID-19; (2) support our local community by doing our part
 9   to flatten the curve of the virus; (3) decrease the impacts that could potentially exist to employees
10   who are working on site, (4) protect all individuals who are at a higher risk due to identified
11   demographics (such as age) or underlying health conditions; and ensure compliance with Order of
12   the Health Officer of the City of San Francisco, C19-07d (Order), and requirements therein.
13          13.       SFCCD is offering a Fall 2020 schedule that would mirror the transitional
14   educational plan that was developed after March 13, 2020, when most or all colleges and
15   universities in the United States transitioned to remote and/or online learning. In making plans to
16   continue remote and/or online learning through the end of Fall 2020, SFCCD understood from the
17   March 13 Guidance that no immigration penalty would befall its international students for making
18   this decision. This was critical because many of the College’s F-1 visa students could not return
19   to their home countries due to the COVID-19 pandemic. The class schedule has already been
20   developed, faculty assignments have been offered, faculty have begun work on the needed
21   adjustments to their coursework to support remote instruction, and students have already enrolled
22   in the courses based on SFCCD’s plan that was created with the expectation that international
23   students would be enrolled and able to predominantly take classes online.
24   The July 6 Directive Harms SFCCD
25          14.       The July 6 Directive will result in a great deal of chaos and significant uncertainty
26   for our students and campus community, only weeks before the 2020-21 academic year is
27   scheduled to begin on August 15, 2020. The July 6 Directive would require the District to add
28   more in-person classes to the schedule to offer to international students. However, because the
                                                              4
                  Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 161 of 216



 1   College has a fixed dollar budget for classes and the amount of classes has already been
 2   determined for the Fall Semester adding in-person classes now would require cancelling other
 3   online classes. As a result, SFCCD will not have enough time to adapt its schedule in response to
 4   the July 6 Directive.
 5           15.       Making drastic changes to the Fall 2020 class schedule at this point in the summer
 6   would result in major discord and disruption for our students, faculty, and staff. There would be
 7   an added burden of strategically scheduling courses while ensuring safety protocols are followed
 8   such as ensuring health and safety standards in College facilities, social distancing, and the
 9   availability of PPE’s for all faculty and staff.
10           16.       The College would need at least four to six weeks to drastically amend its Return
11   to Campus Plan in response to the July 6 Directive, as well as to prepare College facilities for the
12   staff, students and faculty that would return.
13           17.       The July 6 Directive will also require SFCCD to re-issue Forms I-20 to all of its
14   international students. Re-issuing Form I-20s will be a monumental task that will require two to
15   three weeks of time for our limited staff. Even though there is anticipated monetary loss from
16   international student enrollment as a result of the July 6 Directive, the staff would nevertheless
17   need to initiate this process before the start of the semester, regardless of whether the student may
18   have to leave the country.
19           18.       The potential risks to students, faculty, and staff to offer more in-person is
20   significant. Many members of these groups are in the at-risk population due to COVID-19. If
21   there is an outbreak on campus, this could severely affect the safety of our campus community,
22   and worse yet, lives might be lost. Due to limited medical resources and space available in many
23   local medical facilities, an outbreak in our campus community with further burden those in the
24   local medical community.
25           19.       As a result of the July 6 Directive, the financial loss to SFCCD of losing its F-1
26   visa students is approximately $4 million annually in tuition and fees. Alternatively, if SFCCD
27   adds in-person classes and therefore increases the staff and faculty presence on campus needed
28   for instruction of these courses, the College would expend $1 million in costs for other staff,
                                                               5
                   Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 162 of 216



 1   including time and a half for custodial and other employees to prepare facilities, security,
 2   stationary engineers, costs for extra supplies, such as PPE, to maintain a safe campus environment
 3   that would protect students, faculty and staff from exposure to COVID-19. The significant loss in
 4   revenue for the College, or the alternative additional costs that may be incurred, in an already
 5   tight budgetary climate due to the COVID-19 related loss of state and local revenue would be
 6   catastrophic for the college.
 7          20.       Finally, and importantly, one of the tenets of SFCCD’s mission and vision is to
 8   inspire participatory global citizenship grounded in critical thinking and an engaged, forward
 9   thinking student body. Requiring F-1 students to depart to their home countries will diminish the
10   institution’s status as a forward-thinking institution that values diversity, inclusivity, social and
11   racial justice, and equitable access for all. It will also undermine the infrastructural investment of
12   staff and resources. The services of the Office of International Programs will be rendered
13   unnecessary if SFCCD’s international students are unable to continue their education. SFCCD is
14   working diligently to provide F-1 visa students with information about the impact of the ICE
15   Directive. The College is doing its best to find solutions to ensure that SFCCD F-1 visa students
16   can maintain their status as full-time students. SFCCD also reaffirms that its administration,
17   faculty, staff, and students stand together with our international students and condemn this
18   profoundly troubling policy. In addition to taking steps to assist our students, the College is
19   actively advocating against this unjust requirement. The College recognizes that many of our
20   international students are far from home and may feel isolated, and the College will offer its
21   support to them. The College understands that many of its international students will have further
22   questions and concerns during this stressful time, and the College will continue to have
23   opportunities for international students to connect with the College and its community. The
24   College’s international students have always been, and will continue to be, welcome here.
25   The July 6 Directive Harms SFCCD’s Students
26          21.       As a result of the March 13 Guidance, at least 30 F-1 visa students left the United
27   States to study in their home countries. There is no guarantee that these students will be able to
28
                                                              6
                  Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 163 of 216



 1   obtain a visa and re-enter the United States to complete their studies at CCSF, and many may be
 2   prevented from leaving their home country due to international travel restrictions.
 3          22.       If SFCCD were to keep its mostly online model, students who would have to
 4   return to their home country may not be allowed in due to COVID-19 restrictions or may face
 5   other perils due to social and civil unrest, domestic violence, technological difficulties, and sexual
 6   orientation.
 7          23.       As a result of the July 6 Directive, a good portion of SFCCD international students
 8   will be at risk of losing their visa status if SFCCD is unable to offer enough in-person courses in
 9   which international students may enroll to keep their lawful status.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              7
                  Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 164 of 216



 1                  I declare under penalty of perjury under the laws of the United States and State of
 2   California that the foregoing is true and correct, and that this declaration was executed on July 13,
 3   2020 in San Francisco, California.
 4

 5

 6                                 _____________________________________
                                           RAJEN VURDIEN, Ph.D.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            8
                Decl. of Rajen Vurdien, Ph.D., in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 165 of 216




  EXHIBIT ,
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 166 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                           IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                              Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF RYAN CORNNER
                                                         IN SUPPORT OF PLAINTIFF’S
16                v.                                     MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                          Defendants.
23

24

25

26

27

28

                  Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 167 of 216



 1   I, Ryan Cornner declare as follows:
 2          1.     I am a resident of the State of California. I am the Vice Chancellor for

 3   Educational Programs and Institutional Effectiveness for the Los Angeles Community College

 4   District (LACCD or District).

 5          2.     I make this Declaration based upon my personal knowledge, a review of records

 6   and information kept in the regular course of LACCD business and made available to me in the

 7   course of my duties at LACCD, and information provided to me by LACCD employees including

 8   those who work under my direction and supervision and those who do not. If called as a witness,

 9   I could and would testify competently to the matters set forth below.

10          3.     I have been employed as Vice Chancellor since January of 2016. Before serving at

11   LACCD, I served as Associate Vice President of Strategic Planning for Pasadena City College

12   and Dean of Institutional Effectiveness for East Los Angeles College.

13          4.      As part of my regular job duties as Vice Chancellor, I serve as the Chief

14   Instructional and Chief Student Services Officer for the District and oversee districtwide

15   planning, accreditation, research and records.

16          5.     I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

17   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

18   Guidance), and am familiar with its contents.

19          6.     I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

20   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

21   International Students at the LACCD

22          7.     LACCD educates nearly 1,400 international students annually, with 1,386

23   international students attending LACCD in fall 2019. These students predominately attend under

24   an F-1 visa. Historically, students come from nearly 100 different countries with the largest

25   segment coming from China.

26          8.     LACCD is dedicated to fostering student success for all individuals seeking

27   advancement, by providing equitable and supportive learning environments at our nine colleges.

28   International students enhance the learning environment and allow students a unique opportunity
                                                           1
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 168 of 216



 1
     to learn diverse perspectives and gain an understanding of cultures from around the world. The
 2
     District has consistently supported students coming to the United States for educational
 3
     advancement and has embraced the benefit they bring to the educational setting and broader
 4
     community.
 5
     LACCD’s Response to COVID-19
 6
            9.      In March, the District transitioned all courses to remote learning. Prior to the
 7
     pandemic, the District operated with approximately 18 percent of its classes online. Through the
 8
     course of two weeks, all courses were either brought online or suspended until County public
 9
     health guidance would safely allow their return. The District was able to complete almost all
10
     spring courses through the remote modalities. The District continued to enhance academic and
11
     student support services through enhanced technology and targeted business practices. These
12
     efforts included advanced training for faculty on learning management systems and online
13
     pedagogy. The District has continued to expand these efforts in support of summer and fall
14
     instruction.
15
            10.     Los Angeles County is the epicenter of the pandemic in the State of California.
16
     The District established an Emergency Operation Center (EOC) at the beginning of the pandemic
17
     for the purpose of responding to COVID 19, providing policy guidance for the District and
18
     developing all plans to ensure safety and business continuity. The EOC has continued to utilize
19
     this structure to manage the response to COVID-19. The EOC consistently and frequently
20
     coordinates with the County Department of Public Health and adheres to all health guidelines.
21
            11.     Currently, County guidelines do not allow for full reopening of colleges and
22
     universities. The District’s EOC, informed by these guidelines, has put in place plans for fall
23
     instruction that ensure the safety of students and employees, and that provide appropriate learning
24
     experiences for our students. These plans included extensive work with the District governance
25
     groups, collective bargaining units, and executive leadership team. In collaboration with the
26
     County Department of Public Health, the District established plans that meet County guidance,
27
     the current state of infectious spread, and the needs of LACCD students and employee groups.
28
                                                           2
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 169 of 216



 1
     This planning effort has been ongoing since the establishment of the EOC in March and has
 2
     continued to evolve based on the best intelligence of the moment. Based on Los Angeles County
 3
     Department of Public Health guidance on in-person activities, the District began with a fall
 4
     schedule that included only courses that could be fully completed online and that would not
 5
     necessitate on campus instruction. In late June, the County guidance was modified to allow a
 6
     small number of classes to return that fall in select fields, such as health care, public safety,
 7
     transportation and utility infrastructure that cannot practically be taught online.
 8
            12.     The District has been working to implement the return of these courses and has
 9
     developed policy and safety advisories on the manner in which these courses can return to
10
     campus. The policy stipulates that the District will limit the number of in-person classes to only
11
     those courses that cannot take place online in order minimize the potential for community spread,
12
     and so that the district can effectuate appropriate safety guidance, protocols for personal
13
     protective equipment (PPE), social distancing, testing, and contact tracing. Any course that can
14
     be completed online will be maintained through online instruction. The District will only allow
15
     in-person instruction for courses that must meet one or more of the following criteria: 1) course or
16
     program objectives and activities cannot be done at home in a remote learning environment; 2)
17
     course requires supplies or equipment not available or unable to be reproduced in a virtual format;
18
     3) course requires in-person hours to be completed for employment, licensing, employment or
19
     articulation purposes for external boards; or 4) course requires in-person training for safety or
20
     skills abilities when entering the field for apprenticeships or internships.
21
            13.     Before the July 6 Directive, fall 2020 classes would have primarily occurred
22
     through an online modality with less than five percent of classes occurring in person. Given the
23
     current escalation of cases in Los Angeles County, the District is proceeding with on campus
24
     offerings with caution and with primary consideration to the health and safety of students,
25
     employees and the community. District policy requires full adherence by all LACCD faculty,
26
     students, and staff to all Los Angeles County public health guidelines and protocols regarding
27
     PPE and cleaning supplies.
28
                                                           3
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 170 of 216



 1
     In creating the District’s fall 2020 plan, LACCD relied upon the representations in ICE’s March
 2
     13 Guidance that its in-person learning exemptions for F-1 and M-1 students would be in effect
 3
     for the duration of the COVID-19 emergency. Because of the March 13 Guidance, LACCD was
 4
     able to create a plan of predominantly online instruction that safeguarded the safety and health of
 5
     all of the District’s students, staff, and faculty without concern that the District’s international
 6
     students will lose their status. This provides a safe venue for students to participate in academic
 7
     programs without risk to their health. With regard to international students, the District expected
 8
     that they would be treated with the same consideration as our local students and be able to choose
 9
     an educational path that matches their unique healthcare, social, and academic needs.
10
     The July 6 Directive Harms LACCD
11
            14.     The July 6 Directive significantly disrupts LACCD’s fall 2020 plans, only weeks
12
     before the academic year is scheduled to start on August 31. Whereas the original fall plan
13
     determined in-person class offerings based on health and pedagogical standards, the District is
14
     now forced to consider other factors to ensure that international students have an opportunity to
15
     enroll in in-person classes. The District is contemplating creating additional in-person courses to
16
     meet the requirements for international students to continue their educational programs. This is in
17
     conflict with the priority for student safety and will require detailed administrative review from
18
     personnel across all nine colleges. Any decision to add or expand the capacity of in-person
19
     courses must be weighed against what is best for student health and for the entirety of the
20
     academic program at our campuses. Expanded in-person classes results in additional students on
21
     campus and presents a severe health risk to students and staff alike. This will include a need for
22
     extensive coordination to adjust schedules to meet the new requirements, just weeks before the
23
     start of the semester and despite LACCD’s fall schedule already set. In addition, international
24
     students would be forced to choose between COVID-19 exposure whilst attending in-person
25
     classes and their ability to retain their student visa. This is a devastating forced choice which will
26
     have unknown impact on student enrollment and the plans of individual students to retain
27
     enrollment in our colleges.
28
                                                           4
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 171 of 216



 1
             15.    Given that the District is adopting a hybrid model of (limited) in-person classes
 2
     and online classes, the July 6 Directive will also require District to re-issue Forms I-20 to all of its
 3
     international students. Never before has LACCD had to re-issue the Forms I-20 at such a large
 4
     scale and in such a short amount of time.
 5
             16.    With the escalation of COVID-19 cases, hospitalizations, and deaths in Los
 6
     Angeles County, the provision of additional in-person courses to accommodate 1,300 students
 7
     represents a threat to the health of these students, those they come in contact with, and members
 8
     of the community. Furthermore, the County has indicated that three positive tests on the campus
 9
     within a 14 day period will be considered an outbreak and require coordination with the County
10
     to determine if in person activities may continue. LACCD understands, however, that under the
11
     July 6 Directive, if an institution changes its operational stance in the middle of the semester due
12
     to a more severe outbreak, and as a result, international students are only permitted to take online
13
     classes, those students’ statuses is at risk and they will be required to leave the country. The
14
     forced expansion of in-person classes for the duration of the semester, without regard to local
15
     health conditions, will risk the entirety of our academic program and the health of our students
16
     and employees.
17
             17.    If international students are unable to enroll in the limited in-person courses
18
     available and must return to their home country, there is a potential loss of revenue of up to $9
19
     million for the 2020-2021 fiscal year and incalculable revenue loss in future years from the loss
20
     of reputation caused by the inability to offer a safe academic program to students.
21
     The July 6 Directive Harms LACCD Students
22
             18.    Some international students left the country based on the expectation that the
23
     March 13 Guidance would be maintained for the duration of the COVID-19 emergency, and they
24
     would be able to keep their student visa while completing instruction in their home countries.
25
     These students may not be able to return to the United States due to travel restrictions, or costs or
26
     concerns about their own health.
27

28
                                                           5
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 172 of 216



 1
             19.    A significant portion of LACCD students will be at risk of losing their visa status,
 2
     whether because they cannot return to their home country, or because LACCD colleges only have
 3
     limited in-person course offerings—only those pertaining to healthcare and other essential
 4
     services—in which all its international students may not be able to enroll.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           6
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 173 of 216



 1
                 I declare under penalty of perjury under the laws of the United States and State of
 2
     California that the foregoing is true and correct, and that this declaration was executed on July 12,
 3
     2020, in Los Angeles California.
 4

 5

 6                                                    Ryan Cornner
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           7
                    Decl. of Ryan Cornner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 174 of 216




  EXHIBIT -
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 175 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                               Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF LAURA L. HOPE
                                                         IN SUPPORT OF PLAINTIFF'S
16                 v.                                    MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; and MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration and Customs
     Enforcement,
22
                                           Defendants.
23

24

25

26

27

28

                  Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 176 of 216



 1        I, Laura L. Hope, declare as follows:

 2          1.      I am a resident of the State of California. I am the Associate Superintendent,

 3   Instruction and Institutional Effectiveness for Chaffey Community College District (“Chaffey” or

 4   “the College”).

 5          2.      I make this Declaration based upon my personal knowledge, a review of records

 6   and information kept in the regular course of Chaffey’s business and made available to me in the

 7   course of my duties at Chaffey, and information provided to me by Chaffey’s employees,

 8   including those who work under my direction and supervision and those who do not. If called as

 9   a witness, I could and would testify competently to the matters set forth below.

10          3.      I have been employed as Chaffey’s Associate Superintendent, Instruction and

11   Institutional Effectiveness for approximately eighteen (18) months. Before serving at Chaffey, I

12   worked as the Executive Vice Chancellor for Educational Services at the California Community

13   Colleges Chancellor’s Office.

14          4.         As part of my regular job duties as Chaffey’s Associate Superintendent,

15   Instruction and Institutional Effectiveness, I am responsible for comprehensive planning and

16   implementation of Chaffey’s educational agenda and Chaffey’s accreditation and licensure

17   standings.

18          5.      I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled

19   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13

20   Guidance), and am familiar with its contents.

21          6.      I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

22   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

23   International Students Are Vital Members of Chaffey’s Community

24          7.      Chaffey currently enrolls approximately two-hundred (200) international students
25   from fifty-seven (57) countries from around the globe. Representative countries include Iran,
26   Pakistan, Nigeria, China, and Venezuela. Chaffey has maintained an active International Student
27   Program for over twenty-five (25) years. Chaffey’s International Student Program strives to
28   fulfill Chaffey’s institutional goals by providing guidance and administrative support to our
                                                           1
                   Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 177 of 216



 1   international student population. This includes routinely offering guidance on federal and state

 2   immigration requirements, matriculation requirements, establishing educational goals, transfer

 3   processes, and advice on career pathways. Chaffey’s Executive Leadership Team has and

 4   continues to be fully committed to supporting our international student population.

 5          8.      Chaffey’s International Student Program supports the College’s mission through

 6   its efforts to diversify and strengthen campus culture. The International Student Program

 7   provides an opportunity for Chaffey students, faculty, and staff to engage with citizens from a

 8   broad range of countries and global communities. International students have established and

 9   fostered an appreciation and understanding of other cultures, which prepares all students to

10   collaborate and function more effectively in a global society. International students are also an

11   integral part of Chaffey’s student government organizations, clubs, athletics, and other campus

12   and community volunteer programs. Additionally, international students contribute economically

13   to the local community, in which they live and thrive.

14   Chaffey’s Response to COVID-19

15          9.      In March 2020, Chaffey quickly mobilized to protect the health and safety of the
16   entire Chaffey community as the COVID-19 pandemic spread throughout the State. Among other
17   things, on March 16, 2020, Chaffey decided to transition virtually all of its operations online for
18   the remainder of the spring 2020 semester. Chaffey’s decision to move to remote operations
19   came after consultation with Chaffey leadership, community health experts, and other public
20   health advisors. In addition, Chaffey continually monitored the Center for Disease Control and
21   Prevention (CDC) and the San Bernardino Department of Public Health for guidelines and
22   information to help protect the Chaffey community during the COVID-19 pandemic.
23          10.     The COVID-19 pandemic did not improve in San Bernardino County. As
24   evidenced from the San Bernardino County COVID-19 Response Online Dashboard, from March
25   to April, San Bernardino County saw a steady increase in new COVID-19 cases, confirmed
26   COVID-19 cases, and deaths attributed to COVID-19 (and those numbers have progressively
27   gotten alarmingly worse). Accordingly, in or around April 2020, Chaffey made the decision to
28   continue to operate remotely for the fall 2020 semester. Because there are some courses that
                                                           2
                   Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 178 of 216



 1   Chaffey cannot offer online (e.g., career technical labs and clinicals), Chaffey created a fall

 2   addendum, which offers a very limited number of in-person courses. Chaffey is offering these in-

 3   person courses solely for a few programs that require in-person learning and cannot be carried out

 4   online. The in-person courses constitute less than six (6) percent of the courses offered by

 5   Chaffey in fall 2020—ninety-four (94) percent of Chaffey’s classes will be online. Chaffey’s

 6   decision to continue its remote operations came after consultation with Chaffey leadership,

 7   community health experts, and other public health advisors. Chaffey has also continued to

 8   regularly monitor the CDC and the San Bernardino Department of Public Health for guidelines.

 9   The July 6 Directive Harms Chaffey

10           11.     In creating the District’s fall 2020 plan, Chaffey relied upon the representations in
11   ICE’s March 13 Guidance that its in-person learning exemptions for F-1 students would be in
12   effect for the duration of the COVID-19 emergency. Because of the March 13 Guidance, Chaffey
13   was able to create a plan of predominantly online instruction that safeguarded the safety and
14   health of all of its students, staff, and faculty without concern that its international students will
15   lose their status or face potential removal from the country.
16           12.     Course registration for fall 2020 commenced on June 1, 2020. International
17   students have already enrolled in online courses for fall, and Chaffey has started staffing those
18   courses based on enrollment.
19           13.     Chaffey’s fall 2020 plan did not contemplate the need or requirement that
20   international students must take in-person instruction, nor can Chaffey shift gears and create a
21   new plan that would allow for international students to participate in in-person instruction in the
22   fall 2020 semester. Doing so would not only present extraordinary administrative and labor
23   relations obstacles that cannot be overcome, but the increase in the number of people on campus
24   to accommodate the July 6 Directive would pose substantial and unnecessary health and safety
25   risks to the Chaffey community in the middle of a pandemic. If Chaffey were required to move to
26   in-person instruction for the fall semester, Chaffey would not be able to carry out its stringent
27   protective health and safety measures that it will be implementing for the few in-person lab and
28   clinical courses that it is offering in the fall. For example, increasing in-person instruction
                                                            3
                    Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 179 of 216



 1   beyond the current level of six (6) percent would not allow Chaffey to proceed with course

 2   splitting to reduce human interaction (half of the students are in class, the others watch live online

 3   via streaming), enforce strict social distancing rules, or ensure compliance with its rigid hygiene

 4   and face covering guidelines. Nor would Chaffey have the ability to disinfect every classroom

 5   after each use, which is a precautionary measure that Chaffey is taking in the fall with the limited

 6   number of in-person courses it is offering. The very reason that Chaffey shifted to online learning

 7   for fall 2020 was to mitigate these health and safety risks while allowing students to continue

 8   their education. Sending the students (and staff) back into the classrooms would turn these safety

 9   precautions on their head.

10           14.     Given that Chaffey will operate a very limited hybrid fall program with the

11   majority online classes – the July 6 Directive will also require Chaffey to re-issue Forms I-20 to

12   all of its international students. This creates an administrative and financial burden associated

13   with this re-issuance, as significant staff would be required to coordinate the re-issuance of these

14   forms in a short period of time. Never before has Chaffey have to re-issue Forms I-20 in mass to

15   its international students.

16           15.     Chaffey fully expects to face a sudden and significant loss of international students

17   because of the July 6 Guidance. This loss will cause harm to the Chaffey community and disrupt

18   the College’s mission of advancing diversity. Additionally, Chaffey stands to lose approximately

19   $1.5 million in international student tuition and apportionment funding as a result of the July 6

20   Directive. This is particularly concerning given Chaffey’s projected budget shortfalls for the

21   2020-2021 year due to the COVID-19 pandemic.

22           16.     The loss of international students caused by the July 6 Directive undermines

23   Chaffey’s commitment to international students and the infrastructural investment that Chaffey

24   has put into the programs and services offered through the International Student Program.

25   Chaffey’s International Students Are Harmed by the July 6 Directive

26           17.     Chaffey’s international students now confront the harsh reality of potentially being
27   removed from the United States simply because ICE has decided, unexpectedly, to significantly
28
                                                            4
                    Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 180 of 216



 1   limit the options that international students have to remain in the country while completing

 2   coursework in the midst of a pandemic.

 3          18.     Since ICE announced its July 6 Guidance, Chaffey has witnessed its international

 4   students face disturbing levels of stress and uncertainty due to, among other things, their: (1) fear

 5   of being removed from the country; (2) deep concern of not being able to continue their academic

 6   endeavors at Chaffey or that their Chaffey coursework will not be transferable to an academic

 7   institution in their home country; (4) disappointment at the prospect of losing out on Optional

 8   Practical Training or other future gainful employment upon the completion of their studies; (5)

 9   worry about the economic hardships (breaking of home and auto leases, costs of returning to their

10   home country, etc.) that they may face with an abrupt removal from the country; and (6)

11   apprehension of having to return to their home countries for no reason other than being an

12   international student. Following the unexpected July 6 Directive, Chaffey assigned staff to work

13   extensively with its international students to provide support, counseling, and guidance on the

14   implications of ICE’s callous action.

15

16   I declare under penalty of perjury under the laws of the United States and State of California that

17   the foregoing is true and correct, and that this declaration was executed on July 12, 2020 in San

18   Bernardino, California.

19                                 _____________________________________
                                         __________________
                                                Laura L. Hope
20

21

22

23

24

25

26

27

28
                                                            5
                    Decl. of Laura L. Hope in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 181 of 216




  EXHIBIT.
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 182 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California

 9

10                           IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                              Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF RAMON L. KNOX
                                                         IN SUPPORT OF PLAINTIFF’S
16                v.                                     MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                          Defendants.
23

24

25

26
27

28

                 Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                CONFIDENTIAL AND COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 183 of 216



 1        I, RAMON L. KNOX, declare as follows:

 2          1.      I am a resident of the State of California. I am the Interim Vice Chancellor of

 3   Student Services for the San Diego Community College District (SDCCD or District), a district

 4   of the California Community Colleges.

 5          2.      I make this Declaration based upon my personal knowledge, a review of records

 6   and information kept in the regular course of SDCCD’s business and made available to me in the

 7   course of my duties at SDCCD, and information provided to me by SDCCD students and

 8   employees including those who work under my direction and supervision and those who do not.

 9   If called as a witness, I could and would testify competently to the matters set forth below.

10          3.      I have been employed as the Interim Vice Chancellor of Student Services of

11   SDCCD since April 1, 2020. From my first day at this job, I was tasked with managing the

12   District’s response to policies and decisions as they impact students, including its COVID-19

13   response. That included and still includes receiving and implementing regular communications

14   from the State Chancellor’s office and daily communications with the Vice Presidents of Student

15   Services in each of SDCCD’s colleges and the Continuing Education school. Before serving at

16   SDCCD, I served as the Dean of Student Support Services at Long Beach City College District
17   for about three and a half years.

18          4.      As part of my regular job duties as Interim Vice Chancellor of Student Services at

19   SDCCD, I serve as an executive member of the Chancellor’s Cabinet within a multi-college

20   district housing the largest non-credit school in California. My responsibilities include

21   coordinating, facilitating, and providing leadership for a variety of districtwide student services

22   programs serving 100,000 students, in the areas of admissions and records, student records

23   evaluation, counseling, financial aid/EOPS, DSPS, registration, attendance accounting,

24   international programs, and administrative support.

25          5.      I have reviewed the Immigration and Customs Enforcement’s (ICE) policy entitled

26   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13
27   Guidance), and am familiar with its contents.

28
                                                           1
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 184 of 216



 1          6.      I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

 2   issued on July 6, 2020 (July 6 Directive), and am familiar with its contents.

 3   International Students at SDCCD

 4          7.      SDCCD—within its three colleges, San Diego City, Mesa, and Miramar College—

 5   has approximately 196 international students enrolled for the fall 2020 semester. The District’s

 6   international students come from 38 different countries around the world (Australia, Brazil,

 7   Canada, Central African Republic, China, Colombia, Costa Rica, Cuba, Ecuador, France,

 8   Germany, India, Indonesia, Iran, Italy, Japan, Jordan, Kazakhstan, Kuwait, Lao People's

 9   Democratic Republic, Mexico, Mongolia, Myanmar, Peru, Philippines, Republic of Korea,

10   Republic of Moldova, Russian Federation, Saudi Arabia, Slovakia, South Africa, Spain, Sweden,

11   Taiwan Province of China, Thailand, United Arab Emirates, Venezuela, and Vietnam).

12          8.      SDCCD celebrates the great diversity and globalism of its district, campuses, its

13   faculty, staff, and students. SDCCD offers two-year Associates degree programs with the option

14   to transfer to a four-year institution. Through its comprehensive international program and

15   services, international students are integrated on campus through cultural competency and

16   humility immersion approach; which fosters global awareness within the classroom and
17   throughout the community.

18
     SDCCD’s Response to COVID-19
19
            9.      On March 11, 2020, COVID-19 was classified by the World Health Organization
20
     (WHO) as a pandemic. In response to this reclassification, SDCCD held a special meeting of the
21
     SDCCD Board of Trustees. Effective Monday, March 16, all on-campus classes were suspended.
22
     During the week of March 16 to March 20, the District took actions to convert operations and
23
     instruction to be delivered remotely. Then on March 19, 2020, Governor Gavin Newsom and the
24
     California State Public Health Officer ordered everyone in the state to “stay home or at their place
25
     of residence,” except as necessary to protect public health. In accordance with that order,
26
     SDCCD suspended classes for a week. Starting the week of March 23, 2020, all SDCCD
27

28
                                                           2
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 185 of 216



 1   instruction was provided remotely and 100 percent of classes resumed and were taught in a

 2   remote modality for the remainder of the spring and summer terms.

 3          10.     Only select campus operations remain open to support critical infrastructure and to

 4   meet emergency needs of students. These include campus police and facilities staff, as well as

 5   time-limited services such as food delivery and laptop distributions. The health clinics have

 6   closed, but some health services have continued through telephone and online modalities.

 7          11.     COVID-19 has totally disrupted operations at SDCCD, with significant impacts on

 8   our students, faculty, staff, and broader community. Certain hands-on classes, such as the

 9   culinary and fashion continuing education programs, have resorted to distributing “kits” that

10   students can use at home in lieu of in-class demonstrations. Many of our classes in the sciences,

11   career-technical fields, and healthcare needed to extend instruction some weeks into the summer

12   in order for students to complete their required in-person course work. Miramar College

13   cancelled its spring in-service (e.g., First Responder) courses because they must be completed in-

14   person. Due to the transition to online learning, I regularly receive communications from

15   students and staff regarding the challenges students are facing as my office works with our

16   colleges to try to address their needs.
17          12.     In creating its fall 2020 plans, the District had the primary goals of: 1) ensuring the

18   health and safety of its students and employees; and 2) ensuring the continuity of its educational

19   and operational promises. Approximately 90 percent of SDCCD’s course sections will operate

20   primarily online this fall, as SDCCD would never compromise the health and safety of our

21   students or employees. SDCCD has planned for a few exceptions for hard to convert classes,

22   which will be offered on-campus, while observing social-distancing and all other health

23   protocols. Hard to convert classes are those classes in programs that may require technical

24   machinery, hands-on applied instruction, specific work, or laboratory environments, or may not

25   be viable without some face-to-face instruction. Hard to convert classes include those in industry

26   sectors of essential critical infrastructure workers in the State of California. These sectors include
27   healthcare, transportation and logistics, energy, and communications and information technology.

28   The Electrician program (City College), Animal Health Technology program (Mesa College) and
                                                           3
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 186 of 216



 1   Fire Protection Technology and Medical Laboratory Technology (Miramar College) are among

 2   the limited courses that will return to campus in the fall. Each course must have a reduced class

 3   size, practice social distancing, wear personal protective equipment, and pass self COVID-19

 4   screening questions. SDCCD identified these hard to convert courses as some licensing agencies

 5   and curriculum guidelines had not been adjusted due to COVID-19.

 6          13.     This decision surrounding the fall 2020 plan was determined in consultation with

 7   other industry partners, California Public Health and San Diego Public Health orders. A San

 8   Diego County Public Health Order, effective June 19, 2020, stated that colleges and universities

 9   shall not hold classes or other school activities where students gather on the school campus except

10   for research-related activities and where necessary to train students who will serve as essential

11   workers. In addition, COVID-19 infections and death rates in California continue to increase and

12   another spike is expected during the fall semester.

13          14.     In creating the colleges’ fall 2020 plans, SDCCD also relied upon the

14   representations in ICE’s March 13, 2020, Guidance that its in-person learning exemptions for F-1

15   students would be in effect for the duration of the COVID-19 emergency. Because of the March

16   13 Guidance, SDCCD was able to continue to safeguard the health and safety of its community,
17   without the risk of losing its international student population. SDCCD’s fall plans also budgeted

18   for tuition revenue received from its international students in reliance of the expectation that those

19   students would be enrolled at SDCCD for the fall semester.

20   The July 6 Directive Harms SDCCD

21          15.     The July 6, 2020 Directive significantly disrupts SDCCD’s fall 2020 plans, only

22   weeks before the academic year is scheduled to start on August 17, 2020. The SDCCD had

23   already planned its fall course schedule based on the March 13 Guidance. Under the July 6

24   Directive, the District’s students who are not enrolled in its in-person courses, would not be

25   allowed to continue with their educational journey. The potential loss of its international student

26   population is a tremendous loss to SDCCD’s educational mission as its global student population
27   enriches learning for the entire study body. Student disenrollment not only deprives students of

28
                                                           4
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 187 of 216



 1   academic enrichment and economic opportunity, but also undermines SDCCD’s commitment to

 2   providing access and education to as inclusive and diverse student body as possible.

 3           16.     In addition to the staff time dedicated to evaluating and interpreting these new

 4   guidelines, this sudden change has created a high level of fear, anxiety, and uncertainty for

 5   SDCCD’s international students. SDCCD has dedicated additional time to assessing the impact

 6   through reviewing the SEVP policy guidelines by attending NAFSA: Association of International

 7   Educators legal forums, participating in San Diego Professional International Educators

 8   Roundtable (PIER) meetings, and attending webinars hosted by the state Chancellor’s Office

 9   interpreting recent policy. SDCCD has also continued to address students, faculty, and staff

10   concerns through extensive communication and live forums.

11           17.     Staff attention has also been redirected to address the overwhelming increase in

12   traffic on the CANVAS International Connection Platform, which is SDCCD’s virtual

13   International Student Center. Over the past week, SDCCD’s International Student Program team

14   has devoted a majority of their time to allay student fears and convey support, in addition to their

15   regular job duties preparing for the upcoming academic year. SDCCD will continue examining

16   its options to continue its promise in supporting international students on their educational
17   journey.

18           18.     Given that SDCCD will operate a hybrid fall program – with a small portion of in-

19   person classes, and majority online classes – the July 6 Directive will also require SDCCD to re-

20   issue Forms I-20 to all of its international students. This creates an administrative and financial

21   burden associated with this re-issuance, as significant staff would be required to coordinate the

22   issuance of these forms. SDCCD has never before had to re-issue the Forms I-20 in mass to all of

23   its students at once.

24           19.     There is currently no vaccine to prevent COVID-19 or a best medical practice in

25   treatment. The Center for Disease Control states the best way to prevent illness is to avoid being

26   exposed to the virus. The virus is believed to spread mainly from person-to-person. According to
27   the CDC, the risk of spreading is heightened between people who are within six feet of one

28   another, through respiratory droplets produced when an infected person, symptomatic or
                                                           5
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 188 of 216



 1   asymptomatic, coughs, sneezes or speaks. These droplets can land in the mouths or noses of

 2   people who are nearby or possibly be inhaled into the lungs. The traditional in-person classroom

 3   setting can increase exposure of faculty, staff and students, to COVID-19.

 4          20.     The District also stands to incur financial loss if international students cannot

 5   enroll in one of the District’s limited in-person class offerings. SDCCD’s international student

 6   population would account for over $749,896 of tuition revenue for fall 2020, of at least $1.5

 7   million for 2020-2021 academic year. These losses would have a detrimental impact on the

 8   District’s ability to continue with its educational mission in face of the negative economic impact

 9   COVID-19 has had on the state’s economy.

10          21.     Moreover, given that approximately 90 percent of the colleges’ funding is based

11   on student enrollment, any threat to that number puts its academic course offerings, staffing, and

12   student services at risk. As a result, SDCCD’s uncertainty about enrollment in the near future

13   also creates a great deal of uncertainty regarding the District’s budget. This makes it difficult to

14   plan for the number of course offerings that we will be able to provide, or to budget for faculty,

15   staff, and other needs.

16   The July 6 Directive Harms SDCCD’s Students
17          22.     The July 6 Directive has increased anxiety, stress, and fear among SDCCD’s

18   international student population. Many are confused as they had already secured plans to remain

19   in the United States to continue their education. Now, fears of deportation consume their

20   thoughts and energies. Some of SDCCD’s international students are unable to return to their

21   home countries because in the face of the COVID-19 pandemic, many countries have closed

22   borders to travelers originating from the United States. Others do not possess the financial

23   resources to secure a return flight home; and others find their consulates closed and unable to

24   communicate with their home countries. Collectively, they feel abandoned and confused as to

25   what can be done.

26          23.     Additionally, the limited in-person courses that will be offered in fall 2020 are
27   generally science related courses, and may not fall within some international students’ majors;

28   some students may enroll in those classes to stay in the country, but may not do well in the
                                                           6
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 189 of 216



 1   courses. Because international students are required to maintain certain academic progress to

 2   remain in lawful status, students who enroll in the limited in-person classes now, but do not do

 3   well in them may nevertheless be in jeopardy of losing their lawful status later in the semester.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
                                                           7
                   Decl. of Ramon L. Knox in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
                                     CONFIDENTIAL COMMON INTEREST PRIVILEGE
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 190 of 216
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 191 of 216




  EXHIBIT /
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 192 of 216



 1   XAVIER BECERRA                                                  `
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                           IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA,                              Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF JAMES WATT, MD,
                                                         MPH IN SUPPORT OF PLAINTIFF’S
16                v.                                     MOTION FOR PRELIMINARY
                                                         INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of the United States Department
20   of Homeland Security; and MATHEW
     ALBENCE, in his official capacity as Acting
21   Director of U.S. Immigration and Customs
     Enforcement,
22
                                          Defendants.
23

24

25

26

27

28

                   Decl. of James Watt in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 193 of 216



 1
     I, JAMES WATT, MD, MPH, declare as follows:
 2
           1.    I am over the age of 18, a United States citizen, and a California resident. I know the
 3
     following facts of my own personal knowledge, and if called upon as a witness, I could and
 4
     would testify competently thereto.
 5
           2.    I have been serving as the Acting Deputy Director of the Center for Infectious
 6
     Diseases and Interim State Epidemiologist at the California Department of Public Health
 7
     (CDPH). I completed that assignment on July 12, 2020.
 8
           3.    As the Acting Deputy Director of the Center for Infectious Diseases and Interim State
 9
     Epidemiologist at CDPH, I coordinated the CDPH’s epidemiologic response to disease outbreaks
10
     and emerging health threats.
11
           4.    Prior to my role as Acting Deputy Director of the Center for Infectious Diseases, I
12
     was the Chief of the Division of Communicable Disease Control from 2010 until 2019, and
13
     Deputy State Epidemiologist from 2012 until 2019 at CDPH. I returned to my role as Chief of
14
     the Division of Communicable Disease Control on July 13, 2020.
15
           5.    My background is in epidemiology. I completed my residency in pediatrics in 1993
16
     and obtained a Master of Public Health degree in Maternal and Child Health in 1995. In 1996, I
17
     joined the California Department of Health Services (CDHS) as a Public Health Medical Officer
18
     II. In 1999, I joined the federal Centers for Disease Control and Prevention (CDC) as an
19
     Epidemic Intelligence Service Officer in the Respiratory Diseases Branch. In 2001, I became an
20
     Assistant Scientist in the School of Public Health at Johns Hopkins University. In 2006, I joined
21
     the CDPH as a Public Health Medical Officer III (Epidemiology) and became Chief of the
22
     Tuberculosis Control Branch in 2008 and Chief of the Division of Communicable Disease
23
     Control in 2010. In 2012, I became Deputy State Epidemiologist at the CDPH. I am an
24
     Associate at the Johns Hopkins University School of Public Health and Clinical Professor at the
25
     University of California, San Francisco, School of Medicine. I have also served on a variety of
26
     advisory panels at, among others, the CDHS, CDC, and World Health Organization.
27

28
                                                          
                Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 194 of 216



 1         6.     CDPH is one of seventeen departments and offices within the California Health and

 2   Human Services Agency and its fundamental responsibilities include infectious disease control

 3   and prevention, food safety, environmental health, laboratory services, patient safety, emergency

 4   preparedness, chronic disease prevention and health promotion, family health, health equity and

 5   vital records and statistics. Our mission is to advance the health and well-being of California's

 6   diverse people and communities.

 7         7.     The Center for Infectious Diseases protects the people in California from the threat of

 8   preventable infectious diseases and assists those living with an infectious disease in securing

 9   prompt and appropriate access to healthcare, medications and associated support services.

10         8.     I have been intimately involved with the statewide COVID-19 response since January

11   2020. My role is to oversee analysis of statewide data on COVID-19 cases and trends in disease

12   activity. Since January, I have been working full time for approximately 60-70 hours per week to

13   address the pandemic. I am familiar with the State of California Executive Orders N-33-20 and

14   N-60-20, which are attached as Exhibits A and B, respectively, and the orders and guidance

15   issued by the CDPH, including the March 19, 2020 Order of the State Public Health Officer, the

16   May 7 Order of the State Public Health Officer, and the guidance available at coivd19.ca.gov (the

17   State Health Officer Orders).

18         9.     There is widespread consensus among epidemiologists that the virus that causes

19   COVID-19 is thought to spread mainly from person to person, mainly through respiratory

20   droplets produced when an infected person coughs or sneezes. Other activities such as speaking,

21   shouting and singing can produce respiratory droplets as well. These droplets can land in the

22   mouths or noses of people who are nearby or possibly be inhaled into the lungs. The role of other

23   transmission pathways such as through aerosols that may travel long distances or through

24   contaminated surfaces has been suggested and is still being researched.

25         10.    There is widespread consensus among epidemiologists that COVID-19 can spread

26   quickly. A person with COVID-19, on average, infects approximately two people. Unchecked,

27   COVID-19 spreads exponentially and over 10 transmission cycles, one person could be

28   responsible for 1,024 other people contracting the virus. Physical distancing interventions have
                                                           
                 Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 195 of 216



 1   been successful in reducing the number of persons infected by each case and changing the

 2   exponential pattern of case increases. That is why these interventions are so important for

 3   controlling COVID-19 in California. Physical distancing measures include staying home and

 4   remaining at least six feet away from others when outside the home.

 5         11.    Individuals who leave their homes are at an increased risk of contracting the disease.

 6   The more people interact outside the home, the more likely they will be to increase the spread of

 7   COVID-19 in their communities and any other communities they visit. When an individual is

 8   exposed to and contracts the novel coronavirus, there is a high likelihood that he or she will

 9   spread COVID-19 to other individuals in his/her community, and in some cases perpetuate the

10   infection rates across county lines.

11         12.    Spread is more likely when people are in close contact with one another (within about

12   six feet). COVID-19 is currently spreading in the community (community spread) in many

13   affected geographic areas. An area is experiencing community spread when residents are

14   becoming infected with the virus in community settings, and it is not possible to identify the

15   source of exposure in some cases.

16         13.    In light of evidence of widespread COVID-19 transmission in communities across the

17   country, CDC recommends that people wear a cloth face covering to cover their nose and mouth

18   in the community setting. This is an additional public health measure people should take to

19   reduce the spread of COVID-19 in addition to, not instead of, physical distancing, frequent hand

20   cleaning, and other everyday preventive actions. A cloth face covering is not intended to protect

21   the wearer but may prevent the spread of virus from the wearer to others. This would be

22   especially important in the event that someone is infected but is not aware of their illness and is

23   not self-isolating. A cloth face covering should be worn when people must go into public settings

24   and especially if they expect to have difficulty maintaining physical distancing, such as when

25   going to the grocery store. However, wearing a mask or frequently washing one’s hands will not

26   prevent completely the spread of the disease. Those measures are only designed to reduce the

27   risk of transmission when distancing is not possible.

28
                                                           3
                 Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 196 of 216



 1         14.    People with COVID-19 have had a wide range of symptoms reported – ranging from

 2   mild symptoms to severe illness. A large number of people with COVID-19 have no symptoms.

 3   People who have no symptoms can, however, still spread COVID-19. COVID-19 can cause

 4   severe disease, including death. Older adults and people of any age who have serious underlying

 5   medical conditions are at higher risk for severe illness from COVID-19. Public records that I

 6   regularly rely on to perform my duties reflect that, as of July 13, 2020, there have been: (1)

 7   329,162 confirmed COVID-19 cases in the state, (2) 6,485 hospitalized patients (currently

 8   admitted with confirmed cases), and (3) 7,040 fatalities.

 9         15.    The purpose of the state’s current health and safety rules is to protect vulnerable

10   people from infection with the coronavirus that causes COVID-19 (SARS-CoV-2) and to reduce

11   the spread of that virus in the community. By reducing community spread, we can protect

12   persons at increased risk of severe disease and prevent critical infrastructure, particularly health

13   care facilities, from being overwhelmed. As geographical areas become less susceptible to being

14   overwhelmed by a potential community spread and areas demonstrate the ability to test and trace

15   consistent with relevant guidelines, other health and safety rules may be promulgated to allow

16   more sectors of the economy to operate.

17         16.    To reduce the incidence of community spread, the state adopted a staged reopening

18   plan, starting first with opening lower-risk businesses and activities, based on what is known

19   about the transmission of the virus. Such an approach reduces the chance that the state and local

20   capacity that has been developed to respond to outbreaks is not overwhelmed as the state moves

21   to reopening all sectors and activities, with modifications.

22         17.    This staged reopening can vary between different counties depending on their rates of

23   infection and medical capacity. Regions with low infection rates may move through the various

24   reopening stages more rapidly than regions with higher infection rates. If a county reopens and

25   its infection rate increases, the reopening will be reassessed and possibly slowed or stopped. In

26   fact, as of July 10, 2020, 26 California counties have met criteria for reassessment of reopening,

27   established by CDPH, related to elevated disease transmission, increasing hospitalization, and

28
                                                           
                 Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 197 of 216



 1   limited hospital capacity that require the counties to reimpose restrictions on certain higher risk

 2   sectors that had previously reopened.

 3         18.    The future path of the COVID-19 virus is highly uncertain. Many states, including

 4   California, have recently recorded significant spikes in new cases and hospitalizations. It is not

 5   known how long COVID-19 will pose a significant risk to public health in California, but it is

 6   likely that the risk will continue until a vaccine is available to prevent infection.

 7         19.    Based on the best information currently available, it does not appear likely that there

 8   will be a widely available, reliable vaccine for COVID-19 by the end of the calendar year.

 9         20.    I have reviewed the July 6, 2020 announcement by Immigration and Customs

10   Enforcement related to the Student and Visitor Exchange Program (SVEP). I understand that, as a

11   result of the change in policy reflected in the announcement, individuals with a student visa will

12   not be able to remain in the United States to study in vocational or English language training

13   programs offered by a university or college if they participate in any part of the program online. I

14   further understand that individuals with a student visa enrolled in other educational programs

15   offered by a university or college will not be able to remain in the United States if they participate

16   in the program entirely online.

17         21.    As we are seeing in other sectors, it is reasonably foreseeable that, in order to

18   continue serving their students while protecting the public health of their students, employees,

19   and the surrounding community, California’s universities and colleges will need to adjust and

20   adapt their approaches for serving students during the upcoming academic term in response to

21   data and trends in their local communities. Based on local conditions, these adaptations may

22   include adopting entirely online programs or limiting in-person classes.

23         22.    I believe that forcing universities and colleges to commit to delivering instruction in-

24   person for the duration of the upcoming academic term and limiting their ability to adapt based on

25   public health conditions without jeopardizing the ability of their students to remain in the country

26   is likely to undermine the state’s ability to plan and protect public health effectively in the face of

27   the COVID-19 pandemic.

28
                                                           
                 Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 198 of 216



 1         23.    I further believe that any requirements for in-person learning at universities and

 2   colleges, without regard to state and local conditions, will undermine state and local efforts to

 3   decrease the risk of spreading COVID-19. COVID-19 is particularly transmissible in crowded,

 4   indoor settings. The risk of contracting the disease will increase not just for the students, faculty

 5   and staff, but also for community members with whom they interact. Additionally, requiring in-

 6   person instruction for individuals with a student visa will jeopardize the health of such students

 7   with underlying conditions that make contracting COVID-19 especially dangerous.

 8         24.    Additionally, forcing students to leave the country, whether now or mid-term if the

 9   school alters its instructional approach, will create an increased risk of disease transmission by

10   requiring them to travel to airports or other transit hubs, increasing the chance that they will be

11   exposed to the virus or will expose others while traveling if they are positive.

12
          I declare under penalty of perjury under the laws of the United States and State of California
13
     that the foregoing is true and correct and that this declaration was executed on July 13, 2020 in
14
     Albany, California.
15

16
                                               _____________________________________
                                                ____________________
17                                             JAMES
                                                 M S WATT, MD, MPH
                                                AME               M
18

19

20

21

22

23

24

25

26

27

28
                                                           
                 Decl. of James Watt MD, MPH in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 199 of 216




  EXHIBIT 0
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 200 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorneys General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA                                Civil Case No. 4:20-cv-04592-JST

15                                            Plaintiff, DECLARATION OF LARK WINNER IN
                                                         SUPPORT OF PLAINTIFF’S MOTION
16                 v.                                    FOR PRELIMINARY INJUNCTION

17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; and MATTHEW ALBENCE, in
     his official capacity as Acting Director of
21   U.S. Immigration Immigrations and
     Customs Enforcement,
22
                                           Defendants.
23

24

25

26

27

28

                   Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 201 of 216



 1        I, Lark Winner, declare as follows:

 2            1.    I am a resident of the State of California. I am over the age of eighteen and if

 3   called as a witness, I could and would testify competently to the matters set forth below.

 4   I am the current Vice President of United Automobile, Aerospace and Agricultural Implement

 5   Workers of America, Local 4123 (“UAW 4123” or “Union”), which represents Academic Student

 6   Employees—tutors, readers, and teaching assistants—across the California State University

 7   (“CSU”) system. I have held this position since May 8, 2018. I work closely with many foreign-

 8   born Academic Student Employees, who are members of UAW 4123, and have been involved in

 9   the Union’s support and advocacy for international Academic Student Employees on the CSU

10   campuses. In my role as Vice President, I represent and advocate on behalf of our student

11   workers. I am also familiar with the specific circumstances of a number of Union members who

12   are international students. I have learned this information from my communication with our

13   membership.

14            2.    I make this Declaration based upon my personal knowledge, a review of records

15   and information kept in the regular course of UAW 4123 business and made available to me in

16   the course of my duties at UAW 4123, and information provided to me by UAW 4123 students.

17            3.    I have reviewed Immigration and Customs Enforcement’s (“ICE”) policy entitled

18   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (“March 13

19   Guidance”), and am familiar with its contents.

20            4.    I have reviewed ICE’s Broadcast Message entitled “COVID-19 and Fall 2020,”

21   issued on July 6, 2020 (“July 6 Directive”) and am familiar with its contents.

22            5.    CSU is the nation’s largest four-year public university system with 23 campuses

23   statewide and an enrollment of more than 480,000 students per year. Whenever any of these

24   students become employed by CSU as Teaching Associates (title codes 2309, 2324, 2353, 2354,

25   and 2453), Graduate Assistants (title codes 2355, 2325 and 2326) and Instructional Student

26   Assistants (title codes 1150, 1151, 1152 and 1153), they come under the representation of our

27   Union.

28
                                                           1
                    Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 202 of 216



 1          6.      A large number of UAW 4123 members are international students, who study and

 2   work in the United States on an F-1 visa. I am personally familiar with international student

 3   Union members from India, China, Vietnam, Iran, Brazil, Canada, Spain, Sri Lanka, and

 4   Malaysia, among others.

 5   The Impact of the July 6 Directive on UAW 4123 Members

 6          7.      UAW 4123 members have been adversely affected by the July 6 Directive

 7   rescinding the exemption from the in-person learning requirement for nonimmigrant F-1 visa

 8   holders, announced on July 6, 2020.

 9          8.      Since the July 6 Directive was issued, Academic Student Employees have

10   expressed to UAW 4123 concerns about its impacts on their work and studies at and for CSU,

11   their careers beyond the University, and their families. Due to the COVID-19 pandemic,

12   university campuses in the CSU system have been and will continue to conduct a majority of

13   classes remotely. International students who have planned on resuming their own studies and

14   teaching undergraduate courses as teaching assistants at CSU universities in the coming fall

15   semester are now faced with the possibility that their right to study, work, and reside in the United

16   States will be terminated, and they will be required to return to their home countries.

17          9.      Most international students will suffer immediate negative consequences if they

18   are suddenly forced to leave the United States due to the July 6 Directive. Many students will be

19   forced to return to their home countries where they do not have reliable access to the internet, or

20   other educational resources for them to study remotely. Students from countries such as India or

21   Vietnam will be unable to attend virtual classes or office hours due to the huge time difference

22   with California. For these students, it will be extremely difficult to maintain their course loads

23   from abroad, and they may be forced to disenroll entirely. Further many students who depart may

24   be unable to return to the United States due to the prohibitive cost of traveling and relocating.

25          10.     If students fail to maintain their visa statuses, they may never be able to obtain

26   another visa due to legal and/or administrative obstacles. In all, many will be unable to complete

27   their education, which is particularly devastating for those students who have already invested

28
                                                           2
                    Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 203 of 216



 1   many years of their life and immense effort and resources towards obtaining their degrees, and

 2   are on the verge of graduating.

 3          11.     Many international students will also suffer severe financial hardship if they are

 4   forced to leave the United States. They will lose their scholarships, fellowships, and educational

 5   grants which are conditioned on their continued progress towards graduation, their attendance of

 6   in-person classes, or their residency in the United States. They will also lose the income they

 7   would have earned as Academic Student Employees. International students will lose their

 8   internship placements and any other current employment, as well as future job positions and

 9   professional opportunities, which depend on completion of their educational program. Many

10   students have already made living arrangements in California and have signed binding leases for

11   apartments where they intended to reside for the coming year, in some cases with their

12   partners/spouses and children.

13          12.     Students will be forced to risk their health through international travel. Many of

14   these students will have no alternative other than to live in close quarters with parents and older

15   family members who are vulnerable to infection.

16          13.     Other international students have come from countries which have now closed

17   their borders to most or all international flights, such as India. If they are required to leave the

18   United States on short notice due to the July 6 Directive, they will be unable to return to their

19   home country. Because these students cannot return home, but also cannot remain legally in the

20   United States, they could be detained and deported.

21          14.     Numerous international students are involved in medical, scientific, and public

22   health research, which is directly or indirectly related to treating and containing the spread of

23   COVID-19 in California and the United States. If they are forced to leave the United States due

24   to the July 6 Directive, they will be unable to continue contributing to the development of the

25   knowledge and methods necessary to combat the pandemic.

26          15.     I have learned the following specific information from communications with

27   UAW 4123 student members:

28
                                                            3
                     Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 204 of 216



 1                      a.    One international student from Pakistan is in her senior year of study for

 2   her undergraduate degree in Biological Sciences, with a concentration in Systems Physiology and

 3   a minor in Chemistry. Ordinarily, this student would expect to complete her degree by spring

 4   2021. If she is forced to leave the United States due to the July 6 Directive, this student will be

 5   unable to complete her degree. This student’s university has previously announced that it would

 6   be conducting most classes online. Since the announcement of the July 6 Directive, her

 7   university has indicated it will offer hybrid classes to enable some international students to

 8   remain in the United States, but it is unclear whether this will apply to this student’s situation. As

 9   part of her final year of study, this student must conduct laboratory research, and gather, analyze

10   and present the data she obtains to a panel of committee members in spring 2021. She will not be

11   able to carry out this work because she is not enrolled in laboratory-based courses, and is required

12   to perform this research on her own time. As a result, her laboratory work will not qualify as in-

13   person course credit. This student’s academic work involves two research labs focused on

14   diseases such as diabetes, Parkinson’s, pneumonia and other immune related disorders, which is

15   critically important to California and the United States during the COVID-19 pandemic. If this

16   student cannot find the requisite in-person classes in which to enroll, she will be forced to depart

17   the country. Consequently, she will be unable to conduct her research in her university’s labs and

18   attend remote classes due to the 12-hour time difference between Pakistan and California. This

19   student’s difficult circumstances are exacerbated by the fact that her family no longer lives in

20   Pakistan, and resides in the United Arab Emirates (UAE). However, because her UAE visa has

21   expired, she will still be forced to return to Pakistan during a spike in COVID-19 infections,

22   where she will have to stay with strangers and be exposed to additional risk and hardship. This

23   student reports that she has experienced psychological stress as a result of the current situation.

24                      b.    Another international student from Iran is in her senior year of study for

25   her undergraduate degree in Chemistry-Materials Science. Ordinarily, this student would expect

26   to complete her degree by spring 2021. If she is forced to leave the United States due to the July

27   6 Directive, this student will be unable to complete her degree. Due to the current political,

28   social, and economic situation in Iran, this student would not be able to access the internet in
                                                           4
                    Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 205 of 216



 1   order to attend online classes, on top of the challenge posed by the 11.5-hour time difference

 2   between Iran and California. She will irretrievably lose the tens of thousands of dollars and many

 3   years of work she has expended to obtain her degree. Her financial difficulty will be exacerbated

 4   further by the economic situation in Iran, where her family is experiencing significant hardship.

 5   If she returns to Iran, her travelling increases her exposure to the highly transmissible

 6   coronavirus, and because this student’s only option is to stay with her mother—who is vulnerable

 7   to COVID-19 infection due to her age—she will be risking exposing her own mother to COVID-

 8   19. California and the United States would also lose the benefit of her academic work, which

 9   includes collaboration with the NASA Joint Propulsion Laboratory (JPL) on sustainable energy

10   research. As an Academic Student Employee, this student works as a peer mentor and tutor at the

11   College of Natural Sciences and Mathematics at her university. If she is forced to leave the

12   United States, she will be unable to continue in this position, and she is one of very few chemistry

13   majors that works as a student assistant at the tutoring center. This student reports that she and

14   her family have suffered severe anxiety as a result of the current situation.

15                      c.    Another international student from India is in his junior year of study for

16   his undergraduate degree in Computer Studies. Ordinarily, this student would expect to complete

17   his degree by December 2021. If he is forced to leave the United States due to the July 6

18   Directive, this student will be unable to complete his degree. All Computer Science classes will

19   be taught online, but this student will not have access to the necessary internet infrastructure in

20   India to be able to study online, in addition to the challenge of attending classes when there is a

21   12.5-hour time difference between India and California. It is unlikely that this student would be

22   able to return to the United States in the future and finish his degree, even though he is only a

23   year and a half away from graduation, due to his limited financial resources. This student’s work

24   and research is focused on internet security and defense against computer hacking, fields which

25   are particularly important to California and the United States given the unstable international

26   situation and the COVID-19 pandemic, which has required many people to work remotely. He is

27   also currently interviewing for a job placement which would enable him to work in this field

28   after. However, this student’s prospective employer has indicated that this offer is contingent on
                                                           5
                    Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 206 of 216



 1   the student’s availability to work in-person the fall. As an Academic Student Employee, this

 2   student tutors university student athletes in calculus. Many of his fellow math tutors are also

 3   international students, and the university is certain to face a shortage of student instructors if they

 4   are forced to leave the United States. Further, India is facing a catastrophic surge in COVID-19

 5   cases, so this student will be exposed to severe risk if he is forced to return. At the same time,

 6   India has restricted international travel, so this student faces the possibility that he will be

 7   required to leave the United States, but will be unable to return home, making him potentially

 8   subject to detention and deportation. This student reports that the stress of the current situation

 9   has made it difficult for this student to focus on his day-to-day activities.

10           16.     The foregoing are only a few examples of the many international students in our

11   Union who will be potentially impacted by the July 6 Directive.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            6
                     Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 207 of 216



 1               I declare under penalty of perjury under the laws of the United States and State of

 2   California that the foregoing is true and correct, and that this declaration was executed on July 13,

 3   2020 in Riverside, California.

 4

 5

 6                                _____________________________________
                                               Lark Winner
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           7
                    Decl. of Lark Winner in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 208 of 216




  EXHIBIT 1
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 209 of 216



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   DOMONIQUE C. ALCARAZ
     LEE I. SHERMAN
 4   JASLEEN SINGH
     MARISSA MALOUFF (SBN #316046)
 5   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 6    Los Angeles, CA 90013
      Telephone: (213) 269-6467
 7    Fax: (213) 897-7605
      E-mail: Marissa.Malouff@doj.ca.gov
 8   Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14   THE STATE OF CALIFORNIA                                 Civil Case No. 4:20-cv-04592-JST

15                                             Plaintiff, DECLARATION OF STEPHEN
                                                          PATRICK KODUR IN SUPPORT OF
16                 v.                                     PLAINTIFF’S MOTION FOR
                                                          PRELIMINARY INJUNCTION
17
     U.S. DEPARTMENT OF HOMELAND
18   SECURITY, U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD F.
19   WOLF, in his official capacity as Acting
     Secretary of Department of Homeland
20   Security; MATTHEW ALBENCE, in his
     official capacity as Acting Director of U.S.
21   Immigration and Customs Enforcement,

22                                          Defendants.

23

24

25

26

27

28

               Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 210 of 216



 1         I, Stephen Patrick Kodur, declare as follows:

 2           1.        I am a resident of the State of California, over the age of 18 and competent to
 3   testify herein.
 4           2.        I am the President of the Student Senate for California Community Colleges
 5   (SSCCC) which represents and advocates for the over 2.1 million students on California
 6   Community Colleges (CCCs). I make this declaration based upon my close working relationship
 7   with international students within the CCCs and my communications with them since ICE
 8   rescinded its exemptions for F-1 and M-1 students’ in-person course visa requirements. If called
 9   as a witness, I could and would testify competently to the matters set forth below.
10           3.        I have reviewed Immigration and Customs Enforcement’s (ICE) policy entitled
11   “COVID-19: Guidance for SEVP Stakeholders,” published March 13, 2020 (March 13
12   Guidance), and am familiar with its contents.
13           4.        I have reviewed the Department of Homeland Security’s Broadcast Message
14   entitled “COVID-19 and Fall 2020”, issued on July 6, 2020 (July 6 Directive) and am familiar
15   with its contents.
16   International Students Are Valuable Members of the CCCs’ Student Bodies
17           5.        There were approximately 22,000 international students enrolled in the CCC
18   system during the fall 2019 semester and 33,000 international students enrolled during the spring
19   2020 semester.
20           6.        Many of the experiences shared below are on behalf of international students who
21   have served as student leaders on their respective campuses and within our nonprofit
22   organization, SSCCC.
23           7.        The visa process for international students is complicated and strict. International
24   students generally must spend hours to complete the necessary documentation along with an
25   interview to gain access to study in the United States. Once admitted to study in the United States
26   and admitted to a school, they often pay higher tuition than domestic students because they are
27   ineligible for federal student aid. International students must also abide by specific enrollment
28   requirements to retain their visa status. These brave students attend college in a new country
                                                              1
                  Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 211 of 216



 1   where they are required to maintain a minimum GPA, adapt to a new environment and culture,

 2   establish residency, find a job, and much more.

 3   CCC International Students Are Adversely Affected by the July 6 Directive

 4          8.        Under normal circumstances, before the COVID-19 pandemic, students under the
 5   SEVP were restricted to a maximum of one course online or three credit hours online and
 6   required to take their remaining courses in-person. However, in March 2020, when the COVID-
 7   19 pandemic happened, all CCCs switched to online instruction. This change was at no fault of
 8   international students and entirely out of their control.
 9          9.        Due to the closures, on March 13, the SEVP, pursuant to the March 13 Guidance,
10   instituted an exemption regarding in-person courses that it said would be in effect “for the
11   duration of the [COVID-19] emergency.” This policy permitted nonimmigrant students to take
12   more online courses than normally permitted by federal regulation without jeopardizing their
13   nonimmigrant status.
14          10.       The transition to online learning was and continues to be challenging for all
15   students, though students understand it is a necessary precaution to combat the virus and protect
16   the health and safety of themselves and the larger campus communities. But on top of this
17   challenge, international students are now faced with an additional stressor: take classes in-person
18   or leave this country. Changing the rules on them during a global pandemic is unfair and cruel.
19   If international students do not go back to their home countries or cannot find an in-person
20   courses, they will be in the country illegally in the eyes of ICE and may face deportation, which
21   will significantly affect their education.
22          11.       Although some international students at some colleges will have the option to take
23   a hybrid mixture of online and in-person courses in the fall 2020 semester, the vast majority of
24   classes remain online due to the COVID-19 pandemic. With only one month before the fall 2020
25   semester begins and registration well underway, access to in-person classes is extremely limited
26   and nearly impossible.
27

28
                                                              2
                  Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 212 of 216



 1   There Are Extremely Limited In-Person Course Offerings Due to the Pandemic

 2           12. CCCs have worked very hard to ensure students stay on the path to complete their
 3   education by taking courses that lead them to transfer to four-year universities as quickly as
 4   possible. These measures are evident in the creation of the Guided Pathways program and
 5   required student education plans. The Guided Pathways program provides students with clear,
 6   educationally coherent program maps that include specific course sequences, progress milestones,
 7   and program learning outcomes. The program keeps students on a course track to graduate from
 8   their respected programs within two years if they do not deviate from the course map created. To
 9   graduate on track, it is imperative that students can take classes within their major.
10           13.       Because of the limited in-person class offerings at their community colleges due to
11   COVID-19, students are having difficulty finding in-person courses that fit within their major.
12   ICE’s July 6 Directive will force students to take courses that do not apply towards their majors
13   just so they can take courses that offer in-person instruction and be permitted to stay.
14           14.       As an example, one CCC student says the only way she can stay in the United
15   States and continue her education is by risking her own health and taking an Exercise Education
16   class which might be taught in person during the fall 2020 semester.
17           15.       At least two students expressed that they may have to enroll in a class that is not in
18   their major in order to be able to stay. Not only does this disrupt their education plans but it also
19   forces them to risk their health when they otherwise would not have.
20           16.       Another student who recently graduated high school was frustrated because they
21   did not have access to in-person courses and therefore could not attend their chosen college this
22   fall quarter.
23   Not Every International Student Can Continue their Education Abroad
24           17.       Some international students who may be forced to return to their home countries,
25   say they will no longer be able to continue their education due to lack of resources, time zone
26   differences, or lack of educational supports.
27           18.       An international student from Russia expressed that it would be very difficult to
28   take online classes in a different time zone with poor internet connectivity and academic support.
                                                               3
                   Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 213 of 216



 1          19.       A Jordanian student shared that he will be forced to travel back to Jordan, but

 2   Jordan’s airports are closed indefinitely due to COVID-19. The student expressed that even if he

 3   could get back to Jordan, it will cost him a lot of money and he will not have access to internet or

 4   other essential items like electricity or water. Even if he had the basic necessities to continue his

 5   education in the Middle East, the time difference from California would require him to take

 6   classes at 2:00 in the morning for 16 weeks straight.

 7   Some International Students Cannot Return to Their Home Countries

 8          20.        There are many CCC international students who may be unable to travel home
 9   because of the expensive costs of tickets or availability of flights due to the ongoing global
10   pandemic.
11          21.       One student’s mother called her from Vietnam to console her and try to find
12   flights, but none were available.
13          22.       Two other students (one from Brazil and one from Peru) attempted to find flights
14   to go back to their home countries in the worst case scenario but in most cases, flights were not
15   even available because the United States has now become one of the countries with the highest
16   COVID-19 infection rates in the world.
17   International Students Fear Risking their Health
18          23.       The July 6 Directive has also caused international students distress and fear
19   because the change requires them to take in-person classes if they want to stay in the United
20   States. These students are now concerned about their health and being exposed to COVID-19.
21          24.       Students also are concerned about risk of exposure to COVID-19 while traveling
22   home, and then potentially transmitting the virus to their family members. One student stated that
23   if she were to go back to her home country she will have to live with her grandmother and thus
24   potentially expose her to COVID-19.
25   International Students Are Experiencing Deteriorating Mental Health
26          25.       Since the July 6 Directive was announced, SSCC has received various messages
27   from students expressing their stress, anxiety, fear, disappointment, and other emotions caused by
28
                                                              4
                  Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 214 of 216



 1   ICE’s abrupt change to the COVID-19 in-person learning exemptions. One student’s message to

 2   the SSCCC summarizes these feelings. Below is the student’s statement in its entirety:

 3          “I would like to express my feelings of disappointment, frustration, and anger

 4          towards the new law regarding F-1 and M-1 visa students that was passed on

 5          6th July. Little about the international students’ background that I feel people

 6          fail to understand is that we come to the United States and try to get admission

 7          in our dream colleges with the dream in our eyes to have a good education and

 8          graduate and go back to our countries making our parents proud. When I

 9          received the opportunity to study here in the States, I was really grateful for the

10          opportunity because after hours of doing all the paperwork, studying for endless

11          nights to give SAT and finally getting approval from the university, we came

12          here.

13
            After the new guidelines were announced on July 6, my family and myself got
14
            worried sick, anxious, frustrated, mad and so many emotions on what to do next
15
            as leaving the country and education halfway was never a thought that came
16
            across in our mind. I am in the last year and about to graduate and transfer to
17
            university, I should be happy about the transition but instead now I am worried
18
            and uncertain what will happen next or will I be even able to graduate? There
19
            are 1.5 million active F-1 and M-1 students enrolled in United States schools,
20
            colleges and universities. Students impacted by these arbitrary changes are
21
            subjected to the impossible decision between abandoning their studies or facing
22
            severe legal consequences that would impact any future they/myself hope to
23
            have in the United States. Myself and other international students forced to
24
            return to their countries of origin may be returning to unstable learning
25
            environments, no internet connection, or educational resources, disruptive time
26
            differences and potentially unsafe health conditions in the middle of the global
27
            pandemic.
28
                                                           5
               Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 215 of 216



 1

 2         I have student loans from my country that have helped me study here and just

 3         like me there are students who have taken out loans from their home country

 4         and now are stuck with a loan they don't need or can't use but have to refund it

 5         in future. What about the apartment lease here in the US that has already been

 6         signed for the coming semester and /or academic year? Currently getting out of

 7         a lease or finding someone to take over a lease is almost impossible since the

 8         demand is declining. Other students like me who are to enter in their last

 9         academic year would not be able to graduate as they planned causing further

10         mental as well as financial distress.

11
           Moreover, my visa is about to expire in August and I was planning to extend
12
           and stay here in the United States with my active I-20 but I won't be able to
13
           renew it. Just like me there are other international students whose visas will
14
           expire after this academic year who may not be able to renew their visa making
15
           it impossible for students to continue their studies and graduate. Lastly, since
16
           ICE made their announcement only a few weeks before the beginning of the
17
           semester, it's really frustrating as we don't have enough time to transfer into
18
           another college or university that's providing in-person classes. There is not
19
           even a single college in my region that is providing in-person classes due to fear
20
           of COVID which automatically makes it impossible to even transfer. We are
21
           given two options either leave or transfer but either way it's the dead end for us
22
           risking our health and safety while travelling during the global pandemic.
23
           There are so many underlying issues that we have to deal with but people fail to
24
           understand making me and other international students more mad and angry as
25
           some of the borders are closed making students from Russia, Peru, Columbia,
26
           India, etc. unable to go back to their countries even if we are forced to. I really
27
           hope the government understands the struggle we international students face
28
                                                          6
              Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
     Case 4:20-cv-04592-JST Document 12-3 Filed 07/13/20 Page 216 of 216



 1          and allow us to stay and continue our studies and graduate without having to

 2          think about being incompetent towards our parents and ourselves. I also hope

 3          this matter is taken really seriously and helps us all out with the resources in the

 4          future.”

 5          26.       International students need to be granted the same COVID-19 pandemic
 6   exemptions that were granted by SEVP at the onset of the pandemic. The pandemic has not
 7   ended and international students need to be allowed to continue their education in the United
 8   States whether or not their schools are conducting in-person learning.
 9                 I declare under penalty of perjury under the laws of the United States and State of
10   California that the foregoing is true and correct, and that this declaration was executed on
11   _________________, 2020 in _____________, California.
12

13

14                                   _____________________________________
                                              Stephen Patrick Kodur
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              7
                  Decl. of Stephen Patrick Kodur in Supp. of Pl.’s Mot. for Prelim. Inj. (4:20-cv-04592-JST)
